Exhibit 10.1

CONFORMED COPY

CONSTRUCTION AGREEMENT

for the

CREOLE TRAIL PIPELINE - SEGMENT 1 PROJECT

PREFERRED ROUTE SINGLE LINE OPTION

by and between

CHENIERE CREOLE TRAIL PIPELINE, L.P.

as Owner

and

SUNLAND CONSTRUCTION, INC.

as Contractor

Dated as of the 12th Day of March, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS    7

2.1

   Status of Contractor    7

2.2

   Key Personnel    7

2.3

   Subcontractors and Sub-subcontractors    7

2.4

   Subcontracts and Sub-subcontracts    7

2.5

   Contractor Investigations of the Site and Differing Site Conditions    7

ARTICLE 3

   CONTRACTOR’S RESPONSIBILITIES    8

3.1

   Scope of Work    8

3.2

   Specific Obligations    8

3.3

   Contractor’s Tools and Construction Equipment    8

3.4

   Employment of Personnel    9

3.5

   Clean-up    9

3.6

   Safety and Security    9

3.7

   Emergencies    9

3.8

   Books, Records and Audits.    9

3.9

   Temporary Utilities, Roads, Facilities and Storage    10

3.10

   Hazardous Materials    10

3.11

   Reports and Meetings    10

3.12

   Title to Materials Found    10

3.13

   Cooperation with Others    11

3.14

   Responsibility for Property    11

3.15

   Used or Salvaged Materials    11

3.16

   Compliance with Real Property Interests    11

3.17

   Review of Shop Drawings    11

3.18

   Layout    11

3.19

   Substitutions    12

ARTICLE 4

   OWNER’S RESPONSIBILITIES    12

4.1

   Payment    12

4.2

   Access to the Site    12

4.3

   Owner-Provided Equipment    12

4.4

   Engineering    12

4.5

   Permits    12

ARTICLE 5

   COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS    12

5.1

   Commencement of Work at the Site    12

5.2

   Project Schedule    12

5.3

   CPM Schedule    13

5.4

   Recovery and Recovery Schedule    13

5.5

   Acceleration and Acceleration Schedule    14

ARTICLE 6

   CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY    14

6.1

   Change Orders Requested by Owner    14

6.2

   Change Orders Requested by Contractor    15

6.3

   Estimated Contract Price Adjustment; Contractor Documentation    16

6.4

   Change Orders Act as Accord and Satisfaction    16

6.5

   Timing Requirements for Notifications and Change Order Requests by Contractor
   16

6.6

   Adjustment Only Through Change Order    17

6.7

   Force Majeure    17

6.8

   Delay Caused by Owner or Delay Caused by Changes in the Work    18

6.9

   Delay    18

 

i



--------------------------------------------------------------------------------

6.10

   Contractor Obligation to Mitigate Delay    18

ARTICLE 7

   CONTRACT PRICE AND PAYMENTS TO CONTRACTOR    18

7.1

   Contract Price and Estimated Contract Price    18

7.2

   Interim Payments    18

7.3

   Final Completion and Final Payment    19

7.4

   Payments Not Acceptance of Work    19

7.5

   Payments Withheld    20

7.6

   Release of Retainage    20

ARTICLE 8

   TITLE AND RISK OF LOSS    20

8.1

   Title    20

8.2

   Risk of Loss    20

ARTICLE 9

   INSURANCE AND PAYMENT AND PERFORMANCE BONDS    20

9.1

   Insurance    20

9.2

   Payment and Performance Bonds    20

ARTICLE 10

   DOCUMENTATION    21

10.1

   Patents and Royalties    21

10.2

   Owner Provided Documents    21

ARTICLE 11

   MECHANICAL COMPLETION, SUBSTANTIAL COMPLETION, AND FINAL COMPLETION    21

11.1

   Notice and Requirements for Mechanical Completion    21

11.2

   Notice and Requirements for Substantial Completion    21

11.3

   Punchlist    21

11.4

   Notice and Requirements for Final Completion    22

11.5

   Partial Occupancy and Use    22

11.6

   Long-Term Obligations    22

ARTICLE 12

   WARRANTY AND CORRECTION OF WORK    22

12.1

   Warranty    22

12.2

   Correction of Work Prior to Substantial Completion    23

12.3

   Correction of Work After Substantial Completion    23

12.4

   Assignability of Warranties    24

ARTICLE 13

   TIMELY COMPLETION    24

13.1

   Timely Completion    24

ARTICLE 14

   CONTRACTOR REPRESENTATIONS    24

14.1

   Corporate Standing    24

14.2

   No Violation of Law    24

14.3

   Licenses    25

14.4

   No Breach    25

14.5

   Financial Solvency    25

14.6

   No Conflicts of Interest    25

ARTICLE 15

   DEFAULT, TERMINATION AND SUSPENSION    25

15.1

   Default by Contractor    25

15.2

   Termination for Convenience by Owner    26

15.3

   Suspension of Work    27

15.4

   Suspension by Contractor    27

15.5

   Termination by Contractor    27

ARTICLE 16

   INDEMNITIES    27

16.1

   General Indemnification    27

16.2

   Lien Indemnification    28

 

ii



--------------------------------------------------------------------------------

16.3

   Attorneys’ Fees    28

16.4

   Enforceability    28

ARTICLE 17

   DISPUTE RESOLUTION    29

17.1

   Negotiation    29

17.2

   Arbitration    30

17.3

   Continued Performance    30

ARTICLE 18

   CONFIDENTIALITY    30

18.1

   Contractor’s Obligations    30

18.2

   Exceptions    30

18.3

   Equitable Relief    31

18.4

   Term    31

18.5

   Disclosure and Filings    31

ARTICLE 19

   MISCELLANEOUS PROVISIONS    31

19.1

   Entire Agreement    31

19.2

   Amendments    31

19.3

   Interpretation    31

19.4

   Notice    31

19.5

   Severability    32

19.6

   Assignment    32

19.7

   No Waiver    32

19.8

   Governing Law    32

19.9

   No Publicity    32

19.10

   Counterparts    32

19.11

   Owner Parent Guaranty    32

19.12

   Survival    32

 

iii



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A    Contract Documents ATTACHMENT B    Key Personnel ATTACHMENT C   
Form of Notice to Proceed ATTACHMENT D    Form of Change Order

SCHEDULE D-1

  

Change Order Form

SCHEDULE D-2

  

Unilateral Change Order Form

SCHEDULE D-3

  

Pricing for Change Orders

ATTACHMENT E    Project Schedule ATTACHMENT F    Insurance Requirements
ATTACHMENT G    Form of Contractor’s Invoice ATTACHMENT H    Form of Payment and
Performance Bonds

SCHEDULE H-1

  

Form of Payment Bond

SCHEDULE H-2

  

Form of Performance Bond

ATTACHMENT I    Form of Lien and Claim Waivers

SCHEDULE I-1

  

Contractor’s Interim Lien and Claim Waiver

SCHEDULE I-2

  

Subcontractor’s Interim Lien and Claim Waiver

SCHEDULE I-3

  

Contractor’s Final Lien and Claim Waiver

SCHEDULE I-4

  

Subcontractor’s Final Lien and Claim Waiver

ATTACHMENT J    Pricing Schedule ATTACHMENT K    Project Scope of Work
ATTACHMENT L    Approved Subcontractors ATTACHMENT M    Contractor Assumptions
and Clarifications ATTACHMENT N    Amended and Restated Guaranty Agreement

 

iv



--------------------------------------------------------------------------------

CONSTRUCTION AGREEMENT

THIS CONSTRUCTION AGREEMENT (this “Agreement”), dated as of the 12th Day of
March, 2007 (the “Effective Date”), is entered into by and between Cheniere
Creole Trail Pipeline, L.P., a limited partnership organized under the laws of
the State of Delaware (“Owner”), and Sunland Construction, Inc., a company
organized under the laws of the State of Louisiana (“Contractor” and, together
with Owner, each a “Party” and together the “Parties”).

WHEREAS, Owner is developing the Creole Trail Pipeline Segment 1 Project,
Preferred Route Single Line Option, consisting of approximately 18.4 miles of
42-inch diameter natural gas pipeline and related appurtenant facilities (as
more fully described below, the “Project”) to be located in Cameron Parish,
Louisiana (the “Site”) all as further described herein; and

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
construction services for the Project; and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing construction services;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 17.2.

“AAA Rules” has the meaning set forth in Section 17.2

“Acceleration Schedule” has the meaning set forth in Section 5.5.

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with a Party. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or otherwise.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Applicable Law” means all laws, statutes, ordinances, codes, regulations,
certifications, orders, decrees, injunctions, licenses, Permits, approvals,
agreements, rules and regulations, including any conditions thereto, of any
Governmental Instrumentality having jurisdiction over all or any portion of the
Site or the Project or performance of all or any portion of the Work, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
Work hereunder or the interpretation or application of this Agreement, including
(i) any and all Permits, and (ii) any Applicable Law related to
(a) conservation, improvement, protection, pollution, contamination or
remediation of the environment or (b) Hazardous Materials or any handling,
storage, release or other disposition of Hazardous Materials.

“Books and Records” has the meaning set forth in Section 3.8.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

 

1



--------------------------------------------------------------------------------

“Change Order” means a written order issued by Owner to Contractor after the
execution of this Agreement, in the form of Schedule D-2, or a written
instrument signed by both Parties after the execution of this Agreement in the
form of Schedule D-1, that authorizes an addition to, deletion from, suspension
of, or any other modification or adjustment to the requirements of this
Agreement. Owner and Contractor are entitled to a Change Order in accordance
with Article 6.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Claims” has the meaning set forth in Section 16.1A.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems, purchased, owned, rented or
leased by Contractor or its Subcontractors or Sub-subcontractors for use in
accomplishing the Work, but not intended for incorporation into the Project.

“Contract Documents” mean the documents that establish the rights and
obligations of the parties engaged in the Work, which include this Agreement,
Attachments and Schedules to this Agreement, other documents listed in this
Agreement, Drawings, Specifications, and Change Orders. An enumeration of the
Contract Documents appears in Attachment A in order of priority, with the
Contract Document having the highest priority listed first. In the event of any
variance or conflict between a provision in one Contract Document and a
provision in another Contract Document, the Contract Document with the higher
priority and the greater obligation shall control. In the event of a conflict
within the same Contract Document, explanatory notes take precedence over
graphic indications, larger scale drawings and details take precedence over
smaller scale drawings, and figured dimensions take precedence over scaled
dimensions.

“Contract Price” has the meaning set forth in Section 7.1.

“Contractor” has the meaning set forth in the preamble.

“Contractor Indemnified Parties” means Contractor and its Affiliates and its and
their directors, officers, agents, partners, and employees. A “Contractor
Indemnified Party” means any of the Contractor Indemnified Parties.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner and acceptable to Owner, who shall have
complete authority to act on behalf of Contractor on all matters pertaining to
this Agreement or the Work, including making changes in the Work. Contractor
designates Louis Ledet as the Contractor Representative who is a Key Person.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.3A.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 15.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending twelve months (12) months thereafter as may be extended
pursuant to Section 12.3B.

“Dispute” has the meaning set forth in Section 17.1.

“Dispute Notice” has the meaning set forth in Section 17.1.

“Drawings” means the graphic and pictorial documents (in written or electronic
format) showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams which are
prepared by Engineer and itemized in Attachment A.

“Effective Date” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Engineer” means the design professional engaged by Owner to provide certain
design, engineering and administrative services required in the agreement
between them. Engineer will, to the extent specified in the agreement between
Owner and Engineer, act for or on behalf of Owner with respect to Owner’s
rights, remedies and obligations under this Agreement. Except as specifically
provided in this Agreement, references to Engineer shall mean Owner’s Engineer
for the Project which is Hatch Mott MacDonald, LLC.

“Equipment” means all equipment, vessels, materials, supplies and systems
required for the completion of and incorporation into the Work, excluding only
the Owner-Provided Equipment.

“Estimated Contract Price” is the value set forth in Section 4 of Attachment J.

“Final Completion” means that all Work and all other obligations under the
Agreement for the Project (except for that Work and obligations that survive the
termination or expiration of this Agreement), are fully and completely performed
in accordance with the terms of this Agreement, including: (i) the successful
achievement of Substantial Completion; (ii) the completion of all Punchlist
items and delivery by Contractor to Owner of all Warranties relating to such
Punchlist items; (iii) delivery by Contractor to Owner of a fully executed Final
Lien and Claim Waiver in the form of Schedule I-3; (iv) delivery by Contractor
to Owner of all documentation required to be delivered under this Agreement,
including Record As-Built Drawings and Specifications and Owner’s Confidential
Information; (v) removal from the Site of all of Contractor’s, Subcontractors’
and Sub-subcontractor’s personnel, supplies, waste, materials, rubbish,
Hazardous Materials, Construction Equipment, and temporary facilities;
(vi) delivery by Contractor to Owner of evidence acceptable to Owner that all
Subcontractors and Sub-subcontractors have been fully and finally paid,
including fully executed Final Lien and Claim Waivers from all Major
Subcontractors in the form in Schedule I-4; and (vii) performance by Contractor
of all other obligations required under this Agreement for Final Completion.

“Final Lien and Claim Waiver” means the waiver and release provided to Owner by
Contractor and Major Subcontractors in accordance with the requirements of
Section 7.3.

“Force Majeure” means catastrophic storms, named tropical storms, floods,
tornadoes, hurricanes, earthquakes and other acts of God, wars, civil
disturbances, terrorist attacks, revolts, insurrections, sabotage, commercial
embargoes, epidemics, fires, explosions and actions of a Governmental
Instrumentality that were not requested, promoted, or caused by the affected
Party; provided that such act or event (i) delays or renders impossible the
affected Party’s performance of its obligations under this Agreement, (ii) is
beyond the reasonable control of the affected Party, not due to its fault or
negligence and was not reasonably foreseeable, and (iii) could not have been
prevented or avoided by the affected Party through the exercise of due
diligence, including the expenditure of any reasonable sum taking into account
the Estimated Contract Price. For avoidance of doubt, Force Majeure shall not
include any of the following (unless otherwise caused by Force Majeure):
(a) economic hardship, (b) changes in market conditions, (c) late delivery or
failure of Equipment or Construction Equipment, (d) labor availability, strikes,
or other similar labor actions, or (e) climatic conditions (including rain,
snow, wind, temperature and other weather conditions), tides, or seasons.

“Fixed Unit Price” has the meaning set forth in Section 1 of Attachment J.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project or the Site.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (a) “hazardous substances” as defined in 42 U.S.C. § 9601(14),
(b) “chemicals” subject to regulation under Title III of the Superfunds
Amendments and Reauthorization Act (“SARA”) of 1986, (c) natural gas liquids,
liquefied natural gas or synthetic gas, (d) any petroleum, petroleum-based
products or crude oil or any fraction, or (e) any other chemical, waste,
material, pollutant, contaminant or any other substance, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental
Instrumentality or which may be the subject of liability for damages, costs or
remediation.

“Indemnified Party” means any Owner Indemnified Party or Contractor Indemnified
Party, as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

 

3



--------------------------------------------------------------------------------

“Interim Lien and Claim Waiver” means the waiver and release provided to Owner
by Contractor and, if requested, certain Subcontractors in accordance with the
requirements of Section 7.2C.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.1 for
progress payments and pursuant to Section 7.3 for final payment, which invoices
shall be in the form of Attachment G.

“Item” has the meaning set forth in Section 1 of Attachment J.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2.

“Letter of Intent” has the meaning set forth in Section 19.1.

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1A.

“Lump Sum Amount” has the meaning set forth in Section 1 of Attachment J.

“Lump Sum Work” has the meaning set forth in Section 1 of Attachment J.

“Major Subcontract” means (i) any Subcontract having an aggregate value in
excess of Two Hundred Fifty Thousand U.S. Dollars (U.S.$250,000) or
(ii) multiple Subcontracts with one Subcontractor that have an aggregate value
in excess of Two Hundred Fifty Thousand U.S. Dollars (U.S.$250,000).

“Major Subcontractor” means any Subcontractor with whom Contractor enters, or
intends to enter, into a Major Subcontract.

“Measured Quantity” is the actual quantity of each individual Item of Unit Price
Work completed in accordance with the Contract Documents, as measured by
Contractor and approved by Owner, in units of measure specified in the Schedule
of Fixed Prices. Measured Quantities shall not include unused quantities or
quantities for unauthorized or unapproved Work or for Work that is Defective.

“Mechanical Completion” means that all of the following has occurred in
accordance with this Agreement: (i) Contractor has completed all construction,
procurement, fabrication, assembly, erection, installation, inspection and
non-destructive testing; (ii) Contractor has completed a gauging/caliper pig
run, and made any required repairs; (iii) Contractor has completed hydrostatic
testing to ensure that the Work was correctly constructed, procured, fabricated,
assembled, erected, installed and tested, and is capable of being operated
safely and reliably; (iv) Contractor has dewatered and dried the Work to a
dewpoint of negative thirty-eight degrees Fahrenheit (-38ºF); (v) Contractor has
delivered notice to Owner that all of the requirements under this Agreement for
Mechanical Completion have occurred and the Work is ready for Natural Gas
Operations; (vi) Owner has accepted such Contractor notice as set forth in
Section 11.1; and (vii) Contractor has performed all other obligations required
under the Contract Documents for Mechanical Completion.

“Natural Gas Operations” means that all of the following has occurred: (i) Owner
has purged the Work of air, nitrogen or other inert gasses following
construction by Contractor; and (ii) the Owner is capable of utilizing the Work
in performance of its intended commercial operations.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.1B.

“Owner” has the meaning set forth in the preamble.

“Owner Indemnified Parties” means (i) Owner, its parent, Affiliates,
(ii) landowners granting Owner or an Affiliate of Owner rights-of-way,
servitudes and/or similar real property interests, and/or licenses or user
permits, and any person or entity acquiring rights through such landowners,
(iii) the respective co-owners, partners, joint venturers, members, directors,
officers, agents, and employees of each Person specified in clauses (i) and
(ii) above. An “Owner Indemnified Party” means any one of the Owner Indemnified
Parties.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. Owner designates Al Bartz as the Owner
Representative. Notification of a change in Owner Representative shall be
provided in advance, in writing, to Contractor.

 

4



--------------------------------------------------------------------------------

“Owner’s Confidential Information” has the meaning set forth in Section 18.1.

“Owner-Provided Equipment” means the equipment listed in Attachment K to be
provided by Owner to Contractor. Such Owner-Provided Equipment will be
assembled, erected and installed by Contractor.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Project, the Site or the Work.

“Person” means any individual or any company, joint venture, corporation,
partnership, association, limited liability company, unincorporated organization
or other entity having legal capacity, including the Parties, any Subcontractors
and Sub-subcontractors, and their respective directors, officers, agents and
employees.

“Progress Reports” has the meaning set forth in Section 3.11A.

“Project” has the meaning set forth in the recitals and more fully described in
Project Scope of Work described in Attachment K.

“Project Schedule” means the schedule of dates in which Contractor is required
to achieve certain stages of completion of the Work, including the Required
Mechanical Completion Date, Required Substantial Completion Date, and Required
Final Completion Date, as more particularly described in Section 5.2 and in
Attachment E.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not interrupt, disrupt or interfere with the safe
and reliable operation or use of all or any part of the Project as more fully
described in Section 11.3 of this Agreement.

“Record As-Built Drawings and Specifications” means final, record Drawings and
Specifications showing the “as-built” conditions of the completed Work.

“Recovery Schedule” has the meaning set forth in Section 5.4.

“Required Final Completion Date” has the meaning set forth in Section 5.2C.

“Required Mechanical Completion Date” has the meaning set forth in Section 5.2A.

“Required Substantial Completion Date” has the meaning set forth in
Section 5.2B.

“Retainage” means an amount equal to five percent (5%) to be withheld from each
payment up to Final Completion. At Final Completion, retainage shall be released
in accordance with Section 7.6.

“Schedule of Fixed Prices” means the detailed schedule of Unit Price Work and
Lump Sum Work set forth in Section 4 of Attachment J (as may be modified by
Change Order) allocating the Estimated Contract Price among the various portions
of the Work. The Schedule of Fixed Prices shall be used as a basis to determine
the percent completion of the Lump Sum Work and the Fixed Unit Price for the
purposes of calculating payments owed to Contractor.

“Site” has the meaning set forth in the recitals and includes the permanent
easement, temporary workspace, additional temporary workspace, access roads and
staging areas, all as more fully identified in the vicinity map and alignment
sheets itemized in Attachment A.

“Specifications” means those documents consisting of the written requirements
for Equipment standards and workmanship for the Work, assembly, erection and
installation of the Owner-Provided Equipment, and performance of related
services, which are prepared by Engineer.

 

5



--------------------------------------------------------------------------------

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person who has a direct contract with Contractor to
manufacture or supply Equipment which is a portion of the Work, to lease
Construction Equipment to Contractor in connection with the Work, to install
Owner-Provided Equipment, to perform a portion of the Work or to otherwise
furnish labor or Equipment.

“Substantial Completion” means the stage in the progress of the Work following
Mechanical Completion, as certified by the Engineer and agreed to by Owner, when
the Work is complete in accordance with the Contract Documents except for Work
on the Punchlist in accordance with the requirements of this Agreement. Without
limiting the generality of the foregoing, the Work shall not be considered
Substantially Complete until all of the following have occurred: (i) Contractor
and Owner have agreed upon a Punchlist of items as set forth in Section 11.3;
(ii) any undisputed damages due and owing to Owner have been paid (directly or
by offset at Owner’s sole discretion); (iii) the entire Work has been completed
(including training, manuals and the delivery of all documentation required
hereunder), except for Work on the Punchlist, in accordance with the
requirements of this Agreement; (iv) Contractor has obtained all Permits for the
Work as required by the Contract Documents; (v) Contractor has delivered to
Owner a fully executed Interim Lien and Claim Waiver in the form of Schedule
I-1, fully executed Interim Lien and Claim Waivers from Major Subcontractors in
the form of Schedule I-2, covering all Work up to the date of Substantial
Completion; (vi) Contractor has assigned to or provided Owner with all
Warranties (other than those Warranties related to Punchlist items) to the
extent Contractor is obligated to do so pursuant to the Contract Documents;
(vii) Contractor has delivered notice to Owner that all of the requirements
under this Agreement for Substantial Completion have occurred, and Owner has
accepted such notice as set forth in Section 11.2; and (viii) Contractor has
performed all other obligations required under the Contract Documents for
Substantial Completion.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person who has a direct or indirect contract with
a Subcontractor or another Sub-subcontractor to manufacture or supply Equipment
which comprises a portion of the Work, to lease Construction Equipment to
Subcontractor or another Sub-subcontractor in connection with the Work, to
install Owner-Provided Equipment, to perform a portion of the Work or to
otherwise furnish labor or Equipment.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
value-added, sales and use taxes, gross receipts, license, payroll, federal,
state, local or foreign income, environmental, profits, premium, franchise,
property, excise, capital stock, import, stamp, transfer, employment,
occupation, generation, privilege, utility, regulatory, energy, consumption,
lease, filing, recording and activity taxes, levies, duties, fees, charges,
imposts and withholding, together with any and all penalties, interest and
additions thereto.

“Unit Price Work” has the meaning set forth in Section 1 of Attachment J.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Work” means all obligations, duties and responsibilities required of Contractor
pursuant to this Agreement, including all construction, procurement,
fabrication, erection, installation, manufacture, delivery, transportation and
storage of Equipment and Construction Equipment assembly, erection and
installation of Equipment and Owner-Provided Equipment delivery, transportation,
storage, workmanship, labor, inspection and any other services, work or things
furnished or used or required to be furnished or used, by Contractor in the
performance of this Agreement, including that set forth in Section 3.1,
Attachment K and any Corrective Work. The Work includes all Unit Price Work and
Lump Sum Work.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Unless expressly stated otherwise, reference in
this Agreement to an Article or Section shall be a reference to an Article or
Section contained in this Agreement (and not in any Attachments or Schedules to
this Agreement) and a reference in this Agreement to an Attachment or Schedule
shall be a reference to an Attachment or Schedule attached to this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner.

2.2 Key Personnel. Attachment B sets forth a list of key personnel (“Key
Personnel” or “Key Persons”) from Contractor’s organization who shall be
assigned to the Work. Owner shall have the right, but not the obligation, at any
time to request that Contractor replace any Key Person with another employee
acceptable to Owner. In such event, Contractor shall replace such Key Person
without additional expense to Owner. Key Personnel shall not be removed or
reassigned without Owner’s prior written approval.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work performed by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontractors and Sub-subcontractors shall be
reputable, qualified firms with an established record of successful performance
in their respective trades performing identical or substantially similar work.
All Subcontracts and Sub-subcontracts shall be consistent with the terms of this
Agreement. NO SUBCONTRACTOR OR SUB-SUBCONTRACTOR IS INTENDED TO BE OR SHALL BE
DEEMED A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT. Contractor shall be fully
responsible to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors and of Persons employed by any of them, as Contractor is for
the acts or omissions of Persons directly employed by Contractor. The work of
any Subcontractor or Sub-subcontractor shall be subject to inspection by Owner
and its representatives to the same extent as the Work of Contractor. All
Subcontractors and Sub-subcontractors and their respective personnel are to be
instructed by Contractor in the terms and requirements of Owner-approved safety
and environmental protection policies and procedures. In the event that any
personnel do not adhere to such policies and procedures, such personnel shall be
removed by Contractor. In no event shall Contractor be entitled to any
adjustment of the Estimated Contract Price or Project Schedule as a result of
compliance with such policies and procedures or any removal of personnel
necessitated by non-compliance.

2.4 Subcontracts and Sub-subcontracts.

A. Proposed Subcontractors. Attachment L sets forth a list of Subcontractors
that Contractor and Owner have agreed are approved Subcontractors for the
performance of that portion of the Work specified in Attachment L. In the event
Contractor is considering the selection of a Subcontractor not listed in
Attachment L, Contractor shall, within seven (7) Days, prior to the selection of
such Subcontractor, notify Owner in writing of the intended selection of such
Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing. Owner shall have the discretion to accept or reject
any proposed Subcontractor, and Contractor shall not enter into any Subcontract
with a proposed Subcontractor that is rejected by Owner. Owner shall either
accept or reject such proposed Subcontractor within seven (7) Days but shall use
commercially reasonable efforts to provide a response to Contractor as soon as
possible. Approval by Owner of any Subcontractors does not relieve Contractor of
any responsibilities under this Agreement.

B. Terms of Subcontracts and Sub-subcontracts. In addition to the requirements
in Section 2.3 and without in any way relieving Contractor of its full
responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Subcontract and each Sub-subcontract shall contain all
provisions required by the Contract Documents or necessary to enable Contractor
to comply with the terms thereof, including that such Subcontract or
Sub-subcontract may be assigned to Owner without the consent of the respective
Subcontractor or Sub-subcontractor.

2.5 Contractor Investigations of the Site and Differing Site Conditions.
Contractor has reviewed all information provided by Owner as to the Site
conditions. Contractor warrants that it has the experience, resources,
qualifications and capabilities at its disposal to perform the Work in
accordance with the Project Schedule. If concealed or unknown conditions be
encountered below the surface of the ground or in existing structures which are
at variance with

 

7



--------------------------------------------------------------------------------

information, if any, furnished by Owner in writing under the Contract Documents,
or which are of an unusual nature, differing materially from those ordinarily
encountered and generally recognized as inherent in work of the character
provided for in this Agreement, then the Estimated Contract Price, Required
Mechanical Completion Date, Required Substantial Completion Date, and Required
Final Completion Date may be adjusted by Change Order; provided, however, that
Contractor shall notify Owner of such concealed or unknown condition within
twenty-four (24) hours of its discovery and comply with all other requirements
for Change Orders identified in Article 6. Upon discovery, Contractor shall use
commercially reasonable efforts not to further disturb such conditions.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work. The Work shall include all Equipment, Construction Equipment,
labor, workmanship, inspection, manufacture, fabrication, installation,
delivery, transportation, storage, assembly, erection and installation of
Owner-Provided Equipment and all other items or tasks that are set forth in the
Contract Documents to construct the Project. Contractor shall perform the Work
in accordance with Applicable Law and all other terms and provisions of the
Contract Documents. It is understood and agreed that the Work shall include any
incidental work that can reasonably be inferred as required and necessary to
complete the Project in accordance with the Contract Documents, provided,
however, that Contractor’s Scope of Work does not include any work to be
performed by Owner or by others performing under separate contracts with Owner,
including any engineering or design contractors. For the avoidance of doubt,
performance of the Work hereunder shall be independent of any of Owner’s other
projects to be performed by Contractor under a separate contract with Owner or
to be performed by any of Owner’s other contractors.

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. receive and unload Owner-Provided Equipment at the Site or other off-Site
locations designated by Owner, store such Owner-Provided Equipment at the Site
or such off-Site location, transport (if applicable) such Owner-Provided
Equipment from such off-Site location to the Site, and assemble, erect and
install the Owner-Provided Equipment in accordance with this Agreement,
including as required under Attachment K;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are consistent
with this Agreement, as set forth in Sections 2.3 and 2.4;

D. pay Subcontractors in a timely fashion in accordance with the respective
Subcontracts;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. obtain all Permits required to be obtained in the name of Contractor;

G. prepare and furnish to Owner one (1) set of Record As-Built Drawings and
Specifications, as applicable;

H. replace any Subcontractor(s) who fails to perform its Subcontract
obligations; and

I. obtain and manage all utilities as required by this Agreement, including
those required by Section 3.9.

3.3 Contractor’s Tools and Construction Equipment. Contractor shall furnish all
Construction Equipment necessary and appropriate for the timely and safe
completion of the Work in strict compliance with this Agreement. Contractor
shall be responsible for damage to or destruction or loss of, from any cause
whatsoever, all Construction Equipment owned, rented or leased by Contractor or
its Subcontractors or Sub-subcontractors for use in performing the Work.
Contractor shall require all insurance policies (including policies of
Contractor and all Subcontractors and Sub-subcontractors) in any way relating to
such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against the
Owner Indemnified Parties.

 

8



--------------------------------------------------------------------------------

3.4 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, in connection with its performance under this Agreement anyone not
skilled or qualified or anyone who is otherwise unfit to perform the work
assigned to such Person. Contractor agrees to promptly remove (or to require any
Subcontractor or Sub-subcontractor to remove) from its services in connection
with the Work any Person who does not meet the foregoing requirements.
NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE NO LIABILITY AND CONTRACTOR
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, OF WHATSOEVER KIND OR NATURE, WHICH
MAY ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
TERMINATING THE EMPLOYMENT OF OR REMOVING FROM THE WORK ANY SUCH EMPLOYEE WHO
FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE
SUCH EMPLOYEE REMOVED FROM THE WORK. Contractor shall replace any such employee
at its sole cost and expense.

B. Contractor and its Subcontractors and Sub-subcontractors and the personnel of
any of them shall not bring onto the Site: (i) any firearm of whatsoever nature
or any other object which in the sole judgment of Owner is determined to be a
potential weapon, unless Applicable Law requires Owner to allow such items on
the Site; (ii) alcoholic beverages of any nature; (iii) any substance that
creates a hazard and not related to the Work; (iv) illegal or non-prescription
drugs of any nature; or (v) any prescription drugs without a valid prescription.
Contractor and its Subcontractors and Sub-subcontractors shall abide by and
enforce the requirements of this Section 3.4B, and shall immediately remove from
the Work and the Site, in accordance with Section 3.4A, any employee or agent of
Contractor, Subcontractor or Sub-subcontractor who, in Owner’s sole judgment,
has violated the requirements of this Section 3.4B.

3.5 Clean-up. Contractor shall, to Owner’s satisfaction, at all times keep the
Site free from all waste materials or rubbish caused by the activities of
Contractor or any of its Subcontractors or Sub-subcontractors. Without
limitation of the foregoing, Contractor shall clean up all such waste materials
or rubbish at Owner’s request with reasonable notice. As soon as practicable
after the completion of all Punchlist items, Contractor shall with respect to
such Work remove, at its own cost, all Construction Equipment and other items
not constituting part of the Project and remove all waste material and rubbish
from the Site in accordance with industry standards, Permits and this Agreement.
In the event of Contractor’s failure to comply with this Section, Owner may
accomplish the same; provided, however, Contractor shall be liable for and pay
to Owner all costs associated with such removal.

3.6 Safety and Security. Contractor recognizes that safety and physical security
are of paramount importance in the performance of the Work, and that Contractor
is responsible for performing the Work in a safe and physically secure manner.
Contractor agrees to provide or cause to be provided necessary training and
safety Construction Equipment, including properly functioning personal
protective equipment as appropriate and necessary for the performance of the
Work, to its employees, Subcontractors and Sub-subcontractors and enforce the
use of such training and safety Construction Equipment. Contractor also agrees
to provide a Site safety representative who shall be on-Site at all times during
performance of the Work. Contractor shall maintain all accident, injury and any
other records required by Applicable Law and this Agreement. Contractor shall
comply with all safety requirements imposed by Applicable Law for the safety of
Persons or property and shall conduct all Services in a safe and responsible
manner.

3.7 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, the Project or the Site, whether on the Site or
otherwise, Contractor shall take such action as may be reasonable and necessary
to prevent, avoid or mitigate injury, damage, or loss and shall, as soon as
possible, report any such incidents, including Contractor’s response thereto, to
Owner. If Contractor has not taken reasonable precautions for the safety of the
public or the protection of the Work, and such failure creates an emergency
requiring immediate action, then Owner may, but shall be under no obligation to,
take reasonable action as required to address such emergency. The taking of any
such action by Owner, or Owner’s failure to take any action, shall not limit
Contractor’s liability.

3.8 Books, Records and Audits. Contractor shall keep full and detailed books,
construction logs, records, daily reports, accounts, schedules, payroll records,
receipts, statements, electronic files, correspondence and other pertinent
documents as may be necessary for proper management under this Agreement, as
required under Applicable Law or this Agreement, and in any way relating to this
Agreement (“Books and Records”). Contractor shall maintain all such Books and
Records in accordance with generally accepted accounting principles applicable
in the United States, and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion of the Project, or such greater

 

9



--------------------------------------------------------------------------------

period of time as may be required under Applicable Law. Upon reasonable notice,
Owner and any of its representatives shall have the right to audit or to have
audited Contractor’s Books and Records with respect to: (i) any documents
relating to safety, security, quality or Permits, and (ii) any amounts billed
under unilateral Change Orders executed in accordance with this Agreement;
provided, however, such parties shall not have the right to audit or have
audited Contractor’s Books and Records in connection with the internal
composition of any compensation that is fixed in amount hereunder, such as the
composition of any fixed or unit pricing or the composition of any markups,
fixed percentages or multipliers. When requested by Owner, Contractor shall
provide the auditors with reasonable access to all such Books and Records, and
Contractor’s personnel shall cooperate with the auditors to effectuate the audit
or audits hereunder. The auditors shall have the right to copy all such Books
and Records. Contractor shall bear at its own cost and expense all costs
incurred by it in assisting Owner with audits performed pursuant to this
Section 3.8. Contractor shall include audit provisions identical to this
Section 3.8 in all Subcontracts. The restrictions in this Section 3.8 to the
audit rights shall not control over any rights such parties have under
Applicable Law in discovery in any arbitration arising out of Section 17.2 of
this Agreement.

3.9 Temporary Utilities, Roads, Facilities and Storage. Contractor shall
provide, maintain, and remove from the Site upon Final Completion of the Work,
all temporary offices, structures for the use of its employees, sheds, and
storage facilities, complete with all related utilities (i.e., electricity,
water, communication, cable, telephone, waste and sewer). Contractor shall
provide all temporary utilities necessary to perform and test the Work.
Contractor shall construct and maintain temporary access and haul roads as may
be necessary for the proper performance of the Work. Roads constructed on the
Site shall be subject to Owner’s written approval. All Equipment and other items
comprising part of the Work stored at a location other than on the Site shall be
segregated from other goods, and shall be clearly marked as “Property of
Cheniere Creole Trail Pipeline, L.P.” Contractor shall maintain storage areas
for such Equipment and other items in an orderly condition.

3.10 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the
Site; provided, however, that Contractor may bring onto the Site such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law and the Contract Documents, and Contractor shall
remain responsible and strictly liable for all such Hazardous Materials. If
Contractor or any Subcontractor or Sub-subcontractor encounter pre-existing
Hazardous Materials at the Site, and Contractor or any Subcontractor or
Sub-subcontractor knows or suspects that such material is Hazardous Material,
Contractor and its Subcontractors and Sub-subcontractors shall immediately stop
Work in the affected area and notify Owner and Engineer. If under such
circumstances Contractor or any of its Subcontractors or Sub-subcontractors fail
to stop Work and notify Owner, Contractor shall be responsible and liable to
Owner in accordance with Section 16.1D. Contractor shall, at its own expense,
dispose of all non-hazardous wastes and Hazardous Materials generated during
performance of the Work at Owner-approved disposal facilities off-Site which
permitted to receive such wastes and Hazardous Materials.

3.11 Reports and Meetings.

A. Reports. Contractor shall provide Owner with one (1) hardcopy and one
(1) electronic copy of progress reports and such other information as reasonably
requested by Owner, including (i) safety incident reports within three
(3) Business Days of the occurrence of any such incident, including “near miss”
incidents wherein no individual was injured or property was damaged; provided,
however, preliminary safety incident reports shall be provided within
twenty-four (24) hours of such incident; and (ii) progress reports twice per
month (“Progress Reports”), in a form acceptable to Owner reflecting the actual
progress of the Work against the CPM Schedule, including information on the
status of materials and Equipment which may be in the course of preparation or
manufacture. Contractor shall submit the Progress Report with the Invoice for
such period, and the Progress Report shall cover activities up through the end
of the previous period. Contractor shall provide Owner with the number of copies
of such reports and shall arrange for the distribution thereof as Owner may
reasonably request.

B. Meetings. As requested by Owner, Contractor shall meet with Owner, and secure
the attendance of those personnel whose attendance may be requested by Owner. At
a minimum, meetings shall be held twice per month to review the Progress Report
for that period.

3.12 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Contractor may, at the
sole discretion of Owner, be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

 

10



--------------------------------------------------------------------------------

3.13 Cooperation with Others. Contractor acknowledges that Owner, other
contractors and other subcontractors or other Persons may be working at the Site
during the performance of this Agreement and the Work or use of certain
facilities may be interfered with as a result of such concurrent activities.
Owner shall notify Contractor of the other contractors, subcontractors or
Persons and the general nature of the Work to be performed by each. Contractor
shall coordinate the Work with the work of Owner’s other contractors, if any, in
such manner to ensure that no delay or interference in completion of any part or
all of the Project. Contractor shall perform all cutting, fitting, patching,
sleeving, grouting, and sealing of the Work that (i) may be required to fit the
Work to the work of others, to receive the work of others, or to be received by
the work of others, as shown in or reasonably implied by the Contract Documents,
(ii) is required or reasonably implied by the Contract Documents, or (iii) is
required or reasonably implied by Applicable Law.

3.14 Responsibility for Property. Contractor shall plan and conduct the
performance of the Work so that neither Contractor nor any of its Subcontractors
or Sub-subcontractors shall (i) enter upon lands (other than the Site) or
waterbodies in their natural state unless authorized by Owner in writing;
(ii) close or obstruct any utility installation, highway, waterway, harbor, road
or other property unless and until Permits and Owner’s written permission
therefore have been obtained; (iii) disrupt or otherwise interfere with the
operation of any portion of any pipeline, telephone, conduit or electric
transmission line, ditch, navigational aid, dock or structure unless and until
otherwise specifically authorized by Owner in writing; (iv) damage any property
in (ii) or (iii); and (v) damage or destroy maintained, cultivated or planted
areas or vegetation (such as trees, plants, shrubs, shore protection, paving, or
grass) on the Site or adjacent thereto which, as determined by Owner, do not
interfere with the performance of this Agreement. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. Contractor shall be fully responsible for all
damages, losses, costs and expenses arising out of damage to the Site and shall
promptly repair damage at its own cost and expense subject to Attachment K and
Attachment F. Contractor and its Subcontractors and Sub-subcontractors shall
coordinate and conduct the performance of the Work so as to not interfere with
or disrupt the use and peaceful enjoyment of any adjacent property to the Site.

3.15 Used or Salvaged Materials. If, after Substantial Completion and prior to
Final Completion, Contractor has any Equipment that it purchased for the Project
but did not incorporate into the Project, and if Contractor does not desire to
keep such Equipment for its own use, Owner may require Contractor to haul such
Equipment off the Site at Contractor’s cost and expense; provided that if such
Equipment was purchased pursuant to a unilateral Change Order in accordance with
Section 6.1C or 6.2D, Owner shall have the right, at its option, to keep such
Equipment for no additional cost or require that Contractor haul such Equipment
off the Site at Contractor’s cost and expense.

3.16 Compliance with Real Property Interests. Contractor shall, in the
performance of the Work, comply, and cause all Subcontractors to comply, with
any easement, lease, right-of-way or other property interests that affect or
govern the Site or any other real property used for the purposes of completing
the Work, including any insurance or indemnification restrictions or obligations
therein, to the extent such easement, lease, right of way or other property
interests relate to the performance of the Work.

3.17 Review of Shop Drawings. Contractor shall review, approve and submit to
Engineer shop drawings, product data, samples and similar submittals required by
the Contract Documents with reasonable promptness and in such sequence as to
cause no delay in the Work or the activities of Owner or its separate
contractors. However, Contractor shall perform no portion of the Work requiring
submittal and review of shop drawings, product data, samples or similar
submittals until the respective submittal has been approved by Engineer.
Thereafter, Work shall be in accordance with approved submittals. By approving
and submitting shop drawings, product data, samples and similar submittals,
Contractor represents that it has determined and verified materials, field
measurements and field construction criteria related thereto, or will do so, and
has checked and coordinated the information contained within such submittals
with the requirements of the Work and of the Contract Documents. Contractor
shall not be relieved of responsibility for deviations from requirements of the
Contract Documents by Engineer’s approval of shop drawings, product data,
samples or similar submittals unless Contractor has specifically informed
Engineer in writing of such deviation at the time of submittal and the Engineer
has given written approval of the specific deviation. Contractor shall not be
relieved of responsibility for errors or omissions in shop drawings, product
data, samples or similar submittals by Engineer’s approval thereof. Contractor
shall direct specific attention, in writing or on resubmitted shop drawings,
product data, samples or similar submittals, to revisions other than those
requested by Engineer on previous submittals.

3.18 Layout. Contractor shall be responsible for its layout, and shall protect
and preserve all installed engineering data, benchmarks, and other layout
points. Contractor shall take all necessary precautions to ensure that such data
are not damaged, destroyed, altered, or changed. Re-engineering or
reinstallation, if required, shall be performed at Contractor’s sole cost and
expense.

 

11



--------------------------------------------------------------------------------

3.19 Substitutions. Contractor shall not make any substitutions for Equipment or
manufacturers in the Drawings or Specifications without Owner’s prior written
approval. All requests for substitutions shall be submitted in writing to
Engineer and Owner. Such requests shall include supporting data and samples, if
required to permit a fair evaluation of the quality, serviceability, warranty,
and other pertinent aspects of the proposed substitute. Requests for
substitutions shall also state the effect of the substitute on the cost and the
Project Schedule. Substitutions will be considered only if Owner receives the
advantage of lesser cost with no decrease in quality, an earlier Required
Mechanical Completion Date, or both. Owner may accept or reject a proposed
substitution in its sole discretion. If a substitution is approved by Owner in
writing, Contractor shall assume all risks and costs for adjustment of all Work
affected by the substitution and any delays occasioned by its use.

ARTICLE 4

OWNER’S RESPONSIBILITIES

4.1 Payment. Owner shall timely pay the Contract Price in accordance with the
provisions of Article 7.

4.2 Access to the Site. Owner shall provide Contractor with reasonable access to
the Site on which the Project is to be physically situated. Subject to
Section 3.13, such access on the Site shall be sufficient to permit Contractor
to progress with the Work without substantial interruption or interference.

4.3 Owner-Provided Equipment. Owner shall provide the Owner-Provided Equipment
as set forth in Attachment K.

4.4 Engineering. Owner shall furnish or cause to be furnished all engineering
and design services for the Project.

4.5 Permits. Owner shall obtain all permits reasonably necessary for the Work
except those Contractor is required to provide pursuant to Section 3.2F.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

5.1 Commencement of Work at the Site.

A. At any time prior to the date of issuance of a Notice to Proceed as set forth
below, Owner may issue a limited notice to proceed (“Limited Notice to Proceed”
or “LNTP”) which shall authorize Contractor to commence performance of a
specified portion of the Work. An LNTP shall specify the maximum total cost of
such specified Work, and Contractor shall be paid for such specified Work
pursuant to the terms and conditions of this Agreement, with all such payments
credited against the Estimated Contract Price.

B. Unless otherwise specifically set forth in a LNTP, Contractor shall not
commence performance of the Work at the Site until Owner issues the notice to
proceed in the form attached hereto as Attachment C (“Notice to Proceed” or
“NTP”) authorizing the same pursuant to the terms and conditions of this
Agreement, provided that Owner shall issue the NTP no earlier than June 01,
2007, and no later than July 15, 2007. Upon Contractor’s receipt from Owner of
the NTP, Contractor shall commence with the performance of the Work specified in
such NTP within ten (10) Days of receipt thereof. If Owner issues the NTP
(i) after July 15, 2007, and (ii) less than fourteen (14) Days prior to
Contractor’s lay barge crew substantially completing work under a separate
project with Owner, then Contractor shall be entitled to an increase in the
Estimated Contract Price by Change Order equal to One Hundred Twenty-Five
Thousand U.S. Dollars (U.S.$125,000) for each full Day of delay in issuance of
the NTP. In addition, the Required Mechanical Completion Date shall be adjusted
to on a Day for Day basis for such delay. Any adjustment to the Estimated
Contract Price and the Required Mechanical Completion Date shall be pursuant to
a Change Order.

5.2 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule set forth in this Section 5.2 and in Attachment E.

A. Required Mechanical Completion Date. Contractor shall achieve Mechanical
Completion of the Work no later than March 15, 2008 (“Required Mechanical
Completion Date”), as may be adjusted pursuant to the terms of this Agreement.
The Required Mechanical Completion Date shall only be adjusted by Change Order
as provided under this Agreement.

 

12



--------------------------------------------------------------------------------

B. Required Substantial Completion Date. Contractor shall achieve Substantial
Completion of the Work no later than fifteen (15) Days after achieving
Mechanical Completion (“Required Substantial Completion Date”), as may be
adjusted pursuant to the terms of this Agreement. The Required Substantial
Completion Date shall only be adjusted by Change Order as provided under this
Agreement.

C. Required Final Completion Date. Contractor shall achieve Final Completion of
the Work no later than forty-five (45) Days after achieving Substantial
Completion (“Required Final Completion Date”), as may be adjusted pursuant to
the terms of this Agreement. The Required Final Completion Date shall only be
adjusted by Change Order as provided under this Agreement.

5.3 CPM Schedule.

A. CPM Schedule Submission. On or prior to execution of this Agreement,
Contractor shall prepare and submit to Owner for its review and written approval
a detailed critical path method schedule for the Project (“CPM Schedule”). Owner
may issue written comments, proposed changes and/or written approval or
disapproval of such CPM Schedule. The CPM Schedule shall, at a minimum,
(i) include separate activities for each portion of the Project, (ii) be fully
integrated and shall be consistent with the Project Schedule, and (iii) show an
uninterrupted critical path from the NTP through Substantial Completion and
Final Completion of the Project. With respect to each activity in the CPM
Schedule, the CPM Schedule shall show the activity number, activity description,
early start and early finish dates, late start and late finish dates, duration,
total float value, and responsible Contractor, Subcontractor or other parties.
The CPM Schedule shall represent Contractor’s best judgment as to how it shall
complete the Work in compliance with the Project Schedule, including the
Required Mechanical Completion Date, Required Substantial Completion Date, and
the Required Final Completion Date. The CPM Schedule shall be submitted in hard
copy and also in its native electronic format, provided on a computer diskette.
Once the CPM Schedule and the required submittals have been reviewed and
approved by Owner, such version of the CPM Schedule shall be the baseline CPM
Schedule for the Work.

B. Progress Updates to CPM Schedule. After approval by Owner of the baseline CPM
Schedule described in Section 5.3A, Contractor shall manage and update (no less
frequently than twice per month) the CPM Schedule. Each updated CPM Schedule
shall meet the requirements of Section 5.3A, and in addition shall (i) at a
minimum, be prepared with the same level of detail as the baseline CPM Schedule,
(ii) reflect the Work as actually performed or as forecasted, and (iii) show any
other information requested by Owner. Contractor shall submit to Owner current
updates to the CPM Schedule on a periodic basis, which shall be submitted with
each Progress Report and Invoice. Contractor shall promptly correct any errors
or inconsistencies in the updates to the CPM Schedule identified to Contractor
by Owner and resubmit a corrected update for Owner’s review.

C. Approval of Baseline CPM Schedule and Updates to CPM Schedule. Owner’s review
and approval, or lack of review or approval, of the baseline CPM Schedule and
any updated CPM Schedule shall not relieve Contractor of any obligations for the
performance of the Work, change the Required Mechanical Completion Date,
Required Substantial Completion Date, or the Required Final Completion Date, nor
shall it be construed to establish the reasonableness of the CPM Schedule.
However, if Owner knows that the original CPM Schedule or any revisions are not
reasonable, Owner shall so advise Contractor.

5.4 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the CPM Schedule or Progress Report show that any activity
on the critical path of the CPM Schedule is delayed such that Substantial
Completion or Final Completion of the Work will occur fourteen (14) or more Days
after the Guaranteed Required Mechanical Completion Date, Guaranteed Required
Substantial Completion Date, or Guaranteed Required Final Completion Date, and
(ii) Contractor or any of its Subcontractors or Sub-subcontractors are in
Owner’s reasonable judgment responsible for such delay, Owner may, in addition
to any other remedies that it may have under this Agreement, require that
Contractor prepare, at Contractor’s cost, a schedule to explain and display how
it intends to regain compliance with the CPM Schedule (“Recovery Schedule”).
After the written notification by Owner of the requirement for a Recovery
Schedule, Contractor shall:

 

13



--------------------------------------------------------------------------------

A. Prepare the Recovery Schedule and submit it to Owner for its review within
five (5) Days of such written notification. The Recovery Schedule shall
represent Contractor’s best judgment as to how it shall regain compliance with
the CPM Schedule.

B. Participate in a conference with Owner, and with any other Person, including
Subcontractors and Sub-subcontractors, whom Owner designates to participate, to
review and evaluate the Recovery Schedule. Any revisions to the Recovery
Schedule as a result of this review shall be resubmitted for review by Owner.

C. Perform the Work in accordance with the Recovery Schedule. In preparing and
executing the Recovery Schedule, Contractor shall take all steps necessary to
regain compliance with the CPM Schedule, including establishing additional
shifts, hiring additional manpower, paying or authorizing overtime, providing
additional Construction Equipment, and resequencing activities.

Owner’s requirement, review and approval of the Recovery Schedule shall not
relieve Contractor of any obligations for the performance of the Work, change
any dates in the Project Schedule, or be construed to establish the
reasonableness of the Recovery Schedule.

5.5 Acceleration and Acceleration Schedule. Even if the Work is otherwise in
compliance with the CPM Schedule, Owner may, at any time, direct Contractor by
unilateral or mutually agreed Change Order to accelerate the Work by, among
other things, establishing additional shifts, paying or authorizing overtime,
providing additional Construction Equipment or expediting Equipment. In the
event of this directive, Owner’s sole liability shall be to pay Contractor any
documented costs clearly and solely attributable to such acceleration. Such
costs may include any shift differential, premium, or overtime payments to
workers or field supervisors and other employees of Contractor dedicated to the
Work on a full-time basis actually incurred over and above Contractor’s normal
rates, and overtime charges for Construction Equipment. Any adjustment to the
Estimated Contract Price or any other Changed Criteria that the Parties agree
will be changed by Owner’s acceleration of the Work shall be implemented by
Change Order. If Owner directs Contractor to accelerate the Work, Contractor
shall immediately commence and diligently perform the acceleration of the Work,
and shall prepare a schedule, for Owner’s review and approval, to explain and
display how it intends to accelerate the Work and how that acceleration will
affect the critical path of the CPM Schedule (the “Acceleration Schedule “). The
Owner-approved Acceleration Schedule shall be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work. Owner’s
requirement, review and approval of the Acceleration Schedule shall not
constitute an independent evaluation or determination by Owner of the
workability, feasibility, or reasonableness of the Acceleration Schedule.

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Owner shall be entitled to a Change Order
upon request in accordance with this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner within five (5) Days with a written
statement setting forth the effect, if any, which such proposed Change Order
would have on the Estimated Contract Price, the Required Mechanical Completion
Date, the Required Substantial Completion Date, the Required Final Completion
Date or any other obligation or potential liability of Contractor hereunder
(collectively or individually, the “Changed Criteria”). The written statement
shall include all information required by Section 6.5B.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order, which shall be in the
form of Schedule D-1 and such Change Order shall become binding on the Parties,
as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Business Days of Contractor’s receipt of Owner’s proposed
Change Order, or if Owner desires that the proposed changed Work set forth in
the proposed Change Order commence immediately without the requirement of a
written statement by Contractor as required under Section 6.1A, Owner may, by
issuance of a unilateral Change Order in the form attached hereto as
Schedule D-2, require Contractor to commence and

 

14



--------------------------------------------------------------------------------

perform the changed Work specified in the unilateral Change Order, at Owner’s
option, either (i) on a time and materials basis using the rates set forth in
Schedule D-3 or, if not therein, at rates not to exceed then-current market
rates with the effect of such unilateral Change Order on the Changed Criteria
(or if the Parties agree on the effect of such unilateral Change Order for some
but not all of the Changed Criteria, the impact of each of the components of the
Changed Criteria on which the Parties disagree) to be determined as soon as
possible, or (ii) in accordance with the outcome of the Dispute resolution
procedures set forth in Article 17; provided, however, that Contractor shall
perform the Work as specified in such unilateral Change Order and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement and
any previously agreed Change Orders pending resolution of the Dispute. When
Owner and Contractor agree on the effect of such unilateral Change Order on all
of the Changed Criteria, such agreement shall be recorded by execution by the
Parties of a Change Order in the form attached hereto as Schedule D-1, which
shall supersede the unilateral Change Order previously issued and relating to
such changed Work. Contractor shall be considered to be in Default under
Section 15.1 should it (i) fail to commence the performance of the changed Work
or other obligations required in such unilateral Change Order within three
(3) Business Days of receipt of such unilateral Change Order (or within such
other time specified in such unilateral Change Order) or (ii) fail to diligently
perform the changed Work or other obligations required in such unilateral Change
Order.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. To the extent expressly permitted under Section 5.1;

2. Acts or omissions of Owner that constitute a material breach of this
Agreement by Owner and materially and adversely affect Contractor’s actual cost
(which costs shall be adequately documented and supported) of performance of the
Work or ability to perform any material requirement under this Agreement and,
with respect to delays (as that term is defined Section 6.9) caused by Owner or
any Person acting on behalf or under the control of Owner, compensation and a
time extension to the Project Schedule to the extent allowed under Section 6.8;

3. Force Majeure to the extent allowed under Section 6.7A;

4. Acceleration of the Work ordered by Owner pursuant to Section 5.5, provided
that a Change Order has been issued;

5. To the extent expressly permitted under Section 12.2A;

6. Suspension in Work ordered by Owner pursuant to Section 15.3; or

7. Termination for convenience pursuant to Section 15.2B and termination by
Contractor pursuant to Section 15.5.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order, a
detailed explanation of the proposed change and Contractor’s reasons for
proposing the change, all documentation necessary to verify the effects of the
change on the Changed Criteria, and all other information required by
Section 6.5. Any adjustments to the Estimated Contract Price shall be requested
on a unit price or lump sum basis and shall be derived from the rates set forth
in Schedule D-3 to the extent applicable, or, if not therein, derived from rates
not to exceed then-current market rates.

C. If Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, then Owner shall issue such Change Order, which shall be in the form
of Schedule D-1, and such Change Order shall become binding on the Parties as
part of this Agreement upon execution thereof by the Parties.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
ten (10) Business Days of Owner’s receipt of

 

15



--------------------------------------------------------------------------------

Contractor’s written notice and proposed Change Order and all other required
information, or if Owner desires that the proposed changed Work set forth in the
proposed Change Order commence immediately, the rights, obligations and
procedures set forth in Section 6.1C are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within ten (10) Business Days of Owner’s receipt of Contractor’s written
notice and proposed Change Order, then the Dispute shall be resolved as provided
in Article 17. Pending resolution of the Dispute, Contractor shall continue to
perform the Work required under this Agreement, and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement, any Change Orders and
any previously agreed or unilateral Change Orders. If, prior to Final
Completion, Contractor and Owner disagree as to whether the required work is
included as part of the Work, as may be modified by Attachment M, and the
Parties are unable to resolve the Dispute as provided in Section Article 17,
Owner shall issue a unilateral Change Order under Section 6.1C, provided that
Owner may reserve its right to resolve the Dispute in accordance with
Section 17.2 following Final Completion of the Work, provided further that this
Agreement is not terminated prior to Final Completion in which case Owner may
resolve the Dispute in accordance with Section 17.2 at any time following
compliance with Section 17.1.

6.3 Estimated Contract Price Adjustment; Contractor Documentation. If a Change
Order is executed on a time and materials basis pursuant to Section 6.1C or
6.2D, then the Estimated Contract Price shall be adjusted using rates set forth
in Schedule D-3, or, if not therein, at rates not to exceed then-current market
rates. Contractor shall use reasonable efforts to minimize such costs
(consistent with the requirements of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly and
conspicuously stated in the Change Order, Change Orders agreed pursuant to
Section 6.1B or 6.2C by the Parties, and unilateral Change Orders entered into
pursuant to Section 6.1C or 6.2D on a time and materials basis and which the
Parties have subsequently agreed upon the effect of such unilateral Change Order
and executed a superseding and mutually agreed upon Change Order as provided in
Section 6.1B or 6.2C shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in the Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change. Accordingly, unless otherwise expressly and conspicuously stated in such
Change Order, Contractor waives and releases any and all right to make a claim
or demand or to take any action or proceeding against Owner for any other
consequences arising out of, relating to, or resulting from such change
reflected in such Change Order, whether the consequences result from such change
reflected in such Change Order, including any claims or demands that any Change
Order or number of Change Orders, individually or in the aggregate, have
impacted the unchanged Work; provided, however, Contractor may only expressly
reserve its right under a Change Order to make such claim or demand or take any
such action or proceeding against Owner if Contractor is not able in good faith
to determine, in accordance with industry standards, all of the effects of the
change at the time of executing such Change Order and, provided further that if
Contractor so expressly reserves its rights in accordance with this Section,
Contractor shall make such claim or demand or take any such action or proceeding
against Owner within a reasonable time but in no event prior to Final
Completion, and if Contractor fails to bring such claim or demand prior to Final
Completion, Contractor is deemed to have forever waived and released such claim
or demand.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Estimated
Contract Price, the Project Schedule, the Required Mechanical Completion Date,
Required Substantial Completion Date, or Required Final Completion Date, or any
other modification to any other obligation of Contractor under this Agreement
for any circumstance that Contractor has reason to believe may give rise to a
right to request the issuance of a Change Order, Contractor shall, with respect
to each such circumstance:

A. notify Owner in writing of the existence of such circumstance within seven
(7) Days of the date that Contractor knew or reasonably should have known of the
first occurrence or beginning of such circumstance, provided that if such
circumstance is an emergency, notice shall be given immediately. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, the cost and time consequences of such
circumstance and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided the notice expressly states that the circumstance is continuing and
includes Contractor’s best estimate of the time and cost consequences of such
circumstance; and

 

16



--------------------------------------------------------------------------------

B. submit to Owner a request for a proposed Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than seven
(7) Days after the completion of each such circumstance, together with a written
statement (i) detailing why Contractor believes that a Change Order should be
issued, plus all documentation reasonably requested by or necessary for Owner to
determine the factors necessitating the possibility of a Change Order and all
other information and details expressly required under this Agreement; and
(ii) setting forth the effect, if known, which such proposed Change Order would
have for the Work on any of the Changed Criteria. Contractor shall advise Owner
if the impact on the Changed Criteria are not known within the seven (7) Days or
if such impact is expected to accrue or to continue to accrue after such seven
(7) Day period.

The Parties acknowledge that Owner will be prejudiced if Contractor fails to
provide the notices and proposed Change Orders as required under this
Section 6.5, and agree that such requirements are an express condition precedent
necessary to any right for an adjustment in the Estimated Contract Price, the
Project Schedule, the Required Mechanical Completion Date, Required Substantial
Completion Date, or Required Final Completion Date, any Work, or any other
modification to any other obligation of Contractor under this Agreement. Verbal
notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5.

6.6 Adjustment Only Through Change Order. No change in the requirements of this
Agreement, whether an addition to, deletion from, suspension of or modification
to this Agreement, including any Work, shall be the basis for an adjustment for
any change in the Estimated Contract Price, the Project Schedule (including the
Required Mechanical Completion Date, Required Substantial Completion Date, or
Required Final Completion Date), any Work or any other obligations of Contractor
or right of Owner under this Agreement unless and until such addition, deletion,
suspension or modification has been authorized by a Change Order executed and
issued in accordance with and in strict compliance with the requirements of this
Article 6. Contractor shall not perform any change in the Work unless and until
such change is authorized pursuant to this Article 6, and should Contractor
perform or claim to perform any changes in the Work prior to authorization by
Change Order, all such costs and expenses incurred by Contractor shall be for
Contractor’s account. No course of conduct or dealings between the Parties, nor
express or implied acceptance of additions, deletions, suspensions or
modifications to this Agreement, including any Work, and no claim that Owner has
been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Estimated
Contract Price, the Project Schedule (including the Required Mechanical
Completion Date, Required Substantial Completion Date, or Required Final
Completion Date), any Work or any other obligations of Contractor under this
Agreement.

6.7 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of any Work
is delayed by Force Majeure, then Contractor shall be entitled to an extension
to the Required Mechanical Completion Date if such delay affects the performance
of any Work that is on the critical path of the CPM Schedule and causes
Contractor to complete the Work beyond the Required Mechanical Completion Date,
but only if Contractor is unable to proceed with other portions of the Work so
as not to cause a delay in the Guaranteed Mechanical Completion Date, and
Contractor complies with the notice and Change Order request requirements in
Section 6.5 and the mitigation requirements in Section 6.10. The Parties agree
that Contractor’s sole remedy for such delay shall be an adjustment to the
Required Mechanical Completion Date pursuant to a Change Order except as set
forth in Section 6.7A.1. Any adjustment to the Project Schedule shall be
recorded in a Change Order.

1. If the commencement, prosecution or completion of any Work is delayed by a
named tropical storm or hurricane, then Contractor shall be entitled to an
increase in the Estimated Contract Price for any downtime which is caused by
such tropical storm or hurricane. Any adjustment for downtime shall be
determined in accordance with the labor and equipment rates set forth in
Section 2 of Schedule D-3, provided that reimbursement for such downtime shall
be subject to a maximum of thirty (30) Days. Subject to the requirements of
Sections 6.5 and 6.10 and the maximum amount set forth in this Section, Owner’s
liability for such rates shall (i) commence when it becomes necessary to suspend
the Work and begin demobilization for the protection of the Work, (ii) be
operable during demobilization and remobilization at the Site, and (iii) expire
upon recommencement of the Work at the Site. Any adjustment to the Estimated
Contract Price shall be recorded in a Change Order. If Owner elects to terminate
all or any part of the Work in accordance with Section 15.2 after the maximum
amount of labor and equipment rates have accrued in accordance with this
Section, Owner shall not be liable for and the cancellation fee set forth in
Section 15.2B(iii) shall not apply.

 

17



--------------------------------------------------------------------------------

B. Owner Relief. Subject to Section 6.7C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed by Force Majeure.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.8 Delay Caused by Owner or Delay Caused by Changes in the Work. Should Owner
or any Person acting on behalf of or under the control of Owner delay the
commencement, prosecution or completion of any Work, and if such delay is not in
any way attributable to Contractor or its Subcontractors or Sub-subcontractors
but is caused by Owner’s material breach of an express obligation of Owner under
this Agreement or for delays caused by Owner’s ordering a change in the Work
(provided that a Change Order has been issued in accordance with Section 6.1),
then Contractor shall be entitled to an adjustment in the Estimated Contract
Price and an extension to the Required Mechanical Completion Date if (i) such
delay affects the performance of any Work that is on the critical path of the
CPM Schedule, (ii) such delay causes Contractor to complete the Work beyond the
Required Mechanical Completion Date, (iii) Contractor is unable to proceed with
other portions of the Work so as not to cause a delay in the Required Mechanical
Completion Date and (iv) Contractor complies with the notice and Change Order
request requirements in Section 6.5 and the mitigation requirements of
Section 6.10. Any adjustment to the Estimated Contract Price shall be for
reasonable, additional direct costs incurred by Contractor, including overhead
and profit, for such delay meeting the requirements of this Section 6.8, and any
adjustments to the Estimated Contract Price or the Required Mechanical
Completion Date shall be recorded in a Change Order. The Parties agree that if
they execute a Change Order with respect to any change in the Work described in
this Section 6.8, any delay arising out of such change in the Work and meeting
the requirements of this Section 6.8 shall be included in the Change Order
incorporating such change in the Work.

6.9 Delay. For the purposes of Sections 6.2A.1, 6.6 and 6.8, the term “delay”
shall include hindrances, disruptions or obstructions, or any other similar term
in the industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.10 Contractor Obligation to Mitigate Delay. With respect to Sections 6.6 and
6.8, in no event shall Contractor be entitled to any adjustment to the Project
Schedule or adjustment to the Estimated Contract Price for that portion of delay
to the extent Contractor could have taken, but failed to take, reasonable
actions to mitigate such delay.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price and Estimated Contract Price. As compensation in full to
Contractor for the full and complete performance of the Work and all of
Contractor’s other obligations under this Agreement with respect to the Work,
Owner shall pay and Contractor shall accept the sum of (i) the product of the
Fixed Unit Prices multiplied by the Measured Quantities for all Unit Price Work
performed in accordance with this Agreement, plus (ii) the sum of the Lump Sum
Amounts for all Lump Sum Work performed in accordance with this Agreement (the
“Contract Price”). Contractor shall not bill Owner for any costs relating to any
portion of the Work in excess of the Estimated Contract Price specified in
Attachment J without obtaining Owner’s written approval prior to incurring such
costs. The Estimated Contract Price, Fixed Unit Prices, and the Lump Sum Amounts
are subject to adjustment only by Change Order as provided in Article 6. The
Estimated Contract Price includes all Taxes, costs, charges, and expenses of
whatever nature applicable to the Work.

7.2 Interim Payments.

A. Invoices. Twice each month, Contractor shall submit to Owner and Engineer an
Invoice for all Work completed during the prior period, if any, which Invoice
shall be in the amount equal to the payment due for such completed Work, less
Retainage as set forth in Section 7.2B. Such Invoice shall also include amounts
properly due and owing for Work performed during the prior period and pursuant
to a unilateral Change Order issued pursuant to Section 6.1C or 6.2D, less
Retainage. All Invoices shall be in the form of Attachment G, and shall include
all documentation supporting its request for payment as required under this
Agreement. Contractor shall provide documentation such as invoices and receipts
supporting all amounts billed for unilateral Change Orders issued pursuant to
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement, including Sections 7.5 and 13.1. Payments shall
be made in U.S. Dollars to an account designated by Contractor.

 

18



--------------------------------------------------------------------------------

B. Payments. Each Invoice shall be based upon the Schedule of Fixed Prices in
Attachment J, and each Invoice shall indicate the percentage of completion of
each portion of the Work as of the end of the period covered by the Invoice.
Subject to other provisions of this Agreement, the amount stated in each Invoice
shall be computed as follows:

1. for Unit Price Work, except Base Lay Mobilization and Base Lay
Demobilization, multiply the Fixed Unit Price by the Measured Quantity; provided
that for Work that constitutes a portion of Item A1 in Attachment J, multiply
the Fixed Unit Price of Item A1 by the Measured Quantity by the Allocated
Percentage for that portion of the Work;

2. add, to the first three (3) Invoices only, for Base Lay Mobilization and Base
Lay Demobilization, one-third (1/3) of the estimated cost of Base Lay
Mobilization and Base Lay Demobilization, as calculated in accordance with
Section 2.e of Attachment J;

3. add, for the Lump Sum Work, the product of the Lump Sum Amount for the
applicable Item of Lump Sum Work multiplied by the percentage completion for
such portion of the Lump Sum Work as of the end of the period covered by the
Invoice;

4. subtract Retainage;

5. subtract the aggregate of previous progress payments made by Owner; and

6. subtract amounts, if any, for which Owner has the right to withhold under
this Agreement.

C. Interim Lien and Claim Waivers. Each Invoice received by Owner prior to Final
Completion of the Project shall be accompanied by (i) a fully executed Interim
Lien and Claim Waiver from Contractor in the form of Schedule I-1 for all Work
performed through the date for which payment is requested, (ii) if requested,
fully executed Interim Lien and Claim Waivers from Major Subcontractors in the
form set forth in Schedule I-2 for all Work performed through the date of the
last payment and conditional on payment of the invoice being submitted.

D. Review and Approval. Each Invoice shall be reviewed by Engineer and Owner
and, upon Engineer’s or Owner’s reasonable and prompt request, Contractor shall
furnish such additional supporting documentation and certificates and provide
such further information as may be reasonably requested. Unless disputed by
Owner, each Invoice (less the Retainage and any withholdings allowed under this
Agreement) shall be due and payable fifteen (15) Days after such Invoice, and
all documentation required under this Agreement, is received by Owner. If an
Invoice is disputed by Owner, then payment shall be made for all undisputed
amounts and the Dispute shall be resolved pursuant to Article 17. Payment on
disputed amounts shall be made as soon as such dispute is resolved.

7.3 Final Completion and Final Payment. Upon Final Completion of the Project,
Contractor shall, in addition to any other requirements in this Agreement for
achieving Final Completion, including those requirements set forth in
Section 1.1 for the definition of Final Completion, submit to Owner a fully
executed final Invoice in the form attached hereto as Attachment G, along with
(i) a statement summarizing and reconciling all previous Invoices, payments and
Change Orders, (ii) an affidavit that all payrolls, Taxes, liens, charges,
claims, demands, judgments, security interests, bills for Equipment, and any
other indebtedness connected with the Work have been paid, (iii) fully executed
Final Lien and Claim Waiver from Contractor in the form of Schedule I-3,
(iv) fully executed Final Lien and Claim Waivers from Major Subcontractors in
the form set forth in Schedule I-4. No later than fifteen (15) Days after
receipt by Owner of such final Invoice and all requested documentation and
achieving Final Completion, Owner shall, subject to its rights to withhold
payment under this Agreement, pay Contractor the balance of the Contract Price,
including all Retainage.

7.4 Payments Not Acceptance of Work. Owner may, upon prior written notice to
Contractor, offset any amount due and payable from Contractor to Owner under
this Agreement against any amount due and payable to Contractor hereunder. No
payment made hereunder by Owner shall be considered as approval or acceptance of
any Work by Owner or a waiver of any claim or right Owner may have hereunder.
All payments shall be subject to correction or adjustment in subsequent
payments.

 

19



--------------------------------------------------------------------------------

7.5 Payments Withheld. In addition to Retainage and disputed amounts set forth
in an Invoice, Owner may, in addition to any other rights under this Agreement,
at law or in equity, withhold payment on an Invoice or a portion thereof, in an
amount and to such extent as may be reasonably necessary to protect Owner from
loss due to (i) Defective Work not remedied in accordance with this Agreement;
(ii) any material breach of Contractor of any term or provision of this
Agreement; (iii) the assessment of any fines or penalties against Owner as a
result of Contractor’s failure to comply with Applicable Law; (iv) amounts paid
by Owner to Contractor in a preceding month incorrectly; (iv) failure of
Contractor to make payments to Subcontractors as required under their respective
Subcontracts; or (v) any other reason for which Owner is entitled to withhold
payment under this Agreement.

7.6 Release of Retainage. Within fifteen (15) Days after Final Completion and
Owner’s receipt of an Invoice therefore, Owner shall, subject to its right to
withhold under this Agreement, release to Contractor all Retainage with the
final payment made pursuant to Section 7.3.

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title. Title to all or any portion of the Work shall pass to Owner upon the
earlier of (i) payment by Owner therefor, or (ii) incorporation of such Work
into the Project. Transfer of title to Work shall be without prejudice to
Owner’s right to reject Defective Work, or any other right in the Agreement.
Contractor warrants and guarantees that legal title to and ownership of the Work
and the Project shall be free and clear of any and all liens, claims, security
interests or other encumbrances when title thereto passes to Owner.
Notwithstanding the above, title does not pass to Owner for any Construction
Equipment including without limitation, modifications to such equipment.

8.2 Risk of Loss. Notwithstanding passage of title as provided in Section 8.1 of
this Agreement, Contractor shall bear the risk of loss and damage to the Work
until Substantial Completion of the Work. In addition, upon Contractor’s receipt
of Owner-Provided Equipment, Contractor shall bear the risk of loss and damage
for such Owner-Provided Equipment until Substantial Completion of the Work,
including maintenance and care for Owner-Provided Equipment in accordance with
the manufacturer’s and Owner’s recommendations and procedures. Notwithstanding
the foregoing, should Owner choose not to require the insurance required by
Section F.1.6 of Attachment F or should Owner increase the required deductible,
Contractor shall only be responsible for loss or damage to the Work that would
have otherwise been covered by such insurance up to Fifty Thousand U.S. Dollars
(U.S.$50,000) per occurrence, provided, however, this Section 8.2 shall not in
any way be deemed to limit Contractor’s liability or obligations with respect to
Defective Work or Contractor’s Corrective Work obligations.

ARTICLE 9

INSURANCE AND PAYMENT AND PERFORMANCE BONDS

9.1 Insurance. During the term of this Agreement (or for such longer period
required in Attachment F), Contractor, at its sole cost and expense, shall
procure and maintain, and shall require its Subcontractors to procure and
maintain, insurance coverage with the minimum coverages, levels, limits and
conditions set forth in Attachment F. Contractor’s liability under this
Agreement, or otherwise at law, shall not be limited by the amount or type of
insurance required under this Agreement.

9.2 Payment and Performance Bonds. Prior to Owner’s issuance of NTP, Contractor
shall obtain payment and performance bonds each in the amount of the Estimated
Contract Price. The payment and performance bonds shall be provided to Owner
prior to the commencement of any Work, shall be in the forms attached as
Schedule H-1 and Schedule H-2 respectively, and shall be from a surety
acceptable to Owner and licensed to transact business in the State of Louisiana.
The premium for these bonds shall be paid by Contractor and the cost is included
in the Estimated Contract Price. Commencement of Work by Contractor without
having provided performance and payment bonds as set forth herein shall not be
considered a waiver or release by Owner of the requirement for bonds, and
Contractor shall have proceeded with the Work at its own risk and shall not be
entitled to payment hereunder until such bonds are delivered to Owner. The
payment of any incremental increase in the cost of bonds arising as a result of
mutually agreed upon Change Order as provided in Section 6.1B or 6.2C shall be
Contractor’s responsibility and shall be included as a part of Contractor’s
information provided to Owner in Contractor’s written notice provided in
accordance with Section 6.1A. Owner shall provide at least ten (10) Days written
notice to the surety prior to any request to perform or otherwise pay damages or
liabilities arising under such bonds, provided that Owner’s delay in providing
such notice shall not in any way relieve the surety of its obligations, damages
or liabilities under such bonds.

 

20



--------------------------------------------------------------------------------

ARTICLE 10

DOCUMENTATION

10.1 Patents and Royalties. Contractor shall pay all royalties and license fees
which may be due with respect to the Work. Contractor shall defend all suits or
claims for infringement of any patent rights that may be brought against any
Owner Indemnified Parties arising out of the Work, and shall be liable to Owner
for all resulting loss, including all attorneys’ fees, costs and expenses,
except to the extent such suits or claims for infringement of any patent rights
or rights to intellectual property relate to Equipment required by Owner in the
Contract Documents or Owner-Provided Equipment.

10.2 Owner Provided Documents. All written materials, plans, drafts, Drawings,
Specifications, computer files or other documents (if any) prepared or furnished
by Owner or any of Owner’s other consultants or contractors shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any purpose other than as
necessary for use in completion of the Work. All such documents and other media,
including all copies thereof, shall be returned to Owner upon the earlier of
Substantial Completion of the Project and termination of this Agreement, except
that Contractor may, subject to its confidentiality obligations as set forth in
Article 18, retain one record set of such documents or other media.

ARTICLE 11

MECHANICAL COMPLETION, SUBSTANTIAL COMPLETION, AND FINAL COMPLETION

11.1 Notice and Requirements for Mechanical Completion. Contractor shall comply
with all requirements for Mechanical Completion herein, including as set forth
in the definition of the term Mechanical Completion under Section Article 1.
Upon achieving all requirements under this Agreement for Mechanical Completion,
Contractor shall certify to Owner that all of the requirements under this
Agreement for Mechanical Completion have occurred and provide to Owner all
supporting documentation as may be required to establish that the requirements
for Mechanical Completion have been met. Owner shall notify Contractor whether
it accepts or rejects the Work as being Mechanically Complete within seven
(7) Days following Owner’s receipt of Contractor’s certification in accordance
with this Section. All Work shall continue during pendency of Owner’s review. If
Owner does not agree that Mechanical Completion has occurred, then Owner shall
state the basis for its rejection in reasonable detail in a written notice
provided to Contractor. The Parties shall thereupon promptly and in good faith
confer and make all reasonable efforts to resolve such issue. In the event such
issue is not resolved within ten (10) Business Days of the delivery by Owner of
its notice, Owner and Contractor shall resolve the dispute in accordance with
the dispute resolution procedures provided for under Article 17 herein. Owner’s
acceptance shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. For the avoidance of
doubt, achievement of Mechanical Completion hereunder shall be independent of
any of Owner’s other projects.

11.2 Notice and Requirements for Substantial Completion. Contractor shall comply
with all requirements for Substantial Completion herein, including as set forth
in the definition of the term Substantial Completion under Section Article 1.
Upon achieving all requirements under this Agreement for Substantial Completion,
Contractor shall certify to Owner that all of the requirements under this
Agreement for Substantial Completion have occurred and provide to Owner all
supporting documentation as may be required to establish that the requirements
for Substantial Completion have been met. Owner shall notify Contractor whether
it accepts or rejects the Work as being Substantially Complete within fifteen
(15) Days following Owner’s receipt of Contractor’s certification in accordance
with this Section. All Work shall continue during pendency of Owner’s review. If
Owner does not agree that Substantial Completion has occurred, then Owner shall
state the basis for its rejection in reasonable detail in a written notice
provided to Contractor. The Parties shall thereupon promptly and in good faith
confer and make all reasonable efforts to resolve such issue. In the event such
issue is not resolved within ten (10) Business Days of the delivery by Owner of
its notice, Owner and Contractor shall resolve the dispute in accordance with
the dispute resolution procedures provided for under Article 17 herein. Owner’s
acceptance shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement.

11.3 Punchlist. Prior to Substantial Completion, Owner and Contractor shall
inspect the Work, and Contractor shall prepare a proposed Punchlist of items
identified as needing to be completed or corrected as a result of such
inspection. Contractor shall promptly provide the proposed Punchlist to Owner
for its review and written approval, together with an estimate of the time
necessary to complete or correct each Punchlist item. Contractor shall add to
the proposed

 

22



--------------------------------------------------------------------------------

Punchlist any Punchlist items identified by Owner during its review, and
Contractor shall immediately initiate measures to complete or correct, as
appropriate, any item on Contractor’s proposed Punchlist or otherwise that Owner
in the exercise of its reasonable judgment, believes must be completed or
corrected to achieve Substantial Completion. Upon Contractor’s completion or
correction of any items necessary to achieve Substantial Completion and Owner’s
written approval of Contractor’s proposed Punchlist, as modified by any Owner
additions, such Punchlist shall govern Contractor’s performance of the Punchlist
items; provided, however, Contractor shall add to the Punchlist any items of a
Punchlist nature that are discovered by Owner or Contractor prior to Final
Completion of the Project, and further provided that the failure to include any
items on the Punchlist shall not alter the responsibility of Contractor to
complete all Work in accordance with the terms and provisions of this Agreement.
All Work on the Punchlist shall be completed by the Required Final Completion
Date, or Owner may, in addition to any other rights that it may have under this
Agreement, at law or in equity, complete such Punchlist Work at the expense of
Contractor. In the event Owner elects to complete such Punchlist Work,
Contractor shall immediately pay Owner (directly or by offset at Owner’s
discretion), all costs and expenses incurred in performing such Punchlist Work.
Upon Contractor’s request, Owner shall provide documentation identifying the
costs and expenses to complete such Punchlist Work.

11.4 Notice and Requirements for Final Completion. Final Completion of the
Project shall be achieved when all requirements for Final Completion under this
Agreement, including those set forth in the definition of Final Completion under
Section Article 1, have been satisfied. Upon Final Completion, Contractor shall
certify to Owner that all of the requirements under this Agreement for Final
Completion have occurred. Owner shall notify Contractor whether it accepts or
rejects the Work as being Finally Complete within fifteen (15) Days following
Owner’s receipt of Contractor’s certification required by this Section. If Owner
does not agree that Final Completion has occurred, then Owner shall state the
basis for its rejection in reasonable detail in a written notice provided to
Contractor. The Parties shall thereupon promptly and in good faith confer and
make all reasonable efforts to resolve such issue. In the event such issue is
not resolved within ten (10) Business Days of the delivery by Owner of its
notice, Owner and Contractor shall resolve the dispute in accordance with the
dispute resolution procedures provided for under Article 17; provided, however,
if such deficiencies relate to the failure to complete Punchlist items, Owner
may, in addition to any other rights that it may have under this Agreement, at
law or in equity, complete such Punchlist Work at the expense of Contractor in
accordance with Section 11.3.

11.5 Partial Occupancy and Use. Owner shall have the right to occupy and use the
Work at any time prior to Substantial Completion, provided that Contractor’s
insurance company or companies providing property insurance and builder’s risk
coverage have consented to such partial occupancy or use. Contractor shall take
reasonable steps in obtaining consent of the insurance company or companies.

11.6 Long-Term Obligations. No acceptance by Owner of any or all of the Work or
any other obligations of Contractor under this Agreement, including acceptance
of Substantial Completion or Final Completion of the Project, nor any payment
made hereunder, whether an interim or final payment, shall in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to this Agreement. Nothing in this Article 11 shall in any way modify
or alter Contractor’s obligations under Article 12 and Article 13.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. Any Work, or component thereof, that is not in conformity with any
warranties set forth in this Article 12 (referred to individually as “Warranty”
or collectively as “Warranties”) is defective (“Defective”) and contains a
defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that during the performance of
the Work and for two (2) years from Substantial Completion the Work and each
component thereof, shall be: (i) performed in a diligent, efficient, trustworthy
and workmanlike manner, according to the industry standards and practices in the
field; (ii) new, complete, fit for the purposes intended, of suitable grade for
the intended function and use and free from faults and defects; (iii) in
accordance with all of the requirements of this Agreement, including in
accordance with Applicable Law; and (iv) free from encumbrances to title, as set
forth in greater detail in Section 8.1. The Parties expressly agree that the
foregoing two (2) year period shall be in lieu of any preemptive period imposed
by Applicable Law.

 

22



--------------------------------------------------------------------------------

C. Assignment and Enforcement of Subcontractor Warranties. Contractor shall,
without additional cost to Owner, obtain warranties from Subcontractors that
meet or exceed the requirements of this Agreement; provided, however, Contractor
shall not in any way be relieved of its responsibilities and liability to Owner
under this Agreement, regardless of whether such Subcontractor warranties meet
the requirements of this Agreement, as Contractor shall be fully responsible and
liable to Owner for its Warranty and Corrective Work obligations and liability
under this Agreement for all Work. All such warranties shall be deemed to run to
the benefit of Owner and Contractor. All such warranties, with duly executed
instruments assigning the warranties to Owner, shall be delivered to Owner upon
Substantial Completion (other than those Warranties related to Punchlist items,
which will be delivered prior to Final Completion). All warranties provided by
any Subcontractor shall be in such form as to permit direct enforcement by
Contractor or Owner against any Subcontractor whose warranty is called for, and
Contractor agrees that: (i) Contractor’s Warranty, as provided under this
Article 12 shall apply to all Work regardless of the provisions of any
Subcontractor warranty, and such Subcontractor warranties shall be in addition
to, and not a limitation of, such Contractor Warranty; and (ii) service of
notice on Contractor that there has been a breach of a Subcontractor warranty
shall be sufficient to invoke the terms of the instrument. This Section 12.1C
shall not in any way be construed to limit Contractor’s liability under this
Agreement for the entire Work or its obligation to enforce Subcontractor
warranties.

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner or any of
its representatives at all times to determine whether the Work conforms to the
requirements of this Agreement. Contractor shall furnish Owner or any of its
representatives with access to all locations where Work is in progress,
including locations not on the Site. If, in the judgment of Owner, any Work is
Defective prior to Substantial Completion, then Contractor shall, at its own
expense, promptly correct such Defective Work, whether by repair, replacement or
otherwise. Subject to Contractor’s right to pursue a Dispute under Article 17,
the decision of Owner shall be conclusive as to whether the Work is conforming
or Defective, and Contractor shall comply with the instructions of Owner in all
such matters while pursuing any such Dispute. If it is later determined that the
Work was not Defective, then Owner shall reimburse Contractor for all costs
incurred in connection with such repair or replacement and a Change Order shall
be issued for such amount and shall address any impact the repair or replacement
may have had on the Project Schedule. If Contractor fails, after a reasonable
period of time not to exceed one (1) week, to repair or replace any Defective
Work, or to commence to repair or replace any Defective Work and thereafter
continue to proceed diligently to complete the same, then Owner may repair or
replace such Defective Work and the expense thereof shall be paid by Contractor.

B. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A shall not obligate Owner to do so. Neither the exercise of Owner of any
such right, nor any failure on the part of Owner to discover or reject Defective
Work shall be construed to imply an acceptance of such Defective Work or a
waiver of such Defect.

C. Cost Uncovering and Disassembling Work. Prior to Substantial Completion,
Owner may request that Contractor uncover previously covered Work to permit
Owner and its representatives to inspect such Work. In the event such uncovered
Work is found to be Defective, then Contractor shall correct such Defective Work
and shall bear the cost of such uncovering and recovering the Defective Work, as
well as the cost of repair or replacement of such Defective Work. The cost of
disassembling, dismantling or making safe finished Work for the purpose of
inspection, and reassembling such portions (and any delay associated therewith)
shall be borne by Owner if such Work is found to conform with the requirements
of this Agreement and by Contractor if such Work is found to be Defective.

12.3 Correction of Work After Substantial Completion. If, during the Defect
Correction Period, any Work is found to be Defective, Contractor shall, at its
sole cost and expense, immediately and on an expedited basis correct such
Defective Work and any other portions of the Project damaged or affected by such
Defective Work, whether by repair, replacement or otherwise (“Corrective Work”)
and shall be liable for and pay to Owner any and all costs, losses, damages and
expenses incurred by Owner or any Owner Affiliate arising out of or relating to
such Defective Work. Owner shall provide Contractor with access to the Project
reasonably sufficient to perform its Corrective Work, so long as such access
does not materially interfere with construction or operation of any portion of
the Project and subject to any reasonable security or safety requirements of
Owner.

 

23



--------------------------------------------------------------------------------

A. Owner Right to Correct or Complete Defective Work. If Contractor fails to
commence the Corrective Work within a reasonable period of time not to exceed
five (5) Days, or does not complete such Corrective Work on an expedited basis,
then Owner, by written notice to Contractor, may (in addition to any other
remedies that it has under this Agreement, at law or in equity) correct such
Defective Work, and Contractor shall be liable to Owner for all costs, losses,
damages and expenses incurred by Owner in connection with correcting such
Defective Work and arising out of or relating to such Defective Work and shall
pay Owner (directly or by offset at Owner’s sole discretion), an amount equal to
such costs, losses, damages and expenses; provided, however, if such Defective
Work materially affects the construction, operation or use of any of the Project
or presents an imminent threat to the safety or health of any Person and Owner
knows of such Defective Work, Owner may (in addition to any other remedies that
it has under this Agreement, at law or in equity) correct such Defective Work
without giving prior written notice to Contractor, and, in that event,
Contractor shall be liable to Owner for all costs, losses, damages and expenses
incurred by Owner in connection with correcting such Defective Work and arising
out of or relating to such Defective Work and shall pay Owner (directly or by
offset at Owner’s sole discretion), an amount equal to such costs, losses,
damages and expenses.

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed, the Defect Correction Period for such Corrective Work
shall be extended for an additional one (1) year from the date of the completion
of such Corrective Work; provided, however, in no event shall the Defect
Correction Period for such Corrective Work be less than the original Defect
Correction Period.

C. No Limitation. Nothing contained in this Section 12.3 shall be construed to
establish a period of limitation with respect to other obligations which
Contractor might have under the Contract Documents. Establishment of the Defect
Correction Period relates only to the specific obligation of Contractor to
perform Corrective Work, and has no relationship to the time within which the
obligation to comply with the Contract Documents may be sought to be enforced,
nor to the time within which proceedings may be commenced to establish
Contractor’s liability with respect to Contractor’s obligations other than
specifically to perform Corrective Work.

12.4 Assignability of Warranties. The Warranties made in this Agreement by
Contractor shall be for the benefit of Owner and its successors and assigns and
the respective successors and assigns of any of them and are fully transferable
and assignable. Contractor shall use commercially reasonable efforts to require
that all any warranties provided by any Subcontractors comply with the
requirements in this Section.

ARTICLE 13

TIMELY COMPLETION

13.1 Timely Completion. Contractor specifically acknowledges that time is of the
essence in the performance of all of Contractor’s obligations under this
Agreement, and the Contractor acknowledges that the Owner will incur substantial
monetary and other damages in the event Contractor does not achieve Mechanical
Completion by the Required Mechanical Completion Date, Substantial Completion by
the Required Substantial Completion Date or Final Completion by the Required
Final Completion Date, as may be extended by Change Order, provided that
Contractor’s maximum liability for such delay shall not exceed Five Hundred
Thousand U.S. Dollars (U.S. $500,000) provided further that, such cap shall not
(i) be construed to limit Contractor’s obligation to complete the Work for the
Estimated Contract Price, as may be amended by Change Order, and (ii) apply in
the event of Contractor’s willful misconduct or abandonment of the Work.

ARTICLE 14

CONTRACTOR REPRESENTATIONS

Contractor represents and warrants that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Louisiana, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary.

14.2 No Violation of Law. It is not in violation of any Applicable Law or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor.

 

24



--------------------------------------------------------------------------------

14.3 Licenses. It is the holder of all Permits required to permit it to operate
or conduct its business now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law, or any order, writ, injunction or decree of any court, or any
agreement to which Contractor is a party or by which it is bound.

14.5 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

14.6 No Conflicts of Interest. Contractor shall not, and shall ensure that each
of its Subcontractors, Sub-subcontractors and the agents and employees of each
of them shall not (a) pay any commissions or fees, or grant any rebates, to any
employee or officer of Owner or its Affiliates, (b) favor employees or officers
of same with gifts or entertainment of a significant cost or value, or (c) enter
into any business arrangements with employees or officers of same. With respect
to the supply and performance of goods and services under this Agreement,
Contractor shall, and shall cause each of its Subcontractors, Sub-subcontractors
and the agents and employees of each of them to comply with (i) all applicable
provisions of the Foreign Corrupt Practices Act of the United States (15 U.S.C.
§ 78dd-1 and 2), and (ii) the Organization for Economic Cooperation and
Development Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions as implemented in the domestic law of any
state to which Contractor and its Subcontractors, Sub-subcontractors and the
agents and employees of each of them is subject and not to take any action that
could result in Owner or any of its Affiliates becoming subject to any action,
penalty or loss of benefits thereunder.

ARTICLE 15

DEFAULT, TERMINATION AND SUSPENSION

15.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time
(i) fail to prosecute the Work in a diligent, efficient, workmanlike, skillful
and safe manner; (ii) fail to commence the Work in accordance with the
provisions of this Agreement; (iii) abandon the Project; (iv) repudiate any of
its material obligations under the Agreement; (v) fail to use an adequate amount
or quality of personnel or Construction Equipment to perform and complete the
Project without delay; (vi) be in Default pursuant to Sections 3.6, 6.1C or
19.6; (vii) fail to maintain insurance required under this Agreement;
(viii) make changes to Key Personnel in violation of the provisions in
Section 2.2; (ix) fail to discharge liens filed by any Subcontractor as required
under this Agreement; (x) cause, by any action or omission, any material
stoppage or delay of or interference with the work of Owner or its other
contractors or subcontractors; (xi) be guilty of willful misconduct; (xii) fail
to make payment to Subcontractors for labor or Equipment owed in accordance with
the respective Subcontracts; (xiii) disregard Applicable Law; (xiv) materially
fail to comply with any provision of this Agreement; or (xv) become insolvent,
have a receiver appointed, make a general assignment or filing for the benefit
of its creditors or file for bankruptcy protection, in which such case of
insolvency, receivership or assignment the cure provisions found below shall not
apply, (each of the foregoing being a “Default”) then (following Owner’s written
notice to Contractor specifying the general nature of the Default, unless in the
event of any of the items (i) through (xv) above, Contractor cures such
condition within seven (7) Days) Owner, at its sole option and, without
prejudice to any other rights that it has under this Agreement, at law or in
equity and, without further notice to Contractor, may (a) take such steps as are
necessary to overcome the Default condition, in which case Contractor shall be
liable to Owner for any and all costs, damages, losses and expenses (including
all attorneys’ fees and litigation expenses) incurred by Owner in connection
therewith, or (b) terminate for Default Contractor’s performance of all or any
part of the Work.

B. Additional Rights of Owner Upon Default Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 15.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of all Construction Equipment, Equipment,
Owner-Provided Equipment, documents, information, Books and Records and other
items thereon owned or rented by Contractor, (ii) take assignment of any or all
of the Subcontracts, and/or (iii) either itself or

 

25



--------------------------------------------------------------------------------

through others complete the Work. If the unpaid balance of the Contract Price
shall exceed all damages, costs, losses and expenses incurred by Owner
(including all attorneys’ fees, consultant fees and litigation expenses, costs
to complete the Work, and any and all damages for failure of performance and
cost of financing), then such excess shall be paid by Owner to Contractor, but
such amount shall not be paid until after Final Completion of the Project has
been achieved. If such amount incurred by Owner shall exceed the unpaid balance
of the Contract Price, then, at Owner’s sole option, Contractor shall pay Owner
the difference on demand. Contractor’s liability under this Section 15.1B is in
addition to any other liability provided for under this Agreement and Owner
shall have the right and authority to set off against and deduct from any such
excess due Contractor by Owner any other liability of Contractor to Owner under
this Agreement. Owner agrees to act reasonably to mitigate any costs it might
incur in connection with any termination for Default. In the event of a
termination for Default, the Parties agree that Owner shall be entitled to any
and all damages, losses, costs and expenses incurred by Owner arising out of or
resulting from such Default, including any and all damages for delay.

C. Obligations Upon Default Termination. Upon termination for Default,
Contractor shall (i) immediately discontinue Work on the date and to the extent
specified in the notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) inventory,
maintain and turn over to Owner all Construction Equipment, furnished by
Contractor or any other equipment or other items provided by Owner for
performance of the terminated Work, (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts and rental agreements to the extent they relate to the performance
of the Work that is discontinued; (v) cooperate with Owner in the transfer of
Drawings, Specifications, Permits, licenses and any other items or information
and disposition of Work in progress so as to mitigate damages; (vi) comply with
other reasonable requests from Owner regarding the terminated Work;
(vii) thereafter execute only that portion of the Work not terminated (if any)
and that portion of the Work as may be necessary to preserve and protect Work
already in progress and to protect Equipment and Owner-Provided Equipment at the
Site or in transit thereto, and to comply with any Applicable Law; and
(viii) perform all other obligations under Section 15.1B.

15.2 Termination for Convenience by Owner.

A. Owner Rights to Terminate for Convenience. Owner shall have the right to
terminate for convenience Contractor’s performance of all or any part of the
Work by providing Contractor with a written notice of termination, to be
effective upon receipt by Contractor. Upon termination for convenience,
Contractor shall (i) immediately discontinue the Work on the date and to the
extent specified in such notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) promptly
make every reasonable effort to procure cancellation upon terms satisfactory to
Owner of all Subcontracts and rental agreements to the extent they relate to the
performance of the Work that is discontinued unless Owner elects to take
assignment of any such Subcontracts, (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, (v) cooperate with Owner for
the efficient transition of the Work, (vi) cooperate with Owner in the transfer
of Permits, licenses and any other items or information and disposition of Work
in progress and (vii) thereafter execute only that portion of the Work not
terminated (if any) and that portion of the Work as may be necessary to preserve
and protect Work already in progress and to protect Equipment and Owner-Provided
Equipment at the Site or in transit thereto, and to comply with any Applicable
Law, and Owner may, at its sole option, take assignment of any or all of the
Subcontracts.

B. Obligations of Owner upon Convenience Termination. Upon a convenience
termination by Owner in accordance with Section 15.2, Contractor shall be paid
(i) the reasonable value of the Work performed (the basis of payment being based
on the terms of this Agreement, less any down payments, if any, made under this
Agreement) prior to termination, less that portion of the Contract Price
previously paid to Contractor, (ii) reasonable direct close-out costs (and
overhead and profit thereon) submitted in accordance with this Section (but in
no event shall Contractor be entitled to receive any amount for unabsorbed
overhead, contingency, risk or anticipated profit), plus (iii) an applicable
cancellation fee of two percent (2%) of the Estimated Contract Price if
termination occurs between May 15, 2007, and August 15, 2007. Contractor shall
submit all reasonable direct close-out costs to Owner for verification and audit
within sixty (60) Days following the effective date of termination.

 

26



--------------------------------------------------------------------------------

15.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by written unilateral or mutual Change Order, suspend the carrying out the
Work or any part thereof, for a period up to thirty (30) days, whereupon
Contractor shall suspend the carrying out of such suspended Work for such time
or times and in such manner as Owner may require and shall take reasonable steps
to minimize any costs associated with such suspension. During any such
suspension, Contractor shall properly protect and secure such suspended Work in
such manner as Owner may reasonably require. Unless otherwise instructed by
Owner, Contractor shall during any such suspension maintain its staff and labor
on or near the Site and otherwise be ready to proceed expeditiously with the
Work upon receipt of Owner’s further instructions. Except where such suspension
ordered by Owner is the result of or due to the fault or negligence of
Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to the reasonable costs (including actual, but not unabsorbed,
overhead, contingency, risk and reasonable profit) of such suspension, including
demobilization and remobilization costs, if necessary, along with appropriate
supporting documentation to evidence such costs, and a time extension to the
Required Mechanical Completion Date, Required Substantial Completion Date, and
Required Final Completion Date if and to the extent permitted under Section 6.8.
Upon receipt of notice to resume suspended Work, Contractor shall promptly
resume performance of the Work to the extent required in the notice. In no event
shall Contractor be entitled to any additional profits or damages due to such
suspension.

15.4 Suspension by Contractor. Notwithstanding anything to the contrary in this
Agreement, Contractor shall have the responsibility at all times to prosecute
the Work diligently and shall not suspend, stop or cease performance hereunder
or permit the prosecution of the Work to be delayed; provided, however, subject
to Owner’s right to withhold or offset payment to Contractor under this
Agreement, if Owner fails to pay undisputed amounts due and owing to Contractor
and Owner has failed to cure such failure within thirty (30) Days following
Contractor’s written notice to Owner to cure such failure, Contractor may
suspend performance of the Work until Contractor receives such undisputed
amounts.

15.5 Termination by Contractor. Contractor may terminate this Agreement if,
continuing at the time of such termination, Contractor has stopped the
performance of all Work under this Agreement pursuant to Section 15.4 for thirty
(30) Days, and after the expiration of such thirty (30) Day period, Contractor
gives Owner written notice specifying the nature of the default and its intent
to terminate the Agreement, and Owner fails to cure such default within ten
(10) Days after receipt of Contractor’s notice. In the event of any such
termination under this Section 15.5, Contractor shall have the rights (and Owner
shall make the payments) provided for in Section 15.2B in the event of an Owner
termination for convenience.

ARTICLE 16

INDEMNITIES

16.1 General Indemnification. Notwithstanding any other provision to the
contrary, Owner and Contractor agree as follows:

A. INJURIES TO CONTRACTOR INDEMNIFIED PARTIES AND DAMAGE TO CONTRACTOR
INDEMNIFIED PARTIES’ PROPERTY: CONTRACTOR HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD THE OWNER INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST, ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LIABILITIES, LOSSES, DAMAGES
AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEY’S FEES)
(COLLECTIVELY, “CLAIMS”) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RESULTING FROM
(1) INJURY TO OR DEATH OF ANY OF THE CONTRACTOR INDEMNIFIED PARTIES’, PERSONNEL
OR THE EMPLOYEES, AGENTS, DIRECTORS OR OFFICERS OF ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR, OR (2) DAMAGE TO OR DESTRUCTION OF ANY CONTRACTOR INDEMNIFIED
PARTIES’ PROPERTY OR THE PROPERTY OF ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR,
WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE (WHETHER
CONTRIBUTORY, JOINT, OR SOLE), FAULT OR STRICT LIABILITY OF THE OWNER
INDEMNIFIED PARTIES, BUT EXCLUDING ONLY THOSE CLAIMS DUE TO THE WILLFUL
MISCONDUCT OF THE OWNER INDEMNIFIED PARTIES.

B. CONTRACTOR’S THIRD PARTY INDEMNIFICATION: CONTRACTOR HEREBY RELEASES, AND
AGREES TO DEFEND, INDEMNIFY, AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM
AND AGAINST, ANY AND ALL CLAIMS DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY OR PERSONAL INJURY TO OR
DEATH OF ANY THIRD PARTY (OTHER THAN A MEMBER OF THE OWNER INDEMNIFIED PARTIES)
TO THE EXTENT ARISING OUT OF OR RESULTING FROM THE BREACH OF THIS AGREEMENT BY
CONTRACTOR OR THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN THE
PERFORMANCE OF THE WORK, OF ANY CONTRACTOR INDEMNIFIED PARTY OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
THEM OR ANYONE FOR WHOSE ACTS THEY WOULD BE LIABLE UNDER APPLICABLE LAW.

 

27



--------------------------------------------------------------------------------

C. INJURIES TO OWNER INDEMNIFIED PARTIES’ PERSONNEL AND DAMAGE TO OWNER
INDEMNIFIED PARTIES’ PROPERTY: OWNER HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD THE CONTRACTOR INDEMNIFIED PARTIES HARMLESS FROM AND
AGAINST, ANY AND ALL CLAIMS DIRECTLY OR INDIRECTLY ARISING OUT OF OR RESULTING
FROM (1) INJURY TO OR DEATH OF THE OWNER INDEMNIFIED PARTIES’ PERSONNEL, OR
(2) DAMAGE TO OR DESTRUCTION OF THE OWNER INDEMNIFIED PARTIES’ PROPERTY
(EXCLUDING THE WORK OR THE PROJECT), WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN
ACT, OMISSION, NEGLIGENCE (WHETHER CONTRIBUTORY, JOINT, OR SOLE), FAULT OR
STRICT LIABILITY OF CONTRACTOR, BUT EXCLUDING ONLY THOSE CLAIMS DUE TO THE
WILLFUL MISCONDUCT OF THE CONTRACTOR.

D. HAZARDOUS MATERIALS INDEMNIFICATION: CONTRACTOR HEREBY RELEASES, AND AGREES
TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM ANY AND
ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS ARISING OUT OF OR
RESULTING FROM ACTUAL OR ALLEGED POLLUTION OR CONTAMINATION OF THE LAND, WATER
OR AIR ARISING FROM SPILLS, RELEASES, DISCHARGES OR OTHERWISE OF HAZARDOUS
MATERIALS, INCLUDING FUELS, LUBRICANTS, MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS,
AND GARBAGE, USED, HANDLED OR DISPOSED OF BY CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR DURING THE PERFORMANCE OF THE WORK. OWNER SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND CONTRACTOR INDEMNIFIED PARTIES FROM ANY AND ALL CLAIMS,
FINES, PENALTIES OR REMEDIATION OBLIGATIONS ARISING OUT OF OR RESULTING FROM ANY
PRE-EXISTING HAZARDOUS MATERIALS AT THE SITE, BUT EXCLUDING ANY CLAIMS RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR’S FAILURE TO STOP
WORK IN AN AREA OF THE SITE CONTAINING PRE-EXISTING HAZARDOUS MATERIALS IN
ACCORDANCE WITH SECTION 3.10 AFTER CONTRACTOR OR SUCH SUBCONTRACTOR OR
SUB-SUBCONTRACTOR KNOWS OR SUSPECTS SUCH AREA CONTAINS HAZARDOUS MATERIALS.

E. COMPLIANCE WITH APPLICABLE LAW INDEMNIFICATION: CONTRACTOR HEREBY RELEASES,
AND AGREES TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM
ANY AND ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RESULTING FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S
OR SUB-SUBCONTRACTOR’S ACTUAL OR ALLEGED FAILURE TO COMPLY WITH APPLICABLE LAW,
OR ANY JUDICIAL ARBITRAL OR REGULATORY INTERPRETATION THEREOF.

16.2 LIEN INDEMNIFICATION. WITHOUT IN ANY WAY LIMITING THE FOREGOING, CONTRACTOR
HEREBY RELEASES, AND AGREES TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED
PARTIES HARMLESS FROM, AND SHALL KEEP THE WORK, THE SITE AND THE PROJECT FREE
AND CLEAR OF, ANY AND ALL LIENS AND ENCUMBRANCES ASSERTED BY AN ENTITY ACTING
THROUGH CONTRACTOR, ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANY OTHER PERSON
OR ENTITY ACTING THROUGH OR UNDER ANY OF THEM. IF CONTRACTOR FAILS TO DISCHARGE
SUCH LIEN OR ENCUMBRANCE WITHIN FIFTEEN (15) DAYS OF THE FILING OF SUCH LIEN OR
ENCUMBRANCE, OWNER, IF IT SO ELECTS, MAY DISCHARGE ANY SUCH LIENS OR
ENCUMBRANCES, AND CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL CLAIMS INCURRED BY
OWNER INDEMNIFIED PARTIES ARISING OUT OF OR RELATING TO SUCH DISCHARGE.
THEREAFTER, OWNER MAY INVOICE CONTRACTOR FOR SUCH AMOUNT OWED (WHICH INVOICE
SHALL BE PAID BY CONTRACTOR WITHIN THIRTY (30) DAYS AFTER RECEIPT THEREOF) OR
DEDUCT THE AMOUNT SO PAID BY OWNER FROM SUMS DUE OR WHICH THEREAFTER BECOME DUE
TO CONTRACTOR HEREUNDER. NOTWITHSTANDING THE ABOVE, LIENS OR ENCUMBRANCES
ALLOWED BY APPLICABLE LAW WHICH ARE FILED BY CONTRACTOR FOR NONPAYMENT UNDER
THIS AGREEMENT ARE EXCLUDED FROM THIS INDEMNIFICATION OBLIGATION.

16.3 ATTORNEYS’ FEES. EACH PARTY AGREES TO REIMBURSE THE PREVAILING PARTY FOR
ANY AND ALL NECESSARY EXPENSES, ATTORNEY’S FEES, AND RELATED COSTS INCURRED IN
THE ENFORCEMENT OF ANY PART OF THE AGREEMENTS PROVIDED FOR HEREIN OR AVAILABLE
AT LAW OR EQUITY.

16.4 Enforceability.

A. CONCURRENT NEGLIGENCE: EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 16.1A AND
16.1C, THE INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY
OR DEATH OR PROPERTY DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF
WHETHER THE INDEMNIFIED PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR
PASSIVELY), IT BEING AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’
RESPECTIVE LIABILITY OR RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES UNDER THIS ARTICLE 16 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES
OF COMPARATIVE NEGLIGENCE.

 

28



--------------------------------------------------------------------------------

B. Louisiana Oilfield Anti-Indemnity Act: Contractor and Owner agree that the
Louisiana Oilfield Anti-Indemnity Act, LA. REV. STAT. § 9:2780, ET. SEQ., is
inapplicable to this Agreement and the performance of the Work. Application of
these code sections to this Agreement would be contrary to the intent of the
Parties, and each Party hereby irrevocably waives any contention that these code
sections are applicable to this Agreement or the Work. In addition, it is the
intent of the Parties in the event that the aforementioned act were to apply
that each Party shall provide insurance to cover the losses contemplated by such
code sections and assumed by each such Party under the indemnification
provisions of this Agreement, and Contractor agrees that the payments made to
Contractor hereunder compensate Contractor for the cost of premiums for the
insurance provided by it under this Agreement. The Parties agree that each
Party’s agreement to support their indemnification obligations by insurance
shall in no respect impair their indemnification obligations.

C. Statutory Employees for Purposes of Louisiana Worker’s Compensation Act. In
all cases where Contractor’s employees (defined to include the direct, borrowed,
special, or statutory employees of Subcontractor and Sub-subcontractors) are
performing Work in or offshore the state of Louisiana or are otherwise covered
by the Louisiana Workers’ Compensation Act, La. R.S. 23:1021, et seq., Owner and
Contractor agree that the Work performed by Contractor, Subcontractors,
Sub-subcontractors, and Contractor’s, Subcontractors’, and Sub-subcontractors’
employees pursuant to this Agreement are an integral part of and are essential
to the ability of Owner to generate Owner’s goods, products, and work for the
purpose of La. R.S. 23:1061(a)(1). Furthermore, Owner and Contractor agree that
Owner is the statutory employer of Contractor’s, Subcontractors’, and
Sub-subcontractors’ employees for purposes of La. R.S. 23:1061(a)(3), and that
Owner shall be entitled to the protections afforded a statutory employer under
Louisiana law. Regardless of Owner’s status as the statutory or special employer
(as defined in La. R.S. 23:1031(c)) of the employees of Owner, Subcontractors,
or Sub-subcontractors, and regardless of any other relationship or alleged
relationship between such employees and Owner, Contractor shall be and remain at
all times primarily responsible for the payment of all workers’ compensation and
medical benefits to Contractor’s, Subcontractors’ and Sub-subcontractors’
employees, and neither Contractor, nor its Subcontractors and
Sub-subcontractors, nor their respective insurers or underwriters shall be
entitled to seek contribution or indemnity for any such payments from Owner or
any other member of the Owner Indemnified Parties. Notwithstanding the
foregoing, under no circumstances shall this Section 16.4C be interpreted to
relieve Contractor from its full responsibility and liability to Owner under
this Agreement for the employees of Contractor or its Subcontractors and
Sub-subcontractors (whether or not such employees are a statutory, special or
borrowed employee, or otherwise), including Contractor’s obligations to defend,
indemnify and hold harmless Owner Indemnified Parties from and against injury or
death to such employees or damage to or destruction of property of such
employees, as provided in this Agreement.

D. Conflict with Applicable Law: In the event that any indemnity provisions in
this Agreement are contrary to the law governing this Agreement, then the
indemnity obligations applicable hereunder shall be applied to the maximum
extent allowed by Applicable Law.

ARTICLE 17

DISPUTE RESOLUTION

17.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within fourteen (14) days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 17.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s termination rights. The Parties agree that if any Dispute is
not resolved within thirty (30) days after receipt of the Dispute Notice given
in this Section 17.1, then either Party may by notice to the other Party refer
the Dispute to be decided by final and binding arbitration in accordance with
Section 17.2.

 

29



--------------------------------------------------------------------------------

17.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 17.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place, provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrator(s). All disputes regarding
discovery shall be promptly resolved by the arbitrator(s). This agreement to
arbitrate is binding upon the Parties, Contractor’s surety (if any) and the
successors and permitted assigns of any of them. At Owner or Contractor’s
option, any other person may be joined as an additional party to any arbitration
conducted under this Section 17.2, provided that the party to be joined is or
may be liable to either Party in connection with all or any part of any Dispute
between the Parties. The arbitration award shall be final and binding, in
writing, signed by all arbitrators, and shall state the reasons upon which the
award thereof is based. The Parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof.

17.3 Continued Performance. Notwithstanding any Dispute, and contingent on Owner
continuing to make payment as due, it shall be the responsibility of Contractor
to continue to prosecute all of the Work diligently and in a good and
workmanlike manner in conformity with this Agreement. Except to the extent
provided in Section 15.5, Contractor shall have no right to cease performance
hereunder or to permit the prosecution of the Work to be delayed. Owner shall,
subject to its right to withhold or offset amounts pursuant to this Agreement,
continue to pay Contractor undisputed amounts in accordance with this Agreement;
provided, however, in no event shall the occurrence of any negotiation or
arbitration prevent or restrict Owner or Contractor from exercising its rights
under this Agreement, at law or in equity, including Owner or Contractor’s
rights to terminate.

ARTICLE 18

CONFIDENTIALITY

18.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person any of the following information: (i) the
Drawings and Specifications other than to Subcontractors or Sub-subcontractors
as necessary to perform the Work, or (ii) any other information relating to the
business, products, services, research or development, clients or customers of
Owner or any Owner Affiliate, or relating to similar information of a third
party who has entrusted such information to Owner or any Owner Affiliate
(hereinafter individually or collectively, “Owner’s Confidential Information”).
Prior to disclosing any information in (i) of this Section 18.1 to any
Subcontractor or Sub-subcontractor as necessary to perform the Work, Contractor
shall bind such Subcontractor or Sub-subcontractor to the confidentiality
obligations contained in this Section 18.1 and to the term in Section 18.4.

18.2 Exceptions. Notwithstanding Section 18.1, Owner’s Confidential Information
shall not include: (i) information which at the time of disclosure or
acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of Article 18;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Contractor or its employees or agents and was not
previously acquired from the Owner or any of its employees or agents;
(iii) information which the Contractor can show was acquired by Contractor after
the time of disclosure or acquisition hereunder from a third party without any
confidentiality commitment, if, to the best of Contractor’s or its employees’ or
agent’s knowledge, such third party did not acquire it from Owner or any of its
employees or agents; (iv) information independently developed by Contractor
without benefit of Owner’s Confidential Information; and (v) information which
is required by Applicable Law or other agencies in connection with the Project,
to be disclosed; provided, however, that prior to such disclosure, Contractor
gives reasonable notice to Owner of the information required to be disclosed so
that Owner may attempt to seek an appropriate protective order or other remedy.

 

30



--------------------------------------------------------------------------------

18.3 Equitable Relief. Contractor acknowledges that in the event of a breach of
any of the terms contained in this Article 18, Owner would suffer irreparable
harm for which remedies at law, including damages, would be inadequate, and that
Owner shall be entitled to seek equitable relief therefor by injunction, in
addition to any and all rights and remedies available to it at law and in
equity, without the requirement of posting a bond.

18.4 Term. The confidentiality obligations of this Article 18 shall survive the
expiration or termination of this Agreement for a period of five (5) years
following the expiration or earlier termination of this Agreement.

18.5 Disclosure and Filings. Contractor acknowledges that Owner may be required
from time to time to make filings in compliance with Applicable Law, including
filing a copy of this Agreement with the U.S. Securities and Exchange
Commission.

ARTICLE 19

MISCELLANEOUS PROVISIONS

19.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
Upon the execution of this Agreement, the letter of intent executed by the
Parties and effective December 6, 2006 (“Letter of Intent”), terminates and is
superseded hereby and fully merged herein. Any payments made by Owner under the
Letter of Intent and any Work performed by Contractor in furtherance of the
Project under the Letter of Intent shall be deemed to have been made or
performed, as applicable, pursuant to this Agreement and shall be governed by
and subject to the terms of this Agreement. There are no other oral
understandings, terms or conditions, and neither Party has relied upon any
representation, express or implied, not contained in this Agreement. General or
special conditions included in any of Contractor’s price lists, invoices,
tickets, receipts or other such documents presented to Owner shall have no
applicability to Owner with respect to this Agreement. All Attachments and
Schedules shall be incorporated into this Agreement by such reference.

19.2 Amendments. Other than unilateral Change Orders issued by Owner to
Contractor pursuant to Section 6.1C or Section 6.2D, no change, amendment or
modification of this Agreement shall be valid or binding upon the Parties hereto
unless such change, amendment or modification is in writing and duly executed by
both Parties.

19.3 Interpretation. Preparation of this Agreement has been a joint effort of
the Parties and the resulting document shall not be construed more severely
against one of the Parties than against the other. The headings and captions
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope of intent of this Agreement or the
intent of any provision contained herein.

19.4 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

A. If delivered to Owner:

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: 713-659-5459

Attn: Al Bartz

B. If delivered to Contractor:

Sunland Construction, Inc.

2532 Aymond Street

Eunice, Louisiana 70535

Facsimile: 337-546-0245

Attn: Mark O’Roke

 

31



--------------------------------------------------------------------------------

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

19.5 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

19.6 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except Owner may assign
this Agreement, in whole or part, to any of its Affiliates or co-venturers, to
any Person jointly controlled by Owner and any co-venturers, or to any lender
providing temporary or permanent debt financing to Owner for the Project. When
duly assigned in accordance with the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the assignee. Any assignment not in
accordance with this Section 19.6 shall be void and without force or effect.
This Agreement shall be binding upon the Parties hereto, their successors and
permitted assigns.

19.7 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

19.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana (without giving effect to
the principles thereof relating to conflicts of law). The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.

19.9 No Publicity. Contractor shall not reveal any information concerning
details of this Agreement to the press or a news-disseminating agency or use the
details of this Agreement within any advertising, promotional material,
publicity or other printed material without Owner’s prior written approval in
each instance.

19.10 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

19.11 Owner Parent Guaranty. Owner shall cause Cheniere Energy, Inc. to amend
and restate, and Contractor shall amend and restate the parent guaranty executed
by Cheniere Energy, Inc. and Contractor dated January 5, 2007, as set forth in
Attachment N.

19.12 Survival. Article 9, Article 10, Article 12, Article 14, Article 15,
Article 16, Article 17 and Article 18, Sections 3.4, 3.8, 3.10, 8.1, 11.5, 19.8
and this Section 19.11 shall survive termination or expiration of this
Agreement, in addition to any other provisions which by their nature should, or
by their express terms do, survive or extend beyond the termination or
expiration of this Agreement.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

Owner:

Cheniere Creole Trail Pipeline, L.P.

By:

 

 

Name:

 

 

Title:

 

 

 

Contractor:

Sunland Construction, Inc.

By:

 

 

Name:

 

 

Title:

 

 

 

33



--------------------------------------------------------------------------------

ATTACHMENT A

CONTRACT DOCUMENTS

1. Agreement

2. Attachment M (Contractor Assumptions and Clarifications)

2. Attachment K (Project Scope of Work)

3. All Other Attachments and Schedules to Agreement

4. Drawings

 

Total
Count    Group
Count    Drawing No.   

Drawing Name

   Original
Date    Current
Revision    Current Date PIPELINE DRAWINGS – SINGLE 42” LINE (SEGMENT 1 – 18.4
MILES) 1    1    DET SUP 1    Segment 1 Detail Supplement    9/15/06    0   
9/15/06 2    2    DET SUP 2    Segment 1 Detail Supplement    9/15/06    0   
9/15/06 3    3    DET SUP 3    Segment 1 Detail Supplement    9/15/06    0   
9/15/06 4    4    CT-P2-100-1-001    Segment 1 Alignment Sheet    9/15/06    0
   9/15/06 5    5    CT-P2-100-1-002    Segment 1 Alignment Sheet    9/15/06   
0    9/15/06 6    6    CT-P2-100-1-003    Segment 1 Alignment Sheet    9/15/06
   0    9/15/06 7    7    CT-P2-100-1-004    Segment 1 Alignment Sheet   
9/15/06    0    9/15/06 8    8    CT-P2-100-1-005    Segment 1 Alignment Sheet
   9/15/06    0    9/15/06 9    9    CT-P2-100-1-006    Segment 1 Alignment
Sheet    9/15/06    0    9/15/06 10    10    CT-P2-100-1-007    Segment 1
Alignment Sheet    9/15/06    0    9/15/06 11    11    CT-P2-100-1-008   
Segment 1 Alignment Sheet    9/15/06    0    9/15/06 12    12    CT-P2-100-1-009
   Segment 1 Alignment Sheet    9/15/06    0    9/15/06 13    13   
CT-P2-100-1-010    Segment 1 Alignment Sheet    9/15/06    0    9/15/06 14    14
   CT-P2-100-1-011    Segment 1 Alignment Sheet    9/15/06    0    9/15/06 15   
15    CT-P2-100-1-012    Segment 1 Alignment Sheet    9/15/06    0    9/15/06 16
   16    CT-P2-100-1-013    Segment 1 Alignment Sheet    9/15/06    0    9/15/06
17    17    CT-P2-100-1-014    Segment 1 Alignment Sheet    9/15/06    0   
9/15/06 18    18    CT-P2-100-1-015    Segment 1 Alignment Sheet    9/15/06    0
   9/15/06 19    19    CT-P2-100-1-016    Segment 1 Alignment Sheet    9/15/06
   0    9/15/06 20    20    CT-P2-100-1-001HDD    Segment 1 Highway 27
Directional Drill    9/15/06    A    7/01/06 21    21    CT-P2-100-1-JBHDD   
Segment 1 Johnson Bayou HDD    1/15/07    0    1/15/07 FACILITY DRAWINGS –
SINGLE 42” LINE (SEGMENT 1) 22    1    CT-18-P-000-100A    Cover Sheet/Drawing
Index – Segment 1    9/15/06    B    2/2/07 23    2    CT-18-P-000-G-150A   
Flow Schematic    9/15/06    B    2/2/07 24    3    CT-18-P-100-E-900   
Launcher Site – Key Piping Plan – Johnson’s Bayou, Louisiana    9/15/06    B   
2/2/07 25    4    CT-18-P-100-E-900A    Block Valve Area – Line 100 – Piping
Plan    9/15/06    B    2/2/07

 

A-1



--------------------------------------------------------------------------------

Total
Count    Group
Count    Drawing No.   

Drawing Name

   Original
Date    Current
Revision    Current Date 26    5    CT-18-P-100-E-901    Pipeline Bi-Directional
Launcher – Piping Plan – Johnson’s Bayou, Louisiana    9/15/06    B    2/2/07 27
   6    CT-18-P-100-E-902    Pipeline Bi-Directional Launcher – Details –
Johnson’s Bayou, Louisiana    9/15/06    B    2/2/07 28    7   
CT-18-P-100-E-902A    Pipeline Bi-Directional Launcher – Material List –
Johnson’s Bayou, Louisiana    9/15/06    B    2/2/07 29    8   
CT-18-P-100-E-903    42” Mainline Valve at M.P. 8.0 – Site Plan    9/15/06    B
   2/2/07 30    9    CT-18-P-100-E-903A    42” Mainline Valve at M.P. 8.0 – Plan
& Details    9/15/06    B    2/2/07 31    10    CT-18-P-100-E-904    Creole
Trail LNG Terminal Site    9/15/06    B    2/2/07 32    11    CT-18-P-200-E-940
   Future Compressor Taps & MLV Plan    9/15/06    B    2/2/07 33    12   
CT-18-P-200-E-941    Future Compressor Taps & MLV Sections & Details    9/15/06
   B    2/2/07 34    13    CT-18-P-200-E-941A    Future Compressor Taps & MLV
BOM    9/15/06    B    2/2/07 35    14    CT-18-P-000-C-101    48” & 42” Piping
Support Details    9/15/06    A    9/15/06 36    15    CT-18-P-000-C-102   
Piping Support Details    9/15/06    A    9/15/06 37    16    CT-18-P-000-C-103
   Foundation Detail    9/15/06    A    9/15/06 38    17    CT-18-P-000-C-104   
Typical Access Road Detail    9/15/06    A    9/15/06 39    18    02-009   
Typical Fence Detail    9/15/06    A    9/15/06

5. Specifications

 

Group Count   

Specification Section Name

   Date 1    Construction Bid Specifications    9/19/06 2    Project
Construction Bid Specifications and Appendices    9/19/06 3    Cheniere Land
Pipeline Construction Specifications (Preliminary - Bid Reference Only)   
9/15/06 4    Applicable Pipeline Industry Regulations, Specifications, Standards
and Requirements   

 

A-2



--------------------------------------------------------------------------------

ATTACHMENT B

KEY PERSONNEL

LOGO [g85707img001.jpg]

 

B-1



--------------------------------------------------------------------------------

ATTACHMENT C

FORM OF NOTICE TO PROCEED

 

Date:  

 

 

Via Facsimile [                 ] and Overnight Courier Sunland Construction,
Inc. Attention:  

 

 

 

Re: Notice to Proceed

Pursuant to Section 5.1 of the Construction Agreement for the construction of
the Creole Trail Pipeline - Segment 1 Project, Preferred Route Single Line
Option, dated as of the 12th day of March, 2007 (the “Agreement”), by and
between Cheniere Creole Trail Pipeline, L.P. (“Owner”) and Sunland Construction,
Inc. (“Contractor”), this letter shall serve as the Notice to Proceed from Owner
to Contractor authorizing Contractor to proceed with the Work pursuant to the
terms and conditions of the Agreement.

 

For and on behalf of

CHENIERE CREOLE TRAIL PIPELINE, L.P.

By:

 

 

Name:

 

 

Title:

 

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of

SUNLAND CONSTRUCTION, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

C-1



--------------------------------------------------------------------------------

ATTACHMENT D

FORM OF CHANGE ORDER

 

D-1



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline - Segment 1 Project, Preferred Route Single
Line Option

   CHANGE ORDER NUMBER:  

 

   DATE OF CHANGE ORDER:  

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

    

CONTRACTOR: Sunland Construction, Inc.

    

DATE OF AGREEMENT: March 12, 2007

    

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

  $                    

Net change by previously authorized Change Orders (#            )

  $                    

The Estimated Contract Price prior to this Change Order was

  $                    

The Estimated Contract Price will be (increased) (decreased) (unchanged) by this
Change Order in the amount of

  $                    

The new Estimated Contract Price including this Change Order will be

  $                    

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                 (    ) Days.

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                     , 20    .

(attach additional documentation if necessary)

The Required Substantial Completion Date will be
(increased)(decreased)(unchanged) by                     (    ) Days.

The Required Substantial Completion Date as of the date of this Change Order
therefore is                 , 20    .

(attach additional documentation if necessary)

The Required Final Completion Date will be (increased)(decreased)(unchanged) by
                    (    ) Days.

The Required Final Completion Date as of the date of this Change Order therefore
is                     , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

 

           

 

Owner             Contractor

 

           

 

Name             Name

 

           

 

Title             Title

 

           

 

Date of Signing             Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Creole Trail Pipeline - Segment 1 Project, Preferred Route Single
Line Option

   CHANGE ORDER NUMBER:  

 

   DATE OF CHANGE ORDER:  

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

    

CONTRACTOR: Sunland Construction, Inc.

    

DATE OF AGREEMENT: March 12, 2007

    

 

--------------------------------------------------------------------------------

You are hereby directed to make the following change(s) in this Agreement:
(attach additional documentation if necessary)

 

--------------------------------------------------------------------------------

Compensation for the changes specified in this Change Order are on a time and
materials basis as provided in Sections 6.1C and 6.2D of the Agreement.

When signed by Owner and received by Contractor, this document becomes effective
IMMEDIATELY as a unilateral Change Order, and Contractor shall commence with the
performance of the change(s) described above within three (3) Business Days of
its receipt unless another time is expressly stated above. This Change Order is
signed by Owner’s duly authorized representative.

 

 

Owner

 

Name

 

Title

 

Date of Signing

 

D-3



--------------------------------------------------------------------------------

SCHEDULE D-3

PRICING FOR CHANGE ORDERS

 

1. The following Fixed Unit Prices shall apply to miscellaneous additional items
not included in the Scope of Work or Estimated Contract Price, but which may
required by Owner, pursuant to a Change Order.

 

Item   

Type of Work

   Unit    Fixed Unit
Price M1    Additional 42-inch Weld and NDE (if required)    Each    $ 4,500.00
M2    Line Pipe – Extra Cut & Bevel – 42” Line    Each    $ 2,250.00 M3   
Additional 36-inch Weld and NDE (if required)    Each    $ 3,200.00 M4   
Additional 30-inch Weld and NDE (if required)    Each    $ 2,700.00 M5   
Additional 24-inch Weld and NDE (if required)    Each    $ 2,200.00 M6   
Additional 16-inch Weld and NDE (if required)    Each    $ 1,500.00 M7   
Additional 12-inch Weld and NDE (if required)    Each    $ 1,200.00 M8   
Additional 8-inch Weld and NDE (if required)    Each    $ 800.00 M9   
Additional 4-inch Weld and NDE (if required)    Each    $ 400.00 M10   
Additional 2-inch Weld and NDE (if required)    Each    $ 250.00 M11   
Additional 42-inch Cut and Bevel (if required)    Each    $ 2,250.00 M12   
Additional 36-inch Cut and Bevel (if required)    Each    $ 1,200.00 M13   
Additional 30-inch Cut and Bevel (if required)    Each    $ 1,000.00 M14   
Additional 24-inch Cut and Bevel (if required)    Each    $ 800.00 M15   
Additional 16-inch Cut and Bevel (if required)    Each    $ 600.00 M16   
Additional 12-inch Cut and Bevel (if required)    Each    $ 500.00 M17   
Additional 8-inch Cut and Bevel (if required)    Each    $ 300.00 M18   
Additional 4-inch Cut and Bevel (if required)    Each    $ 150.00 M19   
Additional 2-inch Cut and Bevel (if required)    Each    $ 100.00 M20    Line
Pipe - Extra field joint clean & coat 42” Line    Each    $ 250.00 M21    Well
Pointing - Furnish and install well pointing as required to facilitate pipeline
installation.    Each Location    $ 40,000.00 M22    Additional Bored Crossing
(No Casing Required) - Installed with powercrete coated pipe in accordance with
Drawings, Permit requirements, and Specifications. This Fixed Unit Price is
all-inclusive and should account for any tasks necessary for installation. These
tasks include but are not limited to: use of sheet piling, shoring and shielding
methods, orange safety fencing, additional excavation, benching, water removal
methods, temporary construction entrances, spoilage of excess material, and all
other requirements per Specifications and Drawings. Assume minimum seven (7)
feet of cover over carrier pipe. As approved by Owner.    Linear Feet    $
1,862.00 M23    Furnish, install, and repair/replace 4” drain tile.    Linear
Feet    $ 100.00 M24    Furnish, install, and repair/replace 6” drain tile.   
Linear Feet    $ 110.00 M25    Furnish, install, and repair/replace 8” drain
tile.    Linear Feet    $ 120.00

 

D-4



--------------------------------------------------------------------------------

M26    Furnish, install, and repair/replace 10” irrigation piping with pvc
piping or equivalent.    Linear Feet    $ 140.00 M27    Furnish, install,
maintain, and remove Isolation Fencing (Orange Safety Fencing), above and beyond
required in base lay.    Linear Feet    $ 5.00 M28    Furnish and Install
concrete set-on weights on the pipe in the ditch at locations determined by
field conditions at the time of construction per Drawing or Owner.    Each    $
2,000.00 M29    Furnish and install rock shield around 42-inch pipeline (SINGLE
LAYER)    Linear Feet    $ 6.00 M30    Furnish and install crushed stone for
access road improvements.    Tons    $ 52.00 M31    Furnish and install Hay or
Straw Mulching applied at 2 Tons/Acre above and beyond what is required in the
base lay requirements.    Acre    $ 1,200.00 M32    Foreign Utility - Additional
foreign utility line crossing not shown on Drawings (includes depth of cover up
to 7 feet)    Each    $ 175,000.00 M33    Extra Depth Ditch - Linear feet of
pipeline ditch greater than 7 feet of cover over 42-inch carrier pipe, due to
underground utilities not shown on Drawings, or due to extra depth ditch
required for known utilities that are shown on Drawings (to be paid in 12-inch
extra depth increments).    Linear Feet    $ 3.00 M34    Extra Depth of Bore Pit
for Bored Crossing – Linear feet of extra depth of bore pit (greater than 5 feet
of cover for road bore/greater than 7 feet of cover for foreign utility line)
due to underground utilities not shown on Drawings (to be paid in 12-inch extra
depth increments).    Linear Feet    $ 175.00 M35    Flowable Fill - Furnish and
install flowable fill as approved by Owner.    Cubic Yard    $ 110.00 M36   
Install Farm Gate (typically 14’) to be tied into existing fence    Each    $
1,200.00 M37    Furnish and install steel sheet piling for excavation safety, as
approved by Owner.    Linear Feet    $ 450.00    CREW MOVE AROUNDS: The
following items apply to out-of-scope one-way crew moves.       M38   
Environmental Crew    Each Move    $ 10,000.00 M39    Fencing Crew    Each Move
   $ 10,000.00 M40    Clearing Crew    Each Move    $ 20,000.00 M41    Grading
Crew    Each Move    $ 10,000.00 M42    Ditching Crew    Each Move    $
25,000.00 M43    Stringing Crew    Each Move    $ 25,000.00 M44    Pipe Gang   
Each Move    $ 85,000.00 M45    Welding Crew    Each Move    $ 85,000.00 M46   
Coating Crew    Each Move    $ 15,000.00 M47    Lower-In Crew    Each Move    $
50,000.00 M48    Tie-In Crew    Each Move    $ 41,000.00 M49    Backfill Crew   
Each Move    $ 25,000.00 M50    Clean-Up/Restoration Crew    Each Move    $
15,000.00 M51    TOTAL CREW    Each Move    $ 416,000.00

 

D-5



--------------------------------------------------------------------------------

2. Extra Work Labor and Equipment Rates.

The rates set forth in the attached Labor and Equipment Rate Schedule, prepared
by Sunland Construction, Inc., for Cheniere Creole Trail Pipeline, L.P., dated
January, 2007, shall apply to Change Orders for which the additional Work is not
described by the Fixed Unit Prices in Schedule D-3, Section 1, unless otherwise
mutually agreed. All references therein to “Customer” shall mean “Owner”. All
third party labor and equipment rental rates, including Contractor’s markup,
shall be reasonable based on the location and type of services.

 

D-6



--------------------------------------------------------------------------------

LOGO [g85707img001_49.jpg]

 

D-7



--------------------------------------------------------------------------------

GENERAL CONDITIONS

Material

All material purchased at the Customer’s request will be billed at Contractor’s
cost plus 20%.

Subcontracts

For all subcontract work the Customer will be billed at subcontract cost plus
20%.

Permits

The Customer will provide all permits required for construction.

Extra Work Time Sheets

Extra work time sheets shall be prepared daily and signed by a representative of
both the Contractor and the Customer. These reports will reflect all labor,
equipment, material, and third party items used.

Named Tropical Storm – Marine Jobs

Standby for all weather downtime associated with a named tropical storm or
hurricane will be charged according to the rates contained herein for any work
over water.

Safety

If job size or job requires us to employ a full-time project safety coordinator,
charges will be based on the rates and provisions contained herein. If we elect
to utilize a third party, the Customer will be billed at Contractor’s cost plus
20%.

Tax Statement

These rates do not include any sales, gross receipts, privilege, or contractor’s
tax levied by various states. These taxes, where applicable, will be in addition
to the rates stated above.

 

D-8



--------------------------------------------------------------------------------

LABOR PROVISIONS

 

  1. Labor rates are inclusive of wages and applicable payroll burdens such as
taxes, contributions or assessments for unemployment insurance and workmen’s
compensation, insurance, overhead and profit.

 

  2. All quoted rates are per hour or any part thereof.

 

  3. Overtime rate shall be applicable to all hours in excess of sixty-
(60) hours per week with the work commencing on Monday at 12:01 a.m.

 

 

4.

Overtime rates shall be charged for all categories of labor on Sundays and
Holidays (New Year’s Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving
Day, the Friday after Thanksgiving Day, Christmas Day, and Christmas Eve, except
when Christmas falls on a Sunday, then the day after Christmas will be observed
as a Holiday.

 

  5. A minimum charge for all labor assigned shall be eight (8) hours per day.

 

  6. Contractor shall be reimbursed in accordance with the quoted hourly rates
for travel time paid its employees to travel to/from a Sunland’s Division office
location or a designated assembly point (to be agreed upon between contractor
and client), to/from the job site. Such allowed travel time shall be considered
as work time and shall be included in the total hours billed for labor and
equipment.

 

  7. When work is performed outside the 50-mile radius of Sunland’s divisional
offices a subsistence of $100.00 per day will be charged for each employee. If
the Scope of Work requires Contractor to bring in additional personnel from
outside the 50-mile radius of the division offices to work within the 50-mile
radius, and Contractor is required to pay subsistence pay for the additional
personnel, Company shall be charged the applicable per diem charge above.

 

  8. Third party services and/or materials provided shall be charged at cost
plus twenty (20) percent plus applicable vendor sales or use tax. Cost shall be
defined as Vendor invoice less applicable sales taxes.

 

  9. At Customer’s expense, designated employees will be assigned vehicles by
the Contractor. The vehicles will be invoiced at the same number of hours as are
invoiced for their assigned employees. If vehicles are used only for
transportation to/from the job site or dock within a 50 mile radius only a 8
hour minimum charge will apply.

 

  10. Sales taxes, if applicable, shall be charged in addition to the above
stated rates.

 

D-9



--------------------------------------------------------------------------------

LABOR RATE SCHEDULE

 

Billing Code

  

Classification

   LAND – 60 Hr    MARINE – 60 Hr

Land/Marine

        Regular    Overtime    Regular    Overtime

001/101

   Project Manager    $ 72.00    $ 72.00    $ 75.50    $ 75.50

002/102

   Superintendent    $ 72.00    $ 72.00    $ 75.50    $ 75.50

003/103

   Superintendent – Drilling    $ 72.00    $ 72.00    $ 75.50    $ 75.50

004/104

   Superintendent – Insulation    $ 60.00    $ 60.00      —        —  

005/105

   Assistant Superintendent    $ 60.00    $ 60.00    $ 63.00    $ 63.00

006/106

   Foreman    $ 60.00    $ 60.00    $ 63.00    $ 63.00

007/107

   Foreman – Insulation, Maint.. Roustabout    $ 51.50    $ 65.00      —       
—  

008/108

   Foreman – Labor (Straw)    $ 36.25    $ 48.50    $ 40.50    $ 51.50

010/110

   Licensed Boat Captain      —        —      $ 50.50    $ 50.50

011/111

   Project Safety Coordinator    $ 50.50    $ 50.50    $ 50.50    $ 50.50

012/112

   Office Manager    $ 39.25    $ 39.25    $ 39.25    $ 39.25

013/113

   Purchasing Agent    $ 39.25    $ 39.25    $ 39.25    $ 39.25

014/114

   Field Engineer    $ 51.50    $ 65.00    $ 59.75    $ 73.25

015/115

   Driller    $ 51.50    $ 65.00    $ 59.75    $ 73.25

016/116

   Welder*    $ 72.50    $ 91.75    $ 76.50    $ 97.00

017/117

   Equipment Operator    $ 49.00    $ 62.00    $ 57.50    $ 70.50

018/118

   Drilling Floor Hand, Deck Hand    $ 49.00    $ 62.00    $ 57.50    $ 70.50

020/120

   Truck Driver    $ 49.00    $ 62.00    $ 49.00    $ 62.00

021/121

   Carpenter, Painter, Mason    $ 49.00    $ 62.00    $ 49.00    $ 62.00

022/122

   Spacer, Pipefitter    $ 49.00    $ 62.00    $ 57.50    $ 70.50

023/123

   Mechanic    $ 47.50    $ 59.50    $ 55.50    $ 68.00

024/124

   Insulator Mechanic    $ 47.50    $ 59.50      —        —  

025/125

   Insulator Journeyman    $ 38.50    $ 48.50      —        —  

026/126

   Welder Helper    $ 30.00    $ 37.75    $ 38.50    $ 46.25

027/127

   Insulator Helper    $ 30.00    $ 37.75      —        —  

028/128

   Laborer, Oiler    $ 28.25    $ 35.00    $ 36.25    $ 43.50

030/130

   Whseman, Parts Runner    $ 28.25    $ 35.00    $ 28.25    $ 35.00

031/131

   Field Clerk, Night Watchman    $ 30.00    $ 37.75    $ 30.00    $ 37.75

2WD/4WD

  

Vehicle

             2 W/Drive    4 W/Drive

500/501

   Superintendent, Assist. Super.      Pickup    $ 13.00    $ 15.00

    “     “

   Engineer/Project Mgr      Pickup    $ 13.00    $ 15.00

    “     “

   Safety Coordinator      Pickup    $ 13.00    $ 15.00

    “     “

   Foreman (including Labor Foreman)      Pickup    $ 13.00    $ 15.00

    “     “

   Office Manager      Pickup    $ 13.00    $ 15.00

    “     “

   Parts Runner / Material Man/Purchasing      Pickup    $ 13.00    $ 15.00

500

   Operator      Pickup    $ 13.00    $ 13.00

502/503

   Crew      Crew Cab    $ 18.00    $ 20.00

511

   Mechanic      Mechanic Truck    $ 25.00    $ 25.00

510

   Welder      Welding Rig    $ 26.00    $ 26.00

--------------------------------------------------------------------------------

*

Extra hour(s) per day may be paid to bead, hot-pass welders and welder foreman
on pipeline projects and will be charged accordingly.

 

D-10



--------------------------------------------------------------------------------

EQUIPMENT PROVISIONS

 

 

1.

Equipment rates are inclusive of maintenance, repair, fuel, oil, lube, vendor
taxes, insurance, depreciation, licenses fees, overhead, and profit, unless
otherwise noted. Equipment rates are on a straight time basis and are exclusive
of operating labor, unless otherwise noted.

 

  2. All quoted rates are per hour unless stated otherwise.

 

  3. A minimum charge for all equipment assigned shall be eight (8) hours. This
is to be utilized during work stoppages or rain out days ONLY.

 

  4. Service time for fueling and greasing of equipment shall be considered work
time.

 

  5. Rates are chargeable for all time including mobilization, demobilization
and/or moving. Additional cost for third party hauling and permits shall be
charged at cost plus twenty (20) percent.

 

  6. Trucks and equipment shall be charged the same hours as that incurred by
the crew.

 

  7. Should the contractor find it necessary to employ equipment other than the
equipment listed or to employ equipment on a short-term basis (less than 7
days), such equipment may be provided from a third party and shall be charged at
the actual equipment rental rate plus forty (40) percent (for fuel burning
equipment) or twenty (20) percent (for non-fuel burning equipment), plus any
applicable sales or use taxes. The markup will include such costs as fuel, lube,
insurance, maintenance, and profit.

 

  8. Any new equipment which Sunland purchases after this rate sheet is
published will be billed at a rental price the same as an outside vendor, plus
fuel if applicable.

 

  9. Sales and use taxes, where applicable, shall be charged in addition to the
above rates.

 

D-11



--------------------------------------------------------------------------------

LAND EQUIPMENT & SUPPORT EQUIPMENT RATE SCHEDULE

 

Dozers*

Billing Code

 

Description

   Rate

300

  Dozer, 80 to 105 hp (JD 550, JD 650, D4 or equiv.)    $ 45.00/Hr   

301

  Dozer, 110 to 130 hp (D5H or equiv.)    $ 60.00/Hr   

302

  Dozer, 140 to 150 hp (D6D Cat or equiv.)    $ 72.00/Hr   

303

  Dozer, 165 to 185 hp (D6H Cat or equiv.)    $ 85.00/Hr   

304

  Dozer, 200 to 240 hp (D7 Cat or equiv.)    $ 115.00/Hr   

--------------------------------------------------------------------------------

*  LGP equipment or equipped with ripper – add $10.00/Hr. to above listed rates

  

Excavators

  

310

  Rubber Tire Backhoe (4X2)    $ 23.00/Hr   

311

  Rubber Tire Backhoe (4X4)    $ 28.00/Hr   

312

  Excavator, 15 Metric Ton (315 Cat or equiv.) (plus teeth in rock)    $
60.00/Hr   

313

  Excavator, 20 Metric Ton (320 Cat or equiv.) (plus teeth in rock)    $
75.00/Hr   

314

  Excavator, 25 Metric Ton (325, 225 Cat or equiv.) (plus teeth in rock)    $
87.00/Hr   

315

  Excavator, 30 Metric Ton (330 Cat or equiv.) (plus teeth in rock)    $
100.00/Hr   

320

  Shaker/Padding Bucket    $ 1,000.00/Day

321

  Slash Buster Attachment    $ 450.00/Day

322

  Vaculift Attachment    $ 450.00/Day

Cranes/Draglines

  

330

  Crane, Rough Terrain, 15 Ton Class    $ 46.00/Hr   

331

  Crane, Rough Terrain, 18 Ton Class    $ 56.00/Hr   

332

  Crane, Rough Terrain, 22 Ton Class    $ 63.00/Hr   

333

  Crane, Rough Terrain, 28 Ton Class    $ 75.00/Hr   

340

  900 Series American 125 ton or equial    $ 120.00/Hr   

341

  3900 Series Manotowac 100 Ton or equal    $ 95.00/Hr   

342

  Dragline Linkbelt 118 or equal    $ 85.00/Hr   

343

  Dragline Linkbelt 108 or equal    $ 75.00/Hr   

344

  Dragline Linkbelt 98A or equal    $ 65.00/Hr   

345

  Dragline Linkbelt 78 or equal    $ 55.00/Hr   

350

  Crane Truck, 10-15 Ton Class    $ 475.00/Day

351

  Crane Truck, 16-20 Ton Class    $ 625.00/Day

352

  Crane Truck, 21-25 Ton Class    $ 900.00/Day

Pipelayers

  

360

  Rubber Tire Backhoe w/Sideboom    $ 36.00/Hr   

361

  Pipelayer, 561 Cat    $ 56.00/Hr   

362

  Pipelayer, 571 Cat    $ 72.00/Hr   

363

  Pipelayer, 572 Cat    $ 90.00/Hr   

364

  Pipelayer, 583 Cat    $ 110.00/Hr   

 

D-12



--------------------------------------------------------------------------------

Other Equipment

  

400

   Bending Machine 22”-38” (Shoes & Mandrel not included)    $ 1700.00/Day

401

   Bending Machine 6”-20” (Shoes & Mandrel not included)    $ 500.00/Day

402

   Skid/Trailer Mounted Hydro-excavator    $ 450.00/Day

403

   Trailer Mounted Hydro-Cat Airless Spray Machine    $ 450.00/Day

404

   Wet Bore Rig    $ 1200.00/Day

405

   Dry Bore Rig    $ 2500.00/Day

406

   Forklift    $ 325.00/Day

410

   Motor Grader (12/120 Cat)    $ 62.00/Hr   

411

   Motor Grader (14/140 Cat)    $ 95.00/Hr   

412

   Tack Rig    $ 90.00/Hr   

413

   Pulling Unit, 100 horsepower, single drum, 1500’  3/4” cable (cable damage on
customers account)    $ 350.00/Day

414

   Hanover Buggy/Rollagon Stringing Buggy    $ 75.00/Hr   

415

   Ardco Buggy (Rubber Tire 4 x 4)    $ 65.00/Hr   

416

   ATV Vehicle    $ 120.00/Day

Testing Equipment

  

430

   Frac Tank, (excludes mob, demob and cleaning)    $ 95.00/Day

431

   Hydrostatic Fill & Test Pump Combo    $ 800.00/Day

432

   Dead Weight Test (4 day min)    $ 90.00/Day

433

   Pressure Recorder (4 day min)    $ 90.00/Day

434

   Temperature Recorder (4 day min)    $ 90.00/Day

435

   Test Trailer w/Generator    $ 145.00/Day

436

   Kerr Three Cylinder Test Pump with  1/2” x 50’ Test Hose (5 day Minimum)    $
175.00/Day

437

   MacFarland Test Pump (3 day Minimum)    $ 140.00/Day

438

   Flow Meter    $ 45.00/Day

439

   6-Inch Victaulic Pipe (600 ft. lot)    $ 115.00/Day

440

   Lowhead Booster Pump    $ 115.00/Day

441

   Water Filter    $ 85.00/Day

442

   Air Powered Hydrostatic Test Pump w/air compressor    $ 315.00/Day

443

   2 Stage Fill Pump (1000GPM)    $ 450.00/Day

Air Compressors/Generators

  

460

   Air Compressor, 100 – 185 CFM    $ 200.00/Day

461

   Air Compressor, 250 – 275 CFM    $ 285.00/Day

462

   Air Compressor, 375 CFM    $ 370.00/Day

465

   Air Compressor, 750 CFM    $ 570.00/Day

470

   Additional  3/4”/1” x 50’ Air Hose    $ 4.00/Day

471

   Generator, 3.5 – 6.5 KW    $ 75.00/Day

472

   Generator, 20 KW    $ 200.00/Day

473

   Light Tower, Towable    $ 110.00/Day

Trucks, Vehicles and Trailers

  

500

   Pickup, 1/2 or 3/4 Ton, 2WD    $ 13.00/Hr   

501

   Pickup, 1/2 or 3/4 Ton, 4WD    $ 15.00/Hr   

502

   Crew Cab Pickup, 2WD    $ 18.00/Hr   

503

   Crew Cab Pickup, 4WD    $ 20.00/Hr   

504

   Service/Fuel Truck    $ 35.00/Hr   

505

   1-Ton Truck, Stake Bed    $ 25.00/Hr   

506

   1-Ton Truck, Stake Bed, Crew Cab    $ 26.00/Hr   

510

   3/4-1T Welding Rig    $ 26.00/Hr   

511

   Mechanic’s Truck    $ 25.00/Hr   

515

   Gooseneck Trlr, 22 Ft    $ 14.00/Hr   

516

   Float Trailer, 40-45 Foot    $ 18.00/Hr   

517

   Lowboy 3 Axle Trailer    $ 25.00/Hr   

518

   Lowboy 4 Axle Trailer    $ 30.00/Hr   

 

D-13



--------------------------------------------------------------------------------

519

   Pipe Trailer    $ 15.00/Hr   

520

   Utility Trailer    $ 7.00/Hr   

521

   Van Trailer    $ 7.00/Hr   

522

   Skid/2  1/2 Ton Stake Body Truck    $ 45.00/Hr   

525

   10-Ton Haul Truck    $ 55.00/Hr   

526

   3 & 4 Axle Dump Truck    $ 55.00/Hr   

527

   Dolly, Pipe Trailer    $ 15.00/Hr   

528

   25 Cubic Yard Dump Trailer    $ 20.00/Hr   

529

   80 BBL Vacuum Truck, (excludes cleaning)    $ 65.00/Hr   

530

   Winch Truck, 3T w/Gin Poles    $ 26.00/Hr   

531

   Water-Tanker Trailer, 8000 gal (storage on-site)    $ 120.00/Day

540

   Office Trailer    $ 90.00/Day

541

   Warehouse/Tool Van*    $ 325.00/Day

--------------------------------------------------------------------------------

*  Tool van inventory list includes (1) generator 3.5 KW or less, (1) 3” or less
Water Pump with discharge hoses, Pipe Beveling Machine 12” or less, Pipe Clamps
12” or less, Pipe Calipers 12” or less, Tensil Tester, Coupon Cutters, Lowering
In Belts, (1) Threader, Ridged w/dies, Surveyor Transit, Plumber (Foreman) Plugs
12” or less, (1) Torque Wrench with Multiplier – handheld, Come-A-Long Hoists,
1” Air Impact Wrench, Electric/Air Drill Motor, Drill, Saw – Circular &
Reciprocating, (1) Electric Buffing Machine (grinder) w/out brushes.

  

Pumps

  

560

   6” Ditch Pump    $ 250.00/Day

561

   3” Centrifugal Water Pump w/Hoses    $ 70.00/Day

562

   3” Diaphragm Water Pump w/Hoses    $ 70.00/Day

563

   2” Centrifugal Water Pump w/ Hoses    $ 55.00/Day

564

   2” Diaphragm Water Pump w/Hoses    $ 55.00/Day

565

   1” Diaphragm Air Pump    $ 30.00/Day

570

   6” Single Stage – Jet Fill (3 day minimum)    $ 275.00/Day

571

   6” Three Stage – Jet Fill (1 week minimum)    $ 500.00/Day

572

   Hydraulic 10” Rice Field Pump    $ 400.00/Day

573

   Hydraulic 8” Toyo Pump    $ 450.00/Day

575

   2” x 50’ Discharge Hose    $ 10.00/Day

576

   3” x 50’ Discharge Hose    $ 12.00/Day

577

   4” x 50’ Discharge Hose    $ 18.00/Day

578

   2” x 50’ High Pressure Jet Hose    $ 30.00/Day

579

   4” x 50’ High Pressure Jet Hose    $ 90.00/Day

580

   1” Tank Truck Hose    $ 12.00/Day

581

   2” Tank Truck Hose    $ 14.00/Day

582

   2” Tank Truck Hose    $ 22.00/Day

Welding Equipment

  

600

   Pipe Beveling Machine – 2-4”    $ 30.00/Day

601

   Pipe Beveling Machine 6-12”    $ 45.00/Day

602

   Pipe Beveling Machine 14-26”    $ 60.00/Day

603

   Pipe Beveling Machine 26-36”    $ 75.00/Day

610

   Pipe Clamps 2-8”    $ 15.00/Day

611

   Pipe Clamps 10-16”    $ 18.00/Day

612

   Pipe Clamps 18-26”    $ 25.00/Day

613

   Pipe Clamps 30”    $ 30.00/Day

614

   Tensil Tester    $ 390.00/Day

615

   Propane Bottle w/Torch    $ 40.00/Day

616

   Nitrogen Gauge Kit    $ 20.00/Day

617

   Coupon Cutters    $ 65.00/Day

618

   400 AMP Lincoln Welding Machine    $ 120.00/Day

619

   Oxygen/Acetylene Cutting Rig w/bottles    $ 85.00/Day

 

D-14



--------------------------------------------------------------------------------

Environmental/ROW Equipment

  

650

   Farm Tractor    $ 200.00/Day       

651

   Farm Tractor 4 x 4    $ 275.00/Day       

652

   Bush Hog    $ 115.00/Day       

653

   Disc 8’    $ 80.00/Day       

654

   Chisel Plow 9’    $ 90.00/Day       

655

   Harrow 10’    $ 70.00/Day       

656

   Grain Drill 10’    $ 210.00/Day       

657

   35 HP Mulch Spreader    $ 270.00/Day       

658

   800# Broadcaster Spreader    $ 50.00/Day       

659

   Chipper    $ 320.00/Day       

660

   Brush Burner    $ 375.00/Day       

Miscellaneous Equipment & Tools

  

700

   Motor Driven Post Hole Digger    $ 50.00/Day       

701

   Pipe Slide (Rollers)    $ 25.00/Day/Ea 

702

   Pipe Calipers 2-6”    $ 20.00/Day       

703

   Pipe Calipers 8-12”    $ 25.00/Day       

704

   Pipe Calipers 16-24”    $ 35.00/Day       

705

   Pipe Calipers 30”    $ 42.00/Day       

710

   Pipe Cradle 6-24”    $ 190.00/Day       

711

   Pipe Cradle 24-36”    $ 300.00/Day       

712

   Lowering In Belt    $ 30.00/Day       

713

   Pipe Cutter 6” to 16”    $ 50.00/Day       

714

   Electric Pipe Dies    $ 65.00/Day       

715

   Threader, Ridged 700 w/dies    $ 90.00/Day       

716

   Threader, Ridged 535 w/dies    $ 190.00/Day       

717

   Flange Spreader, 20” & below    $ 55.00/Day       

718

   Spreader Bar (articulating concrete mats)    $ 35.00/Day       

720

   Safety Basket, OSHA approved    $ 35.00/Day       

721

   Safety Walkway    $ 35.00/Day       

722

   Ladders 20’ or less, OSHA approved    $ 25.00/Day       

723

   Tubs 8’ x 8’ x 3’    $ 15.00/Day       

724

   Compactor, Walk Behind    $ 120.00/Day       

725

   Ditch Trencher, Walk Behind    $ 250.00/Day       

726

   Trench Box    $ 250.00/Day       

730

   Mats    $ 20.00/Day/Ea.

731

   Skids    $ .40/Day/Ea.

732

   Holiday Detector    $ 85.00/Day       

733

   Heath Leak Detector (LEL meter)    $ 100.00/Day       

734

   Pipeline Detector, (M-Scope)    $ 65.00/Day       

735

   Paint Pot-Air Agitate w/Hoses & Paint Gun    $ 90.00/Day       

736

   Sand Pot 300# w/Hoses and Hood (less sand)    $ 100.00/Day       

737

   Jack Hammer    $ 80.00/Day       

740

   Breaker Points      Cost plus 20%

741

   Chipping Hammer (Air)    $ 65.00/Day       

742

   Chipping Hammer (Electric)    $ 90.00/Day       

743

   Steam Cleaner    $ 90.00/Day       

744

   Air mover    $ 80.00/Day       

745

   Electric Blowers    $ 25.00/Day       

746

   Fire Retardant Coveralls (Per person)    $ 7.50/Day       

747

   Trash Trailer    $ 70.00/Day       

748

   Power Washer, Trailer Mounted    $ 240.00/Day       

749

   Bending Shoe (4-8”)    $ 60.00/Day       

750

   Flume Pipe 12-18”    $ 2.50/Day/Ft  

751

   Flume Pipe 20-30”    $ 3.75/Day/Ft  

752

   Cement Mixer, 9 cu. ft.    $ 50.00/Day       

 

D-15



--------------------------------------------------------------------------------

753

     Concrete Vibrator    $ 90.00/Day       

755

     Surveyor Transit (grade level)    $ 50.00/Day       

756

     Total Station (Theodolite)    $ 200.00/Day       

757

     Scaffolding (Per Set)    $ 50.00/Day       

758

     Torque Wrench with Multiplier (Hand Held)    $ 35.00/Day       

759

     Torque Wrench with Sockets (Hydraulic)    $ 250.00/Day       

760

     Plumber (Foreman) Plugs 26”-36”    $ 90.00/Day       

761

     Plumber (Foreman) Plugs 18”-24”    $ 50.00/Day       

762

     Plumber (Foreman) Plugs 12”-16”    $ 40.00/Day       

763

     Plumber (Foreman) Plugs 8”-10”    $ 30.00/Day       

764

     Plumber (Foreman) Plugs 2”- 6”    $ 25.00/Day       

770

     Hot Tap Machine – 2”    $ 250.00/Day       

771

     Company Radio, Marine Hand Held Radio, Cellular    $ 20.00/Day       

772

     Concrete Bucket    $ 50.00/Day       

773

     Electric Rebar Fabricator without generator    $ 55.00/Day       

774

     Pile Driving Leads / 3000# Drop Hammer    $ 20.00/Hr          

775

     Pile Driving Leads / 1500# Drop Hammer    $ 15.00/Hr          

776

     Load Weight Indicator    $ 150.00/Day       

777

     Concrete Saw    $ 65.00/Day       

780

     Tank Track Rollers (Concrete Coated Pipe) 16”-48”    $ 100.00/Day       

781

     Half Track Rollers (Concrete Coated Pipe) 6”-16”    $ 50.00/Day       

782

     Hour Glass Rollers (Coated Pipe) 6”-48”    $ 75.00/Day       

783

     Flat Rollers (Dope, Coated Pipe) 2”-16”    $ 50.00/Day       

784

     Dir. Drill Fullback Rollers    $ 35.00/Day       

785

     5-10 Ton Hydraulic Jack    $ 45.00/Day       

790

     1 Ton or 1 1/2 Chain Come-A-Long Hoist    $ 25.00/Day       

791

     3 Ton Chain Come-A-Long Hoist    $ 35.00/Day       

792

     1 Ton Cable Come-A-Long Hoist    $ 25.00/Day       

793

     2 Ton Cable Come-A-Long Hoist    $ 30.00/Day       

794

     5 Ton Chain Come-A-Long Hoist    $ 47.00/Day       

800

     2000 gallon Skid Tank    $ 65.00/Day       

801

     1000 gallon Skid Tank    $ 55.00/Day       

802

     250-500 gallon Fuel Tank    $ 50.00/Day       

803

     Portable Lights with Stands    $ 65.00/Day       

805

     4000 lb. Anchors    $ 35.00/Day       

806

     6000 lb. Anchors    $ 45.00/Day       

807

     6’ Can-Type Buoy    $ 35.00/Day       

810

     1” Air Impact Wrench    $ 40.00/Day       

811

     1” Hydraulic Impact Gun    $ 120.00/Day       

812

     Electric/Air Drill Motor    $ 35.00/Day       

813

     OR Vulcan Hammer    $ 512.00/Day       

814

     Pneumatic Hacksaw (Blades plus 20%)    $ 60.00/Day       

815

     Wach-Trav-L-Cutter (One Week Minimum) (Cutter Wheels Extra)    $
190.00/Day       

816

     Power Chain Saw    $ 60.00/Day       

817

     Power Drill    $ 50.00/Day       

818

     Mower w/Weedeater    $ 50.00/Day       

819

     Weadeater only    $ 25.00/Day       

820

     Styrofoam Float – Approximate 400 lbs. (When Available)    $
1.00/Day       

821

     Styrofoam Float – Approximate 1000 lbs (When Available)    $
1.50/Day       

822

     Electric/Air Roto Hammer    $ 50.00/Day       

825

     Porta-Power Rams (20 Ton)    $ 50.00/Day       

826

     Porta-Power Rams (50 Ton)    $ 60.00/Day       

827

     Saw, Circular & Reciprocating    $ 45.00/Day       

828

     Electric Buffing Machine (grinder) w/out brushes    $ 45.00/Day       

830

     Heating Equipment (90-300,000 BTU)    $ 130.00/Day       

831

     Poly Welding Machine    $ 170.00/Day       

832

     Poly Pipe Trailer    $ 150.00/Day       

833

     Concrete Blankets    $ 10.00/Day/Ea.

 

D-16



--------------------------------------------------------------------------------

DHB Miscellaneous Equipment

  

900

   Air Lift Bags – 5 Ton    $ 95.00/Day

901

   Air Lift Bags – 17 Ton    $ 150.00/Day

902

   Air Lift Bags – 44 Ton    $ 275.00/Day

903

   Air Lift Bags – 72 Ton    $ 350.00/Day

904

   Cad weld Equipment    $ 30.00/Day

905

   Arc Gouging Equipment including 400 Amp Lincoln Welding Machine    $
210.00/Day

906

   Variable DC Power Source    $ 35.00/Day

907

   Wax Tank Trailer    $ 75.00/Day

DHB End Seals

  

920

   3” x 6”    $ 230.00/Unit

921

   4” x 8”    $ 250.00/Unit

922

   6” x 10”    $ 265.00/Unit

923

   8” x 12”    $ 290.00/Unit

924

   10” x 14”    $ 305.00/Unit

925

   12” x 16”    $ 320.00/Unit

926

   14” x 18”    $ 335.00/Unit

927

   16” x 20”    $ 350.00/Unit

928

   18” x 24”    $ 370.00/Unit

929

   20” x 26”    $ 385.00/Unit

930

   22” x 26”    $ 405.00/Unit

931

   24” x 30”    $ 425.00/Unit

932

   26” x 34”    $ 455.00/Unit

933

   30” x 36”    $ 475.00/Unit

934

   36” x 42”    $ 510.00/Unit

940

   Transition Pieces 3” to 16” casing    $ 80.00/Unit

941

   Transition Pieces 18” to 42” casing    $ 100.00/Unit

(DHB prices shown are for normal pipeline and casing combinations. DHB seals can
readily be supplied for larger casing sizes. Prices quoted above are F.O.B.
Eunice, LA and exclusive of applicable sales tax. A complete unit consists of
two flange halves, gasket and two compression bolts with nuts. Pipeline coating
type and thickness must be specified when ordering to insure proper fit. Casing
filler prices will be provided upon request. Prices will vary due to location
and volume.)

 

D-17



--------------------------------------------------------------------------------

ATTACHMENT E

PROJECT SCHEDULE

LOGO [g85707img0002_60.jpg]

 

E-1



--------------------------------------------------------------------------------

ATTACHMENT F

INSURANCE REQUIREMENTS

 

F.1. Contractor’s Insurance: All insurance obtained pursuant to this Agreement
shall: (1) be issued by insurers with an “A-VII” or better A.M. Best Co. rating
in the current Property-Casualty Edition and authorized to do business in the
state in which the Project is located, and (2) be in all other respects
acceptable to Owner. Contractor shall carry and maintain or cause to be carried
and maintained in force at all times during the term of the Agreement the
following insurance:

 

  F.1.1. Workers’ Compensation/Employers’ Liability

Workers’ compensation with appropriate longshoremen’s or harbor workers’
endorsement (if applicable) covering all Contractor Personnel in accordance with
the statutory requirements of the state of hire or country in which the Work is
to be performed, and if the Work includes the use of vessels, appropriate
maritime extensions. Employers’ liability insurance with the limit of One
Million United States Dollars (U.S. $l,000,000) per accident or illness.

 

  F.1.2. Commercial General Liability

Commercial general liability insurance with contractual liability, products and
completed operations, and broad form property damage coverage included, which
shall provide for a combined single limit of One Million United States Dollars
(U.S. $1,000,000) for personal injury, death or property damage resulting from
each occurrence and covering all of Contractor’s Work under the Agreement;
provided, however, this coverage requirement may be satisfied by Contractor
through any combination of primary and excess liability insurance.

 

  F.1.3. Automobile Liability

Automobile liability insurance covering owned, non-owned and hired motor
vehicles, with combined single limits of at least One Million United States
Dollars (U.S. $1,000,000) for personal injury, death, or property damage
resulting from each occurrence.

 

  F.1.4. Aircraft Liability Insurance

Aircraft liability insurance, to the extent applicable, covering owned,
non-owned and hired aircraft with a combined single limit of Five Million United
States Dollars (U.S. $5,000,000) for bodily injury, death and property damage
resulting from each occurrence.

 

  F.1.5. Transportation Insurance

“All Risk” Insurance covering the full replacement cost of all supplies,
equipment and materials to be incorporated into the Work while in the course of
transit, including the land portion of any ocean or air shipments, and until
arrival at the final local Work Sites. Such transit insurance shall include
coverage against the perils of war, strikes, riots and civil commotion and shall
insure all general average and salvage charges for which named insureds are
responsible. Such insurance shall have a deductible of Fifty Thousand United
States Dollars (U.S. $50,000) per loss.

 

  F.1.6. Builder’s Risk Insurance

Upon Owner’s written request, Contractor shall procure and maintain completed
value form builder’s risk property insurance (subject to a deductible per loss
not to exceed U.S. $50,000) upon the entire Work for one hundred percent
(100%) of the full replacement cost value thereof (100% includes additional
costs of engineering services in the event of a loss), or such lesser value if
requested by Owner. This policy shall include the interests of Owner and
Contractor in the Work as named insureds, as their interests may appear, shall
name Owner and Contractor co-loss payee(s), and shall be on an “All Risk” basis
for physical loss or damage including fire, flood, earthquake, subsidence, hail,
theft, vandalism and malicious mischief and shall include an open trench
warranty, HDD operations and coverage for portions of the Work while it is
stored off the Site or is in transit (in which case the insurance provided under
Paragraph F.1.5 shall not be required). This policy shall provide, by
endorsement or otherwise, that Contractor shall

 

F-1



--------------------------------------------------------------------------------

be solely responsible for the payment of all premiums under the policy, and that
the Owner shall have no obligation for the payment thereof, notwithstanding that
the Owner are named insureds under the policy. Contractor shall be responsible
for any loss within the deductible of the policy for the liabilities assumed by
Contractor hereunder.

The cost of such insurance shall be passed through to and paid by Owner, and the
Parties shall execute a Change Order increasing the Estimated Contract Price by
such amount.

Should Owner choose not to require the insurance required by this Section F.1.6
or should Owner increase the required deductible, Contractor shall only be
responsible for loss or damage to the Work that would have otherwise been
covered by such insurance to the extent set forth in Section 8.2 of the
Agreement.

 

  F.1.7. Excess Liability Insurance

Umbrella or excess liability insurance, written on a “following form” basis and
providing coverage in excess of the coverages required to be provided by
Contractor for employer’s liability insurance, commercial general liability
insurance and automobile liability insurance, with limits of Twenty-Five Million
United States Dollars (U.S. $25,000,000) combined single limit each claim and in
the aggregate.

 

  F.1.8. Pollution Insurance

This policy shall provide coverage against claims for bodily injury (including
bodily injury and death) and property damage (including loss of use), including
cleanup costs and defense costs imposed under Applicable Law (including the Oil
Pollution Act of 1990 (OPA) and the Comprehensive Environmental Response
Compensation and Liability Act (CERCLA)), caused by or arising out of pollution
incidents, whether into or upon the land, the atmosphere or any water course or
body of water, arising from the activities of Contractor or any of its
Subcontractors or Sub-subcontractors, and shall include contractual liability
per the terms and conditions of such policy. The aggregate limits shall apply
separately to each annual policy period.

Limits: U.S. $15,000,000 combined single limit each occurrence

             U.S. $15,000,000 general aggregate with dedicated limits per
Project site

 

F.2. Notice: Contractor shall have the insurance carriers furnish to Owner, upon
the Effective Date and annually thereafter, insurance certificates specifying
the types and amounts of coverage in effect and the expiration dates of each
policy, and a statement that no insurance will be canceled or materially changed
without thirty (30) days prior written notice to Owner.

 

F.3. Waiver of Subrogation: All policies of insurance required to be provided by
Contractor under this Agreement shall include clauses providing that each
underwriter shall waive its rights of recovery, under subrogation or otherwise,
against the Owner Indemnified Parties for the liabilities assumed by Contractor
hereunder. Insurance policies pursuant to Paragraph F.1 shall designate the
Owner Indemnified Parties as additional insured for the liabilities assumed by
Contractor hereunder, and that the policies provided by Contractor shall be
primary and noncontributing to any insurance carried by Owner with regard to the
liabilities assumed by Contractor hereunder. The policies referred to in
Paragraphs F.1.2 and F.1.3 shall contain a cross-liability clause in respect of
third party claims so that Owner and Contractor are regarded as third parties as
to each other.

 

F.4. Obligations Not Relieved: Except as otherwise provided in this Agreement to
the contrary, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; (v) failure of any insurance company to pay
any claim accruing under its policy; or (vi) losses by Contractor or any of its
Subcontractors not covered by insurance policies.

 

F.5. Subcontractors’ Insurance: If Contractor subcontracts any part of the Work,
Contractor shall obtain or require its Subcontractors to maintain, the same
insurance coverage and amounts that Contractor is required to maintain pursuant
to this Attachment F, as applicable and appropriate to the Work of such
Subcontractor.

 

F-2



--------------------------------------------------------------------------------

ATTACHMENT G

FORM OF CONTRACTOR’S INVOICE

 

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.   ESTIMATE NO.:   1 CONTRACT NO.:  
PERIOD ENDING:   June 15, 2007 PROJECT DESCRIPTION: CREOLE TRAIL PIPELINE –
SEGMENT 1 PROJECT  

 

ITEM

 

TYPE OF WORK

 

UNIT

  ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR EACH
ITEM  

COMPLETED

(%, QUANTITY OR FOOTAGE)

    AMOUNT             THIS
PERIOD     PREVIOUSLY
REPORTED  

TOTAL

TO

DATE

    THIS
PERIOD  

PREVIOUSLY

REPORTED

 

TOTAL

TO

DATE

  PART A – 42” BASE LAY                    

A1

  MOBILIZATION (4%)   LINEAR FEET   96,838   $ 14.85   $ 1,438,044   0         $
—     $ —     $ —  

A2

  CLEARING & GRADING (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0    
    $ —     $ —     $ —  

A3

  DITCHING (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0         $ —  
  $ —     $ —  

A4

  STRINGING & BENDING (11%)   LINEAR FEET   96,838   $ 40.88   $ 3,958,737   0  
      $ —     $ —     $ —  

A5

  LAYING & WELDING (18%)   LINEAR FEET   96,838   $ 66.89   $ 6,477,494   0    
    $ —     $ —     $ —  

A6

  COATING & LOWERING IN (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0
        $ —     $ —     $ —  

A7

  TIE-IN (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0         $ —    
$ —     $ —  

A8

  PADDING & BACKFILLING (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0
        $ —     $ —     $ —  

A9

  CLEAN UP & RESTORATION (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0
        $ —     $ —     $ —  

A10

  TEST (9%)   LINEAR FEET   96,838   $ 33.45   $ 3,239,231   0         $ —     $
—     $ —  

A11

  DEMOBILIZATION (4%)   LINEAR FEET   96,838   $ 14.85   $ 1,438,044   0        
$ —     $ —     $ —                                                            
    PART A SUBTOTAL       $ 371.62   $ 35,986,938                              
                                            PART B – PIPELINE INCREMENTAL TO
BASE LAY                      

MAINLINE VALVE, PIG LAUNCHER/RECEIVER AND SIDE VALVE ASSEMBLY

                   

B1

 

    42” MAIN LINE VALVE ASSEMBLY @ M.P. 8.0

  LUMP SUM   1   $ 183,000.00   $ 183,000   0 %       $ —     $ —     $ —  

B2

 

    42” LAUNCHER/RECEIVER ASSEMBLY @ M.P. 0.00

  LUMP SUM   1   $ 794,223.00   $ 794,223   0 %       $ —     $ —     $ —  

B3

      42” MAIN LINE VALVE ASSEMBLY @ M.P. 18.1   LUMP SUM   1   $ 804,692.00   $
804,692   0 %       $ —     $ —     $ —  

B4

  BORED ROAD CROSSINGS                    

B4.1

      WILLIAMS/TRANSCO ROAD @ M.P. 0.1   LINEAR FEET   0   $ 1,862.00   $ 0   0
        $ —     $ —     $ —  

B4.2

      WILLIAMS/TRANSCO ROAD @ M.P. 0.3   LINEAR FEET   0   $ 1,862.00   $ 0   0
        $ —     $ —     $ —  

B5

 

HORIZONTAL DIRECTIONAL DRILL (“HDD”) CROSSINGS

                   

B5.1

      STATE HIGHWAY 27   LINEAR FEET   1,712   $ 896.00 $     1,533,952   0    
    $ —     $ —     $ —  

B5.1A

 

      PLUS OR MINUS FOOTAGE FOR HIGHWAY 27 HDD

  LINEAR FEET   0   $ 453.00   $ 0   0         $ —     $ —     $ —  

B5.2

      M.P. 0.00 AT PROJECT KICKOFF   LINEAR FEET   2,352   $ 0.00   $ 0   0    
    $ —     $ —     $ —  

B5.2A

        PLUS OR MINUS FOOTAGE FOR M.P. 0.00 HDD   LINEAR FEET   0   $ 428.00   $
0   0         $ —     $ —     $ —                                              
                  PART B SUBTOTAL         $ 3,315,867                          
                                                PART C – PIPELINE ADDITIONAL
INSTALLATIONS                       ENVIRONMENTAL PAY ITEMS                    

C1

 

    STAKED SILT FENCE – FURNISH, INSTALL, MAINTAIN & REMOVE

  LINEAR FEET   102,000   $ 6.00   $ 612,000   0         $ —     $ —     $ —  

C2

 

    STAKED HAY BALES – FURNISH, INSTALL, MAINTAIN & REMOVE

  EACH   300   $ 12.00   $ 3,600   0         $ —     $ —     $ —  

C3

 

    DITCH LINE BREAKER/RENCH PLUG (SANDBAGS) – FURNISH & INSTALL

  CUBIC YARD   260   $ 246.00   $ 63,960   0         $ —     $ —     $ —  

C4

 

    JUTE THATCHING – FURNISH & INSTALL

  SQUARE YARD   2,500   $ 2.00   $ 5,000   0         $ —     $ —     $ —  

C5

 

    TIMBER MATTING – FURNISH, INSTALL, MAINTAIN & REMOVE

  LINEAR FEET   3,000   $ 137.00   $ 411,000   0         $ —     $ —     $ —  

C6

 

    FILTER BAG – FURNISH, INSTALL, MAINTAIN & REMOVE

  EACH   40   $ 350.00   $ 14,000   0         $ —     $ —     $ —  

C6.A

 

    TOPSOIL SEGREGATION – REMOVE & REPLACE 12” OF TOPSOIL IN DITCHLINE

  LINEAR FEET   50,000   $ 9.18   $ 459,000   0         $ —     $ —     $ —    
CATHODIC PROTECTION & PIPELINE MARKERS                    

C7

      INSTALL TEST STATION (TYPE E, DETAIL 1)   EACH   10   $ 150.00   $ 1,500  
0         $ —     $ —     $ —  

C8

      INSTALL TEST STATION (TYPE E, DETAIL 2)   EACH   15   $ 200.00   $ 3,000  
0         $ —     $ —     $ —  

C9

      INSTALL PIPELINE GROUND MARKER POSTS   EACH   50   $ 125.00   $ 6,250   0
        $ —     $ —     $ —  

C10

      PIPE BEVELING   LINEAR FEET   96,838   $ 13.54   $ 1,311,187   0         $
—     $ —     $ —                                                              
  PART C SUBTOTAL         $ 2,890,497                                          
                                PART D – ADDITIONAL HDD’S @ M.P. 0.00          
         

D1

  16” HDD FOR BRIDGELINE INTERCONNECT   LINEAR FEET   894   $ 251.00   $ 224,394
  0         $ —     $ —     $ —  

D2

 

24” HDD FOR SOUTHWEST LATERAL INTERCONNECT

  LINEAR FEET   1,254   $ 487.84   $ 611,751   0         $ —     $ —     $ —  

D3

  16” HDD FOR KINDER MORGAN INTERCONNECT   LINEAR FEET   1,254   $ 243.00   $
304,722   0         $ —     $ —     $ —                                        
                        PART D SUBTOTAL         $ 1,140,867                    
                                                      PART E – BOND            
       

E1

  BOND QUOTE (PART A, B, C & D TOTALS)   LUMP SUM   1   $ 283,041   $ 283,041  
0 %       $ —     $ —     $ —  

E2

  BUILDERS RISK   LUMP SUM   1     TBD     TBD   0 %                            
                                            PART E SUBTOTAL         $ 283,041  
                                                                           
ESTIMATED CONTRACT PRICE   $ 43,617,209   AMOUNT EARNED     $ —     $ —     $
—               RETAINAGE   5 %   $ —     $ —     $ —                          
         

ACCEPTED BY:

          EARNED LESS RETAINAGE     $ —     $ —     $ —  

 

   

 

             

CONTRACTOR REPRESENTATIVE

    DATE       TOTAL DUE THIS INVOICE     $         —                          
         

 

   

 

               

OWNER REPRESENTATIVE

    DATE              

 

G-1



--------------------------------------------------------------------------------

ATTACHMENT H

FORM OF PAYMENT AND PERFORMANCE BONDS

 

H-1



--------------------------------------------------------------------------------

SCHEDULE H-1

PAYMENT BOND

Bond No.                                                 

KNOW ALL MEN BY THESE PRESENTS, that Sunland Construction, Inc. (hereinafter
“Principal”) and                                                  , incorporated
in the state of                                  and duly authorized to do
business in Louisiana, (hereinafter “Surety”), are held and firmly bound unto
Cheniere Creole Trail Pipeline, L.P. (hereinafter “Obligee”), and its
representatives, successors and assigns, in the sum of
                                                  Dollars
($                        ) for the payment of which sum well and truly to be
made the said Principal and Surety bind themselves, and their respective heirs,
administrators, executors, successors and assigns jointly and severally, firmly
by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the Project
known as the Creole Trail Pipeline—Segment 1 Project, Preferred Route Single
Line Option (hereinafter called the “Contract”) and which Contract is hereby
referred to and incorporated by express reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the Principal
shall promptly make payment in full to all persons or entities supplying labor,
material, services, utilities and equipment, or any other things in the
prosecution of the work provided for in said Contract, and any and all
modifications of said Contract that may hereafter be made, and shall indemnify
and save harmless said Obligee of and from any and all loss, damage, and
expense, including costs and attorneys’ fees, which the said Obligee may sustain
by reason of Principal’s failure to do so, then this obligation shall be null
and void; otherwise it shall remain in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Principal to the other, shall in any way affect its obligation on this Bond, and
Surety does hereby waive notice of any such changes, extensions of time,
alterations, additions, omissions, waivers, or other modifications.

The Principal and the Surety agree that this Bond shall inure to the benefit of
all persons or entities as supplying labor, material, services, utilities and
equipment, or any other things in the prosecution of the work provided for in
said Contract, as well as to the Obligee, and that any of such persons or
entities may maintain independent actions upon this Bond in the name of the
person or entities bringing any such action.

The parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this              day of
                                , 200     the name and corporate seal of each
corporate seal of each corporate party being hereto affixed and these presents
duly signed by its undersigned representative, pursuant to authority of its
governing body.

 

H-2



--------------------------------------------------------------------------------

PRINCIPAL:

 

By:  

 

Title:  

 

 

 

 

  (Principal’s Address)

 

Witness

 

Or Secretary’s Attest [SEAL]

 

SURETY:

 

By:  

 

Title:  

 

 

 

 

  (Surety’s Address)

 

Witness.

 

Or Secretary’s Attest [SEAL]

 

[Attach Power of Attorney executed by attorney-in-fact on behalf of Surety]

 

H-3



--------------------------------------------------------------------------------

SCHEDULE H-2

PERFORMANCE BOND

Bond No.                                                 

KNOW ALL MEN BY THESE PRESENTS, that Sunland Construction, Inc. (hereinafter
“Principal”) and                                                  , incorporated
in the state of                                  and duly authorized to do
business in Louisiana (hereinafter “Surety”), are held and firmly bound unto
Cheniere Creole Trail Pipeline, L.P. Company (hereinafter “Obligee”), and its
representatives, successors and assigns, in the sum of
                                                  Dollars
($                        ) for the payment of which sum well and truly to be
made the said Principal and Surety bind themselves, and their respective heirs,
administrators, executors, successors and assigns jointly and severally, firmly
by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the project
known as the Creole Trail Pipeline—Segment 1 Project, Preferred Route Single
Line Option (hereinafter called the “Contract”) and which Contract is hereby
referred to and incorporated by express reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the above
bounden Principal shall well and truly perform all the work, undertakings,
covenants, terms, conditions, and agreements of said Contract within the time
provided therein and any extensions thereof that may be granted by Obligee, and
during the life of any obligation, guaranty or warranty required under said
Contract, and shall also well and truly perform all the undertakings, covenants,
terms, conditions, and agreements of any and all modifications of said Contract
that may hereafter be made, and shall indemnify and save harmless said Obligee
of and from any and all loss, damage, and expense, including costs and
attorneys’ fees, which the Obligee may sustain by reason of Principal’s failure
to do so, then this obligation shall be null and void; otherwise it shall remain
in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Surety to the other, shall in any way affect said Surety’s obligation on this
Bond, and said Surety does hereby waive notice of any such changes, extensions
of time, alterations, additions, omissions, waivers, or other modifications. The
parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

Any claim or suit on this Bond shall be instituted within one (1) year after
substantial completion of the project.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this              day of
                                , 200    , the name and corporate seal of each
corporate seal of each corporate party being hereto affixed and these presents
duly signed by its undersigned representative, pursuant to authority of its
governing body.

 

H-4



--------------------------------------------------------------------------------

PRINCIPAL:

 

By:  

 

Title:  

 

 

 

 

  (Principal’s Address)

 

Witness

 

Or Secretary’s Attest [SEAL]

 

SURETY:

 

By:  

 

Title:  

 

 

 

 

  (Surety’s Address)

 

Witness.

 

Or Secretary’s Attest [SEAL]

 

[Attach Power of Attorney executed by attorney-in-fact on behalf of Surety]

 

H-5



--------------------------------------------------------------------------------

ATTACHMENT I

FORM OF LIEN AND CLAIM WAIVERS

 

I-1



--------------------------------------------------------------------------------

SCHEDULE I-1

CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Contractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, Sunland Construction, Inc. (“Contractor”), has been engaged
under a Pipeline Construction Contract with Cheniere Creole Trail Pipeline, L.P.
(“Owner”), to furnish certain materials, equipment, services, and/or labor for
the project known as the Creole Trail Pipeline—Segment 1 Project, Preferred
Route Single Line Option (the “Project”), which is located in
                                 and described in more detail as follows:

                                                                               
                                                                (the
“Property”).

Upon receipt of the sum of U.S.$                                 (amount in
invoice submitted with this Interim Lien and Claim Waiver), Contractor waives
and releases any and all liens or claims of liens against the Project and the
Property for payments up to and including             . Exceptions as follows:

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor represents that all Subcontractors, Sub-subcontractors and employees
of Contractor have been paid for all work, materials, equipment, services, labor
and any other items performed or provided through                         ,
20     (date of last payment) for the Project. Exceptions as follows:

                                                                               
                                        
                                                               .

(if no exception entry or “none” is entered above, all such payments have been
made)

This Interim Lien and Claim Waiver is freely and voluntarily given and
Contractor acknowledges and represents that it has fully reviewed the terms and
conditions of this Interim Lien and Claim Waiver, that it is fully informed with
respect to the legal effect of this Interim Lien and Claim Waiver, that it has
voluntarily chosen to accept the terms and conditions of this Interim Lien and
Claim Waiver in return for the payment recited above.

FOR CONTRACTOR:

Applicable to Invoice(s) No.     

 

Signed:  

 

              (SEAL) By:  

 

    Title:  

 

  Date:  

 

 

AFFIDAVIT

On this      day of                         , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

 

 

Notary Public     My term expires (date):               

 

I-2



--------------------------------------------------------------------------------

SCHEDULE I-2

SUB CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned,                                  (“Subcontractor”) who has,
under an agreement with Sunland Construction, Inc. (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the project known as
the Creole Trail Pipeline—Segment 1 Project, Preferred Route Single Line Option,
which is located in                                  and described in more
detail as follows:

                                                                               
                                                                (the
“Property”).

Upon receipt of the sum of U.S.$                                  (“Current
Payment”), Subcontractor waives and releases any and all liens or claims of
liens against the Project and the Property and all claims, demands, actions,
causes of action or other rights at law, in contract, tort, equity or otherwise
that Subcontractor has or may have against Cheniere Creole Trail Pipeline, L.P.
(“Owner”) and Contractor for payment up to and including             .
Exceptions as follows:

                                                                               
                                        
                                        
                                                   .

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor further represents that all employees, laborers, materialmen,
sub-subcontractors and subconsultants employed by Subcontractor in connection
with the Project have been paid for all work, materials, equipment, services,
labor and any other items performed or provided through
                        , 20     (date of last prior payment). Exceptions as
follows:

                                                                               
                                        
                                               .

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Lien and Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Lien and Claim Waiver, that it has voluntarily chosen to
accept the terms and conditions of this Subcontractor’s Interim Lien and Claim
Waiver in return for the payment recited above.

FOR SUBCONTRACTOR:

Applicable to Invoice(s) No.     

 

Signed:

 

 

              (SEAL) By:  

 

  Title:  

 

  Date:  

 

 

AFFIDAVIT

On this day      of                          , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

 

Notary Public My term expires (date):             

 

I-3



--------------------------------------------------------------------------------

SCHEDULE I-3

CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, Sunland Construction, Inc. (“Contractor”), has been engaged
under an agreement with Cheniere Creole Trail Pipeline, L.P. (“Owner”), to
furnish certain materials, equipment, services, and/or labor for the project
known as the Creole Trail Pipeline—Segment 1 Project, Preferred Route Single
Line Option (“Project”), which is located in                                 
and more particularly described as follows:

                                                                               
                                                                (the
“Property”).

Except as expressly stated otherwise below, upon receipt of the sum of U.S.$
                                 (amount in invoice for final payment submitted
with Contractor’s Final Lien and Claim Waiver), Contractor waives and releases
all liens or claims of liens against the Project and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
tort, equity or otherwise that Contractor has, may have had or may have in the
future against Owner arising out of the agreement or the Project, whether or not
known to Contractor at the time of the execution of this Final Lien and Claim
Waiver.

Contractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of its work on the agreement, Project or
subcontracts have been fully satisfied (except for that work and obligations
that survive the termination or expiration of the agreement, including
warranties and correction of defective services), including, but not limited to
payment to Subcontractors and employees and payment of taxes.

This Final Lien and Claim Waiver is freely and voluntarily given, and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Final Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Final Lien and
Claim Waiver in return for the payment recited above. Contractor understands,
agrees and acknowledges that, upon payment, this document waives rights
unconditionally and is fully enforceable to extinguish all claims of Contractor
as of the date of execution of this document by Contractor. Notwithstanding the
above, Contractor excludes claims for:                                 

FOR CONTRACTOR:

Applicable to Invoice No(s):          ALL         (If all, print “all”)

 

Signed:  

 

              (SEAL) By:  

 

    Title:  

 

  Date:  

 

 

AFFIDAVIT

On this      day of                         , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

 

 

Notary Public My term expires (date):             

 

I-4



--------------------------------------------------------------------------------

SCHEDULE I-4

SUB CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned,                                  (“Subcontractor”), has, under
an agreement with Sunland Construction, Inc. (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the Project known as the Creole
Trail Pipeline—Segment 1 Project, Preferred Route Single Line Option
(“Project”), which is located in                                  and more
particularly described as follows:

                                                                               
                                                                (the
“Property”).

Upon receipt of the sum of U.S.$                                , Subcontractor
waives and releases any and all liens or claims of liens against the Project and
the Property, all claims, demands, actions, causes of action or other rights at
law, in contract, tort, equity or otherwise against Cheniere Creole Trail
Pipeline, L.P. (“Owner”) or Contractor, and any and all claims or rights against
any labor and/or material bond, which Subcontractor has, may have had or may
have in the future arising out of the agreement between Subcontractor and
Contractor, the Project or the Property, whether or not known to Subcontractor
at the time of the execution of this Subcontractor’s Final Lien and Claim
Waiver.

Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the agreement between Contractor and
Subcontractor, the Project, the Property or sub-subcontracts have been fully
satisfied (except for that work and obligations that survive the termination or
expiration of the agreement between Subcontractor and Contractor, including
warranties and correction of defective services), including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.

This Subcontractor’s Final Lien and Claim Waiver is freely and voluntarily given
and Subcontractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver, that
it is fully informed with respect to the legal effect of this Subcontractor’s
Final Lien and Claim Waiver, and that it has voluntarily chosen to accept the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver in
return for the payment recited above. Subcontractor understands, agrees and
acknowledges that, upon payment, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s).          ALL         (If all, print “all”)

 

Signed:  

 

              (SEAL) By:  

 

    Title:  

 

  Date:  

 

 

AFFIDAVIT

On this     day of                         , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

 

Notary Public My term expires (date):             

 

I-5



--------------------------------------------------------------------------------

ATTACHMENT J

PRICING SCHEDULE

 

1. GENERAL

The items of Work, as listed and identified in the Schedule of Fixed Prices
contained in Section 4 below (“Items”), shall apply to the Work. Each Item
includes all costs, allowances and expenses: (i) separately by unit, for each
Item (“Unit Price Work”) which is subject to fixed unit prices (“Fixed Unit
Prices”), as indicated in the Schedule of Fixed Prices; and (ii) separately for
each Item (“Lump Sum Work”) which is subject to a fixed lump sum price (“Lump
Sum Amount”) as indicated in the Schedule of Fixed Prices.

 

2. FIXED UNIT PRICES

 

  a. The Schedule of Fixed Prices sets forth the all-inclusive Fixed Unit Price
for each Item of Unit Price Work. Each Fixed Unit Price will be the full and
only amount payable by Owner to Contractor for the completed unit of Unit Price
Work.

 

  b. The estimated total prices shown in the Schedule of Fixed Prices for Items
of Unit Price Work are for planning purposes only, and represent, for each Item
of Unit Price Work, the sum of the products of the estimated quantities and the
applicable Fixed Unit Prices.

 

  c. Contractor shall be paid for the Measured Quantity only, whether more or
less than the estimated quantities in the Schedule of Fixed Prices and
notwithstanding the magnitude of any difference.

 

  d. With respect to Item A1 as set forth in Section 4 below, the Fixed Unit
Price is allocated to various portions of the Work as identified below. The
allocated percentage of the Fixed Unit Price of Item A1 (“Allocated Percentage”)
to such portions of the Work is as follows:

 

Portion of the Work

  Allocated Percentage

Base Lay Mobilization

  4%

Clearing and Grading

  9%

Ditching

  9%

Stringing and Bending

  11%

Laying and Welding

  18%

Coating and Lowering In

  9%

Tie-Ins

  9%

Padding and Backfilling

  9%

Cleanup and Restoration

  9%

Testing

  9%

Base Lay Demobilization

  4%   Total:    100%

 

J-1



--------------------------------------------------------------------------------

  e. The estimated cost for Base Lay Mobilization and Base Lay Demobilization is
the Fixed Unit Price of Item A1 multiplied by the estimated Measured Quantity of
Item A1 multiplied by the applicable Allocated Percentage for Base Lay
Mobilization and Base Lay Demobilization respectively. Such amounts shall be
invoiced by Contractor in equal amounts in the first three (3) Invoices in
accordance with Section 7.2 of the Agreement. Upon submission of the final
Invoice in accordance with Section 7.3 of the Agreement, Contractor shall apply
either a credit or additional charge to Owner for the Base Lay Mobilization and
Base Lay Demobilization based upon the difference between the estimated cost for
Base Lay Mobilization and Base Lay Demobilization paid by Owner in the first
three (3) Invoices and the product of the Fixed Unit Price for Item A1, the
Measured Quantity of Item A1 and the applicable Allocated Percentage for Base
Lay Mobilization and Base Lay Demobilization respectively.

 

3. LUMP SUM AMOUNTS

The Schedule of Fixed Prices sets forth the all-inclusive Lump Sum Amount for
each Item of Lump Sum Work. Subject to any changes or adjustments made in
accordance with the Contract Documents, each Lump Sum Amount will be the full
and only amount payable by Owner to Contractor for the completed Items of Lump
Sum Work on a percentage completion basis in accordance with Sections 7.2 and
7.3 performed in accordance with the Contract Documents.

 

4. SCHEDULE OF FIXED PRICES

 

Item   

Type of Work

   Unit    Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work    Estimated Total
Price for Each
Item    PART A – PIPELINE BASE LAY             A1   

Owner Provides Double Random Pipe to Contractor:

Single Line 42” Base Lay – All Inclusive: Shall include, but not be limited to
mobilization and demobilization, drug testing, environmental & safety training,
environmental crew, clearing & grading, chipping/hauling, stumping/grubbing, top
soil segregation, ditching, hauling & stringing, bending & alignment, welding,
tie ins, NDE examination/testing, clean & coat field joints, lower in, pad and
backfill, hydrostatic testing, dewatering, caliper pigging, drying, cleanup and
restoration, and all other requirements per Specifications and Drawings.

   Linear Feet    96,838    $ 371.62    $ 35,986,937.56 SUBTOTAL – PART A    $
35,986,937.56    PART B – PIPELINE INCREMENTAL TO BASE LAY                MAIN
LINE VALVE, PIG LAUNCHER/RECEIVER AND SIDE VALVE ASSEMBLIES             B1   
42” Main Line Valve Assembly at M.P. 8.0 Fabrication and installation shall
include but not be limited to site work, concrete piers/pads, all fabrication,
tie in welds, bolt connections, mounting gas operator, coating/painting,
fencing, gravel purchased & spread, construct five hundred (500) foot permanent
access road, Site restoration and all other requirements per Specifications and
Drawings.    Lump Sum    1    $ 183,000.00    $ 183,000.00

 

J-2



--------------------------------------------------------------------------------

Item   

Type of Work

   Unit    Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work    Estimated Total
Price for Each
Item B2    42” Launcher/Receiver Assembly at M.P. 0.00 Fabrication and
installation shall include but not be limited to site work, concrete piers/pads,
all fabrication, tie in welds, bolt connections, mounting gas operator,
coating/painting, Site restoration and all other requirements per specifications
and drawings. Note: Fencing, permanent access road and gravel Site preparation
is not to be included in this Lump Sum Amount.    Lump Sum    1    $ 794,223.00
   $ 794,223.00 B3    42” Main Line Valve Assembly with two (2) 42-inch Side
Valves at M.P. 18.1 Fabrication and installation shall include but not be
limited to site work, concrete piers/pads, all fabrication, tie in welds, bolt
connections, mounting gas operator, coating/painting and all other requirements
per Specifications and Drawings. Fencing, permanent access road and gravel Site
preparation is not to be included in this Lump Sum Amount.    Lump Sum    1    $
804,692.00    $ 804,692.00    BORED ROAD CROSSINGS [NO CASING REQUIRED]         
   B4    BORED ROAD CROSSINGS – Installed with powercrete coated pipe in
accordance with all Drawings, Permit requirements, and Specifications. This cost
is all-inclusive and should account for any tasks necessary for a road crossing
installation. These tasks include but are not limited to: orange
safety/isolation fencing, shoring and shielding methods, additional excavation,
benching, trench/bore pit dewatering, rock/mats and other material required for
temporary construction entrances, spoilage of excess material, and all other
requirements per Specifications and Drawings. All bored crossings are assumed to
require a minimum of five (5) feet of cover from the top of road to top of pipe
and minimum of four (4) feet below bar ditch unless otherwise noted.            
B4.1    Williams/Transco Road at M.P. 0.1    Linear Feet    0    $ 1,862.00    $
0.00 B4.2    Williams/Transco Road at M.P. 0.3    Linear Feet    0    $ 1,862.00
   $ 0.00    HORIZONTAL DIRECTIONAL DRILL CROSSINGS             B5    HORIZONTAL
DIRECTIONAL DRILL (“HDD”) CROSSINGS – Installation shall include but not be
limited to mobilization/demobilization, welding, coating, hydrostatic testing of
pipeline, drilling mud disposal, matting, all other Subcontractor costs, and all
other requirements per Specifications and Drawings. This Fixed Unit Price is
based on total linear feet installed as referenced in the HDD Drawings.
Additional drilling footage will not be paid unless previously approved by
Owner.             B5.1    State Highway 27    Linear Feet    1,712    $ 896.00
   $ 1,533,952.00 B5.1A    Plus or minus footage for State Highway 27 HDD (Add
or Deduct)    Linear Feet    0    $ 453.00    $ 0.00 B5.2    M.P. 0.0 at Project
Kickoff (under significant number of foreign lines)    Linear Feet    2,352    $
0.00    $ 0.00 B5.2A    Plus or minus footage for M.P. 0.0 HDD (Add or Deduct)
   Linear Feet    0    $ 428.00    $ 0.00 SUBTOTAL – PART B    $ 3,315,867.00

 

J-3



--------------------------------------------------------------------------------

Item   

Type of Work

   Unit    Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work    Estimated Total
Price for Each
Item    PART C – PIPELINE ADDITIONAL INSTALLATIONS                ENVIRONMENTAL
PAY ITEMS             C1    Furnish, install, maintain and remove staked silt
fence for erosion/sediment control, as agreed to by Owner.    Linear Feet   
102,000    $ 6.00    $ 612,000.00 C2    Furnish, install, maintain and remove
staked hay bales for erosion/sediment control, as agreed to by Owner.    Each   
300    $ 12.00    $ 3,600.00 C3    Furnish and install ditch line
breakers/trench plugs (Sandbags).    Cubic Yard    260    $ 246.00    $
63,960.00 C4    Furnish and install Jute Thatching (Erosion Control Fabric/
Mats)    Square Yard    2,500    $ 2.00    $ 5,000.00 C5    Furnish, Install and
Remove Timber Matting in Wetlands.    Linear Feet    3,000    $ 137.00    $
411,000.00 C6    Furnish, install, maintain and properly dispose Filter Bag   
Each    40    $ 350.00    $ 14,000.00 C6.A    Topsoil Segregation – Stripping
and segregation of 12-inch topsoil depth during trench excavation and returning
segregated topsoil during trench backfill.    Linear Feet    50,000    $ 9.18   
$ 459,000.00    CATHODIC PROTECTION, PIPELINE MARKERS and BEVELING            
C7    Install Test Station Type (Type E, Detail 1) per Drawings.    Each    10
   $ 150.00    $ 1,500.00 C8    Install Test Station Type (Type E, Detail 2) per
Drawings.    Each    15    $ 200.00    $ 3,000.00 C9    Install Pipeline Ground
Marker Posts    Each    50    $ 125.00    $ 6,250.00 C10    Provide compound
beveling for pipe    Linear Feet    96,838    $ 13.54    $ 1,311,186.52 SUBTOTAL
– PART C    $ 2,890,496.52    PART D – ADDITIONAL HDD’S AT SEGMENT 1 MILEPOST
0.0: Installation shall include but not be limited to
mobilization/demobilization, welding, coating, hydrostatic testing of pipeline,
drilling mud disposal, matting, all other Subcontractor costs, and all other
requirements per Specifications and Drawings. This Fixed Unit Price is based on
total linear feet installed as referenced in the HDD Drawings. Additional
drilling footage will not be paid unless previously approved by Owner.         
   D1    16” HDD for Bridgeline Interconnect [Cheniere Cost Code             ]
   Linear Feet    894    $ 251.00    $ 224,394.00 D2    24” HDD for Southwest
Lateral Interconnect [Cheniere Cost Code             ]    Linear Feet    1,254
   $ 487.84    $ 611,751.36 D3   

16” HDD for Kinder Morgan Interconnect

[Cheniere Cost Code             ]

   Linear Feet    1,254    $ 243.00    $ 304,722.00 SUBTOTAL – PART D    $
1,140,867.36 TOTAL – PARTS A, B, C and D    $ 43,334,168.44    PART E – BOND
QUOTE (Parts A, B, C and D TOTAL)    Lump Sum    1    $ 283,041.00    $
283,041.00    BUILDERS RISK INSURANCE    Lump Sum    1      TBD      TBD
ESTIMATED CONTRACT PRICE    $ 43,617,209.44

 

J-4



--------------------------------------------------------------------------------

ATTACHMENT K

PROJECT SCOPE OF WORK

 

1.0 Project Summary

 

1.1 Work shall include installation and testing of coated steel pipe, fabricated
assemblies and tie-ins, per the Drawings and Specifications:

 

  •  

Segment 1: 18.4 miles of single 42-inch pipe – Cameron Parish, Louisiana.

 

1.2 The Scope of Work includes the following items, as detailed in the Pricing
Schedule (Attachment J):

 

  •  

42” Single Pipeline Base Lay

 

  •  

Main Line Valve and Pig Launcher/Receiver and Assemblies

 

  •  

Bored Road Crossings

 

  •  

Two (2) 42” Horizontal Directional Drill (HDD) Crossings – (1) at M.P. 0.00 at
project kickoff and (1) at Highway 27

 

  •  

Environmental Items

 

  •  

Cathodic Protection, Pipeline Markers, and Beveling

 

  •  

Three additional HDD Crossings at M.P. 0.0 for pipeline interconnects (two 16”
crossings and one 24” crossing)

2.0 to 4.0 Intentionally Omitted.

 

5.0 Pricing Schedule Explanation

 

5.1 General

Explanation is provided in this section for certain Items. Additional
explanations are provided throughout the Specifications, Contract Documents and
Drawings.

 

5.1.1 The Pricing Schedule is provided for Segment 1 in Attachment J.

 

5.1.2 Pricing for each Item, as set forth in Attachment J, shall include all
Contractor overhead and profits, and all applicable Taxes. Pricing shall be firm
for the duration of the Project, and shall not be subject to escalation.

 

5.1.3 Pricing shall not be subject to change for areas where location, facility
or design changes may occur which will not add cost to the construction or
increase the magnitude of Work.

 

5.1.4 Payments are based on linear feet of pipeline installed, and linear feet
at grade, as applicable.

 

5.2 Pricing Schedule Requirements

Explanation for the Schedule of Fixed Prices set forth in Attachment J is
provided below:

 

5.2.1 Part A – Pipeline Base Lay Pricing

 

5.2.1.1

The pricing for Part A pipeline base lay price shall include but not be limited
to the following: mobilization, fabrication, clearing, grading, ditching,
stringing, bending, alignment, welding, non-destructive examination/testing of
100% of welds, cleaning and coating field joints with fusion bonded epoxy,
lowering in, padding and backfilling, tie-ins, cleanup and restoration,
hydrostatic testing, dewatering, drying, caliper pigging and demobilization. The
pipeline base lay price shall also include all topsoil segregation, trench
dewatering, temporary construction entrances for access to construction work
areas from all public roadways (including rock and geotextile fabric),
excavation safety, ditch sloping, shoring

 

K-5



--------------------------------------------------------------------------------

and shielding, bellholes, confined space entry, all revegetation requirements
including, lime, seed, fertilizer and mulch, and all other required measures per
the Drawings and Specifications. Pipeline base lay price shall also include all
crossings (e.g., wetlands, waterbodies, foreign lines) that are indicated in the
alignment sheets. Note: Contractor’s pricing for all wetland, creek and
waterbody crossings is included in the Part A base lay pricing.

Pricing for open cut creek crossings is included in Part A base lay pricing.
This includes all fabrication and installation items, excavation
barricades/fencing, shoring and shielding, excess spoilage, welding and tie-ins,
field joint coating, matting, site cleanup and restoration, all environmental
mitigation measures required in the Permits and agency stipulations, and all
other requirements per the Specifications and Drawings.

All costs associated with traffic control signs, barriers, barricades, cones,
barrels, orange safety fencing, equipment and manpower, including flagmen and
Police Officers, are to be included in the Part A and Part B pricing, as
applicable.

The linear footage for the entire proposed pipeline length has been included in
the Part A base lay pricing (refer also to Part B information).

 

5.2.1.2 Owner will provide the 42-inch pipe to Contractor per API 5L in double
random lengths. Pipe for push installation will be furnished in double random
lengths with 38-foot average joint length, plus or minus two (2) feet.

 

5.2.2 Part B – Pipeline Pricing Incremental to Base Lay

 

5.2.2.1 The linear footage associated with Part B Items is included in the Part
A base lay footage. Therefore, all costs for Part B Items include only the
incremental costs, above the base lay, that are required for the completion of
each Item.

 

5.2.2.2 Costs for Part B Items include all additional Work involved to complete
the installations and crossings, over and above the respective Part A costs.
Refer to Pricing Schedule and the information listed below for information and
requirements on the Items/crossings listed in this section of the Pricing
Schedule.

 

5.2.2.3 Incremental pricing for mainline valve assemblies and pig
launcher/receiver assemblies includes all fabrication and installation items,
site work, concrete piers/pads, fencing, gates, crushed stone and new permanent
gravel access roads/driveways (based on the Drawings and footages listed on the
Pricing Schedule), welding/NDE and tie-ins, bolt connections, gas operator
mounting, coating/painting, site cleanup and restoration, and all other
requirements per the Specifications and Drawings. Note: Mainline valve
assemblies and pig launcher/receiver assemblies are Lump Sum Amounts.

 

5.2.2.4 Incremental pricing for horizontal directional drill (HDD) crossings
includes all fabrication and installation items, HDD
mobilization/demobilization, temporary construction entrances (as applicable),
excavation barricades/fencing, shoring and shielding and excess spoilage for mud
pits, welding and tie-ins, field joint coating with Powercrete ARO, hydrostatic
pre-test of pipeline string, drilling mud disposal, matting, site cleanup and
restoration, all other sub-contractor costs, and all other requirements per the
Specifications and Drawings. Note: The pricing is based on total linear feet of
pipe installed in the HDD, as referenced in the HDD Drawings. Additional
drilling footage will not be paid unless previously approved by Owner via Change
Order.

 

5.2.2.5 Incremental pricing for road bores includes all fabrication and
installation items, road bore operation mobilization/demobilization, temporary
construction entrances, excavation barricades/fencing, shoring and shielding,
bore/receiving pits, excess spoilage, welding and tie-ins, field joint coating
with Powercrete ARO, matting, Site cleanup and restoration, all other
Subcontractor costs, and all other requirements per the Specifications and
Drawings. Notes: 1.) The pricing is based on total linear feet of pipe installed
in the road bore, as referenced in the Drawings. Additional road bore footage
will not be paid unless previously approved by Owner. 2.) The minimum depth of
cover assumed for the bored road crossings is 5 feet below the pavement, and 4
feet below bar ditches, as shown on the typical Drawing, unless otherwise listed
in the Pricing Schedule.

 

K-6



--------------------------------------------------------------------------------

5.2.3 Part C – Pipeline Additional Installations Pricing

The Items in Part C are Fixed Unit Prices. Payment will be based on Measured
Quantities that are approved by Owner.

 

5.2.4 Part D – Additional HDD’s at Segment 1 Milepost 0.0

Three additional HDD crossings are included in the Scope of Work at the Project
kickoff location, to provide interconnects with other pipeline companies (two
16” crossings and one 24” crossing).

 

5.2.5 Miscellaneous Additional Items Pricing



5.2.5.1 These Items will only be considered for payment if they are over and
above the Scope of Work requirements, and if specifically requested and/or
authorized by Owner via Change Order. This pricing is provided in Schedule D-3
and will be subject to Change Order. Items included in the Drawings,
Specifications and Permits shall not be paid as additional items.

 

5.2.5.2 Incremental pricing for extra depth ditch shall reflect the additional
costs associated with all aspects of the Work. This includes pipe bending,
segmenting and installing induction bends as applicable, welding and tie-ins.
The pricing also includes the other inherent aspects of the Work such as
increased size or quantity of bell holes, additional excavation and spoilage,
dewatering, shoring/shielding, confined space protection, and other required
measures. Foreign line crossings shall have minimum 18” clearance between
structures and minimum five-foot horizontal clearance on either side of the
conflicting structure. A protective shield material provided by Contractor and
approved by Owner shall be placed between the conflicting structure and the
newly installed pipe, as required. No separate payment will be made for “extra
depth trench” in situations where the conditions are within Scope of Work
requirements.

 

5.2.5.4 Existing foreign utility lines that are crossed by the proposed pipeline
are assumed to have a minimum of three feet of cover, unless otherwise noted in
the Drawings, Specifications or Contract Documents. Contractor shall install
proposed pipeline with a minimum 18 inches of clearance with foreign utility
lines. The pricing for extra depth ditch shall not be used for utility
lines/crossings that are shown on the Drawings; this pricing shall only be used
for depth of cover requirements that are over and above the specified
contractual requirements (refer to Schedule D-3). The Fixed Unit Prices for
foreign line crossings shall apply only for foreign line crossings that are not
shown on the Drawings.

 

6.0 Scope of Work

 

6.1 General

 

6.1.1 Contractor shall perform all Work in accordance with the standards set
forth in the Agreement, Specifications and Drawings, including the
specifications included and referenced in this Scope of Work.

 

6.1.2 Contractor shall comply with all applicable provisions included in the
Owner Permit applications, Permit conditions, Governmental Instrumentality
correspondence, and with all Governmental Instrumentality requirements. All
commitments made and requirements in Permit applications, Permits and Contract
Documents, including those construction-related items stating Owner obligations,
shall be Contractor’s responsibility.

 

6.1.3 Contractor shall perform all Work required per the content of the
right-of-way/construction line list and right-of-way agreement conditions. This
includes all Work required to adhere to the special requirements applicable to
landowner properties.

 

6.1.4 Owner shall secure Project-specific Permits and land rights. Contractor
shall secure Permits for the Work, personnel, Construction Equipment and
Equipment. Contractor shall be responsible for obtaining all hauling Permits.
Contractor shall supply a copy of all Permits obtained for the Project to
Engineer prior to performing Work subject to applicable Permits.

 

K-7



--------------------------------------------------------------------------------

6.1.5 Insurance certificates for Subcontractors shall be approved prior to the
start of construction at the Site.

 

6.1.6 Prior to construction, the successful Contractor will be required to
prepare and submit a Construction Environmental, Health and Safety Plan for
Owner approval and applicable Governmental Instrumentality officials.

 

6.1.7 Contractor shall be responsible for posting a Public Notice Advertisement
in the applicable local newspapers a minimum of one week prior to the start of
construction at the Site. The notice shall include Contractor’s name, start
dates of construction, working locations, time frames, and any projected traffic
control issues. Wording of the notice shall be pre-approved by Owner prior to ad
submittal.

 

6.1.8 Contractor’s project management personnel, on-Site construction
supervisors, safety and environmental coordinators and other applicable
personnel shall be required to attend pre-construction meetings and training
with Owner. Owner shall set the time and location for the meetings.

 

6.1.9 Intentionally Omitted

 

6.1.10 Intentionally Omitted

 

6.1.11 Intentionally Omitted

 

6.1.12 Contractor’s crew supervisors will be required to coordinate Work with
Owner, and inform Owner about progress and planned Work. This will be done on a
daily basis. Owner inspectors are to ensure Owner standards are maintained,
interface with Contractor, interface with Owner representatives, and interface
regarding Owner supplied materials as applicable.

 

6.1.13 Contractor shall ascertain and verify all existing dimensions, locations,
elevations and orientation of existing utilities.

 

6.1.14 Contractor shall adhere to construction notes within the Agreement and on
the Drawings.

 

6.1.15 Contractor’s vehicles and personnel shall have suitable communications
equipment for communicating over the extent of the Project. Contractor shall
loan to Owner two (2) communication devices for each spread (if other than
mobile phones), of same frequency as Contractor’s communication equipment, for
use during the Project.

 

6.1.16 There shall be no additional compensation due to Contractor for any
changes between Issue for Bid documents/Drawings and Issue for Construction
documents/Drawings, provided that there is no change in the magnitude of Work
involved.

 

6.1.17 In the event of contradictions among Scope of Work items, the most
stringent measures shall govern. Owner shall have final approval of any
contradictions.

 

6.1.18 Contractor shall provide personnel to perform field reviews of workspace
and access prior to construction at the Site at no additional charge.

 

6.2 Safety

 

6.2.1 Contractor is cautioned that the Work will take place on and near several
in-service high-pressure natural gas pipelines. Contractor shall abide by
Owner’s safety procedures, OSHA, and Applicable Law. Personal Protective
Equipment shall be worn at all times and shall include, at a minimum: hardhats,
safety glasses, safety vests, safety toed shoes, and work gloves. Fire Retardant
Clothing (FRC) shall meet Federal Test Standard CS-191 and shall be worn as
required. FRC and other PPE shall be worn as required, and shall be supplied by
Contractor. Contractor shall have the appropriate type and quantity of fire
extinguishers at the Site. Contractor is required to provide complete
documentation on its drug testing program showing its compliance with DOT
regulations, including statistics.

 

6.2.2 Contractor personnel shall include a trained safety coordinator for each
spread, to be on Site at all times throughout the entire Project. The Safety
Coordinator’s background and experience shall be submitted for Owner approval
prior to commencement of Work. This person or other designated personnel shall
be established prior to the start of construction as Contractor’s OSHA competent
representatives for the Site.

 

6.2.3 Contractor shall protect the public from open trenches, Construction
Equipment and other danger. Any activity which will interfere with traffic or
restrict the width of traveled way available for traffic shall be performed in
strict accordance with Applicable Law, including all Permits.

 

6.2.4 Contractor shall ensure safe and adequate access to residential and
commercial properties affected by the Work. This may require the use of steel
plating across excavations.

 

6.2.5 Contractor’s base lay pricing shall provide for the installation and usage
of shoring and shielding/trench boxes, as needed, to provide a safe working
environment, as required by OSHA, as directed by Owner representatives and/or as
needed to prevent undermining of nearby piping, foundations, utilities, pavement
or other facilities.

 

K-8



--------------------------------------------------------------------------------

6.2.6 No additional compensation will be provided to Contractor for additional
Work that results due to Contractor not using appropriate shoring and shielding
devices, and excavation safety measures.

 

6.2.7 Contractor shall maintain a USDOT compliant Anti-Drug and Alcohol Misuse
Prevention Plan and shall provide Owner with written verification of such plan.
Contractor shall provide Owner with a copy of full plan prior to construction.

 

6.2.8 Contractor shall maintain a USDOT compliant Operation Qualification
Program, including covered tasks and employees, and shall provide Owner with
written verification of such plan. Contractor shall provide Owner with a copy of
full plan prior to construction.

 

6.3 Environmental

 

6.3.1 Contractor shall comply with all environmental Permits, clearances,
regulations and Permit application commitments.

 

6.3.2 All erosion/sediment control structures and other environmental mitigation
measures shall be installed in strict accordance with Permits and
Specifications.

 

6.3.3 Intentionally Omitted.

 

6.3.4 Contractor will be responsible for removal of erosion/sediment control
structures after final restoration is deemed complete (note that this could be
up to one year following Final Completion as may be extended pursuant to
Section 12.3B). Contractor is responsible for all repairs necessary to final
restoration and revegetation measures, even if such repairs are necessary after
Contractor demobilization.

 

6.4 Equipment and Owner-Provided Equipment

 

6.4.1 Owner will provide the 42-inch pipe to Contractor per API 5L in double
random lengths. Pipe for push installation will be furnished in double random
lengths with 38-foot average joint length, plus or minus two (2) feet.

 

6.4.2 42-inch pipe will be available at The Bayou Companies coating facility in
New Iberia, LA (“Bayou”). Induction bends will also be available at Bayou.
Pricing shall include receiving all pipe and induction bends at this location,
and transporting such Owner-Provided Equipment to the Site for installation.

 

6.4.3 All other Owner-Provided Equipment will be shipped to locations near the
Site, to be received and unloaded by Contractor.

 

6.4.4 Fabrication – Contractor is responsible for all fabricated assemblies. All
fabrication pricing shall be stand-alone pricing, in the event this is removed
from the Scope of Work.

 

6.4.5 42-inch pipe will be coated with thin film fusion bonded epoxy (I.D. and
O.D.). All field joints shall be coated with fusion bonded epoxy.

 

6.4.6 Pipe for HDD crossings, road bores and railroad bores will also have a
Powercrete overcoat. Contractor shall coat field joints with Powercrete ARO (or
equivalent if pre-approved by Owner).

 

6.4.7 All non-FBE coated buried material for fabricated assemblies shall be
coated with coal tar epoxy.

 

6.4.8 Owner shall furnish, as Owner-Provided Equipment, all pipe, induction
bends, marker posts, and pipe fittings, valves and fabrication materials above
2-inch diameter.

 

6.4.9 Contractor shall furnish and install all field coating materials
(including field joint material), paint, sandblasting materials, hydrostatic
test manifold material, pigs, and all pipe fittings, valves and fabrication
materials 2-inch diameter and below.

 

6.4.10 Contractor shall furnish and install all coating and painting
applications in strict accordance with manufacturer specifications. All coating
and painting applications and repairs are included in the Scope of Work.

 

6.4.11 Refer to detail supplements Drawing for breakdown of Owner-Provided
Equipment and Contractor-supplied Equipment for cathodic protection test
lead/station material.

 

6.4.12 Contractor shall furnish all labor and Equipment necessary to receive,
unload, haul to the Site and unload all pipe and other Owner-Provided Equipment
furnished by Owner.

 

6.4.13 Contractor is responsible for receiving, transporting, unloading,
handling, storing, and installing pipe, valves, fittings, appurtenances,
fabrications and other miscellaneous materials (Owner-Provided Equipment and
Contractor-supplied Equipment).

 

6.4.14

Contractor shall assume care, custody and control of all Owner-Provided
Equipment and Contractor-supplied Equipment once it is received by Contractor.
Contractor shall be responsible for all Owner-Provided Equipment until final
tested pipeline is accepted by Owner. Contractor shall provide secure

 

K-9



--------------------------------------------------------------------------------

 

storage for all Owner-Provided Equipment as applicable. Contractor shall
coordinate all pipe and other Owner-Provided Equipment deliveries with material
vendors, and shall keep Owner informed of schedule of all Owner-Provided
Equipment to be received.

 

6.4.15 Contractor shall have a minimum of one office trailer per spread, for its
own use. In addition, Contractor to furnish and erect two (2) 12-foot x 72-foot
office trailers per spread location, for Owner’s use during duration of
construction Project. Office trailers to be equipped with electricity, phone
service (minimum 5 phone lines), fax service, high-speed internet service
(minimum 5 lines), heat and air conditioning. Contractor’s base lay Fixed Unit
Price shall include installation and removal of Contractor and Owner office
trailers. Contractor shall be responsible for any Permit fee payments to
applicable agencies for construction trailers.

 

6.4.16 Contractor is responsible for handling, loading, storing and hauling all
surplus materials to an Owner designated site within 100 miles of the Site.

 

6.4.17 Contractor is responsible for disposing all scrap materials and other
waste in accordance with all applicable regulations and Owner procedures.

 

6.4.18 Contractor’s base lay pricing is based on the following pipe and coating
schedule:

 

Begin
Station

   End Station    .720 WT
w/ FBE    .864 WT
w/ FBE    .888 WT
w/ FBE    .888 WT
w/ FBE &
ARO    .617 WT
w/ FBE &
CWC    .720 WT
w/ FBE &
CWC    .888 WT
w/ FBE &
CWC   

Description

0+00

   0+82          82                Land Construction

0+82

   20+29             1,947             HDD @ JB

20+29

   22+58          229                Land Construction

22+58

   33+66                      1,108    Land Construction

33+66

   58+73                2,507          Marsh Construction

58+73

   59+10                37          Marsh Construction

59+10

   59+90             80             Marsh Construction

59+90

   118+73                5,883          Marsh Construction

118+73

   178+73                6,000          Marsh Construction

178+73

   198+73                2,000          Marsh Construction

198+73

   277+99                   7,926       Marsh Construction

277+99

   352+93                7,494          Marsh Construction

352+93

   412+93                6,000          Marsh Construction

412+93

   415+32                239          Marsh Construction

415+32

   415+72          40                Marsh Construction

415+72

   472+93                5,721          Marsh Construction

472+93

   532+93                6,000          Marsh Construction

532+93

   567+48                3,455          Marsh Construction

567+48

   584+48             1,700             HDD @ Hwy 27

584+48

   592+93                845          Marsh Construction

592+93

   652+93                6,000          Marsh Construction

652+93

   712+93                6,000          Marsh Construction

712+93

   772+93                6,000          Marsh Construction

772+93

   832+93                6,000          Marsh Construction

832+93

   892+93                6,000          Marsh Construction

892+93

   947+12                5,419          Marsh Construction

947+12

   952+12             500             Marsh Construction

952+12

   952+92                      80    Marsh Construction

952+92

   954+52          160                Marsh Construction

0+00

   0+65       65                  

0+65

   13+86    1,321                            1,321    65    511    4,227   
81,600    7,926    1,188          Total Footage:    96,838   

 

K-10



--------------------------------------------------------------------------------

6.5 Construction

 

6.5.1 Horizontal Directional Drilling – The horizontal directional drilled (HDD)
crossings must be completed to facilitate tie-ins and testing of the line pipe,
and to ensure that the Project is completed in time. Contractor shall
hydrostatically pre-test the full HDD pipe strings for 4 hours prior to
pullback. Contractor shall provide Owner with electronic and hard copies of
as-built record drawings for all HDD crossings.

 

6.5.2 Geotechnical data –Owner has provided the geotechnical data for
exploratory borings to Contractor.

 

6.5.3 All construction operations shall be confined to Owner approved work
areas. Contractor shall request written approval from Owner for any additional
proposed work areas. Contractor is to perform Work within approved work space,
as shown on the Drawings and Permits.

 

6.5.4 Certain areas may be labeled “Do Not Disturb” or “No Access” on the
construction Drawings. Contractor shall ensure that there is no disturbance to
such areas.

 

6.5.5 Any changes to proposed methodology for pipeline crossings must be
requested by Contractor in writing. No additional compensation will be provided
to Contractor for situations in which Owner provides approval for an alternative
crossing method.

 

6.5.6 Contractor may propose to bore certain crossings in lieu of open cut,
provided that there will be no price increase. All such proposals must be made
to Owner prior to construction of the subject crossing, in writing, and must be
approved by Owner in advance.

 

6.5.7 Proposed pipeline alignment is shown on the alignment Drawings. Certain
adjustments to this alignment may be made by Owner before or during the course
of the Work. No additional compensation will be due to Contractor for such
adjustments, provided that there is no increase in the magnitude of the Work
involved.

 

6.5.8 Owner shall provide centerline staking for proposed facilities. Contractor
shall be responsible for staking out all proposed work areas prior to
installation consistent with construction Drawings, subject to Owner review and
checking.

 

6.5.9 Contractor shall not operate heavy Construction Equipment over any active
existing Owner or other gas pipeline, unless Owner grants specific approval and
mats are used.

 

6.5.10 Contractor shall maintain access to all driveways, residences and
businesses throughout construction. Pricing shall include all required traffic
control measures.

 

6.5.11 All pipeline will be installed at a minimum 3 feet of cover in general, 4
feet of cover in actively cultivated agricultural areas, and greater cover
depths as indicated on the Drawings and Specifications. No additional payment
will be made for additional cover depths except as provided in the
Specifications and Pricing Schedule.

 

6.5.12 In all cultivated agricultural areas, Contractor shall segregate topsoil
and install pipeline with minimum 4 foot depth of cover.

 

6.5.13 Contractor shall strip and segregate topsoil in all agricultural areas
(including all additional applicable temporary workspace areas) prior to
construction use. Erosion/sediment control structures shall be installed as
required. Topsoil shall be returned to its pre-construction depth.

 

6.5.14 It shall be assumed, unless otherwise known, that existing foreign
utilities to be crossed have 3 feet minimum depth of cover.

 

6.5.15 Contractor shall verify location of all foreign utility lines and
interferences in advance of Work in such areas.

 

6.5.16 Contractor shall utilize the local area’s One Call system prior to
commencing construction activities in accordance with the regional requirements.
Contractor will designate one person responsible for the notification process.
Contractor shall keep a written record of all communications and submit daily to
Owner.

 

6.5.17 Contractor is responsible for performing exploratory excavations for
utility lines (“potholing”) to determine the actual locations of such utilities
in advance of Work in those areas, as part of its base lay pricing.

 

6.5.18 Contractor shall provide all measures necessary to ensure that stability
and integrity of existing power poles and utilities are maintained throughout
construction. All cost associated with this item shall be included in
Contractor’s base lay pricing.

 

6.5.19 Induction bends shall only be used at locations specified on the
construction Drawings, and as specifically allowed by Owner representatives
during construction. All field segmentation required for induction bends shall
be performed by Contractor (at Contractor’s expense). Owner will provide all
induction bends, as Owner-Provided Equipment. See Attachment M, Section 8.

 

K-11



--------------------------------------------------------------------------------

6.5.20 Contractor shall not disturb any geodetic control monuments, property
monumentation, pins or bounds. If one is moved or broken by accident during
construction, it shall be reported to Engineer and replaced by Contractor,
subject to Owner review and checking. If a marker is broken, replacement shall
be made in accordance with accepted practices to ensure the permanent integrity
of the monuments. This Work shall be coordinated under the supervision of a
Licensed Land Surveyor to be supplied by Contractor.

 

6.5.21 Contractor will be allowed to use a combination of manual and automatic
welding on the Project, provided that the applicable requirements and
Specifications are met.

 

6.5.22 Contractor shall be responsible for performing all required
non-destructive examination/testing for 100% of all welds, as part of its base
lay pricing. This includes all x-ray and UT testing. Owner will provide
oversight QA/QC inspection for all non-destructive examination/testing Work.
Contractor shall allow Owner access to all information, data and records.
Contractor shall provide Owner with copies of all data and records for permanent
retention.

 

6.5.23 Contractor is responsible for field segmentation of ells and pipe as
necessary as part of its base lay pricing.

 

6.5.24 Contractor shall not insert short pups into pipeline unless specifically
approved by Owner. Minimum length of pups should not be less than 10 feet,
unless otherwise indicated on construction Drawings or approved by Owner.

 

6.5.25 Backfill for pipeline installation across or within gravel roadways shall
include compacted gravel road sub base and gravel top course.

 

6.5.26 Contractor to furnish and install all temporary fill pipe necessary for
hydrostatic testing. Contractor to furnish, fabricate and install all necessary
hydrostatic test manifolds.

 

6.5.27 All pipeline segments shall be hydrostatically pressure tested for an
8-hour duration.

 

6.5.28 Hydrostatic test sections and water sources are provided in the
appendices of the Project Construction Bid Specifications dated 9/19/06. Four
test sections are included in the Scope of Work. Hydrostatic test water is to be
discharged so as not to cause erosion or sedimentation Sediment and erosion
control structures are to be used as required. The discharge rate is to be
sufficiently slow so as not to violate these performance measures. Contractor is
to fabricate or furnish and install all hydrostatic test manifolds.

 

6.5.29 In the event that failures occur during testing and commissioning of the
pipeline, Contractor shall be responsible for all labor, equipment and expenses
to make repairs and implement all necessary corrective measures. Such additional
measures shall be performed by Contractor at no additional cost to Owner, for
incidents that are deemed to be the result of Contractor installation Work
and/or workmanship.

 

6.5.30 Contractor shall run a train of drying pigs in order to dry the pipeline
to the satisfaction of Owner (in accordance with Specifications).

 

6.5.31 Contractor shall supply labor and equipment for tie-in of the new 42-inch
pipelines. Scheduling for tie-ins will be coordinated with Owner personnel to
accommodate construction tie-in activities.

 

6.6 Traffic Control and Roadways

 

6.6.1 All traffic control must meet applicable Permits and DOT standards and the
“Manual of Uniform Traffic Control Measures” (MUTCD), and shall be approved by
the local Police Traffic Director and all appropriate regulatory officials as
applicable. Advanced vehicle warning signs, crash trucks, arrow boards, and
flagmen must be used in accordance with regulatory requirements. Contractor
shall be responsible for providing DOT approved flagmen, barricades, temporary
fences, vehicle warning signs and other suitable labor, materials and equipment
for controlling vehicle traffic, project-associated personnel, livestock, and
the general public (1) to provide a safe environment during the Work, (2) as
specified by Owner, and (3) as required by any Governmental Instrumentality
Traffic control and appropriate advance warnings along roadways during
construction, day or night, shall be provided in accordance with DOT Standard
Traffic Control Details and/or current Manual on Uniform Traffic Control
Devices, ANSI D6.1, and the local police traffic director.

 

6.6.2 Contractor shall provide lighting for areas where traffic control devices
are in place overnight and/or during non-daylight hours. Contractor shall
provide lighting for all Work performed overnight and/or during non-daylight
hours. All necessary lighting shall be provided in accordance with Project
requirements and DOT requirements and specifications. Sufficient advance warning
signs, lights, cones, barricades, and other approved safety devices are to be
provided in accordance with “The Manual on Uniform Traffic Control Devices” and
applicable DOT specifications.

 

6.6.3 Contractor shall comply with all provisions of the road opening Permits
for this Project, including notice to be provided to the permitting authorities.

 

K-12



--------------------------------------------------------------------------------

6.6.4 Contractor shall maintain traffic flow along all roadway segments at all
times throughout construction.

 

6.6.5 Contractor shall sawcut all pavement for all excavations in any paved
areas, and shall dispose of asphalt/concrete and base material as applicable at
an approved facility.

 

6.6.6 All roadway restoration shall be performed in accordance with Permits and
DOT specifications.

 

6.6.7 Contractor shall adhere to work hours, restrictions and provisions for
roadway agencies.

 

6.7 Cleanup and Restoration

 

6.7.1 Contractor is responsible for performing all required grading for
restoration of disturbed areas near roadways, and for furnishing and installing
replacement materials including topsoil, soil aggregate, clean stone, and clean
fill as is determined necessary.

 

6.7.2 Contractor’s base lay pricing shall include maintenance, re-grading,
re-graveling, and restoration of all gravel access roads and construction work
areas used by Contractor during the course of the Project.

 

6.7.3 All existing fencing that may need to be temporarily removed during
performance of the Work shall be restored/replaced prior to completion of
construction. Damaged fencing shall be replaced with new fencing of like kind.
All fencing work shall be part of Contractor’s base lay pricing.

 

6.7.4 Contractor shall not have extensive areas where the proposed pipeline is
installed and final clean up and restoration have not been performed. Contractor
shall minimize the duration between pipeline installation and final clean up
work. Owner will document certain “punch list” items during construction, for
items that have not been completed to Owner’s satisfaction. Contractor shall be
responsible for completing all “punch list” items to Owner’s satisfaction as
part of the Scope of Work. Contractor shall be responsible for returning to the
Site after demobilization to complete clean up and restoration at no cost to
Owner, for all areas where Contractor’s initial clean up and restoration efforts
have not been successful (as determined by Owner and/or Governmental
Instrumentalities). This includes repair of any areas where ditchline settlement
occurs.

 

6.7.5 Contractor shall perform complete final grading and restoration/cleanup
for all disturbed Project areas.

 

7.0 Additional Documentation Applicable to Scope of Work

The following documentation is applicable to the Scope of Work.

 

7.1 Specifications

Refer to Specifications list in Part 5 of Attachment A.

 

7.2 Construction Bid Specifications dated 9/19/06 (applicable to Single
Line/Segment 1)

 

  A. Project Construction Bid Specifications

 

  B. Appendices

 

  1. FERC Upland Erosion Control, Revegetation, and Maintenance Plan

 

  2. FERC Wetland and Waterbody Construction and Mitigation Procedures

 

  3. Environmental Specification Documentation

 

  4. Cheniere Creole Trail Pipeline Right-of-Way Construction Stipulations dated
9/15/06

 

  5. Creole Trail Line List dated 9/13/06

 

  6. Cheniere Creole Trail Project Segment 1 Preliminary Hydrostatic Test
Sections dated 9/19/06

 

  7. Horizontal Directional Drilling Frac-Out Contingency Plan

 

  8. Cheniere Land Pipeline Construction Specifications dated 9/15/06
(Preliminary – Bid Reference Only). (Contractor will be responsible for
complying with the final Cheniere Land Pipeline Construction Specifications, as
approved for construction.)

 

7.3 Drawings

 

  A. Pipeline Drawings (Single Line/Segment 1) – Refer to drawing list in Part 4
of Attachment A.

 

  B. Facility Drawings (Single Line/Segment 1) – Refer to drawing list in Part 4
of Attachment A.

 

K-13



--------------------------------------------------------------------------------

7.4 Bid Addenda (applicable to Single Line/Segment 1)

 

  A. Bid Addendum 1 dated 10/3/06, which provided information regarding a
possible Segment 1 Alternate Route and included the following attachments:

 

  1. Addendum No. 1 Narrative/Pre-Bid Clarifications

 

  2. Construction Bid Pricing Forms – Preferred and Alternate Route – Updated
10/3/06

 

  3. Typical Ditchline Breaker Detail

 

7.5 Geotechnical Data for HDD Crossings

Segment 1 Exploratory Boring Geotechnical Data for HDD locations, provided to
Contractor by Owner dated 1/15/07.

 

K-14



--------------------------------------------------------------------------------

ATTACHMENT L

APPROVED SUBCONTRACTORS

 

Survey:    Morris P. Hebert Ditching:    Dean Equipment Board Road:    Tanner
Construction, Soloco, BLR Contractors NDE Inspection:    Oceaneering Diving
Services:    Epic Companies, Triton Diving, G&G Marine Testing & Drying:   
Weatherford Pipeline Services FBE Coating:    Commercial Coating Pipe Haul:   
Louisiana Transportation, Inc. Horizontal Drilling:    Ranger Directional, Janco
Directional Drilling

 

L-1



--------------------------------------------------------------------------------

ATTACHMENT M

CONTRACTOR ASSUMPTIONS AND CLARIFICATIONS

 

1. The Estimated Contract Price has allowed two (2) Days of Safety and
Environmental Training for Contractor personnel and subcontractors.

 

2. Contractor will provide a Health, Safety and Environmental professional at
the Site.

 

3. Contractor will provide any personnel or equipment required by Owner for
pre-commissioning on a time and material basis unless a specific scope of work
is provided.

 

4. Marsh mechanical excavation and burial Construction Equipment will maintain a
minimum distance of ten (10) feet from foreign pipelines unless a lesser
distance is otherwise authorized in written crossing agreement with third-party
owner/operator(s) or without verbal approval and instruction by an authorized
foreign pipeline owner/operator(s). In no event shall marsh mechanical
excavation and burial Construction Equipment be operated within two (2) feet of
foreign pipelines.

 

5.

The Estimated Contract Price is based upon temporary lifting of all foreign
pipelines 16” and smaller to accommodate proposed pipe installation utilizing
the push method. All lines will be lowered to their pre-construction elevation
after installation of the proposed 42” pipeline. Contractor is responsible for
maintaining the integrity of all foreign pipelines/utilities to the satisfaction
of the 3rd party pipeline/utility owner.

 

6. The Estimated Contract Price is based upon utilizing automatic welding with
AUT inspection on push type construction. Manuel (stick) welding with external
radiography inspection will be utilized on all land lay, tie-ins and
fabrication.

 

7. Contractor assumes that partial welds will be allowed at the end of each Day
or weekly production for push/pull construction, provided that Contractor has
qualified a welding procedure for incomplete welds.

 

8. Scope of Work does not include any costs for providing any field bending.
Owner will provide coated fittings or bends required for elevation and direction
changes.

 

9. The intended scope of the work covered by the Estimated Contract Price is to
fill, test, clean and dry the pipelines by the removal of water and foreign
material such as mill scale, rust, dust and debris from the pipeline using dry
air and pigs to a (-38 deg F) and shut-on with 5 psig of pressurized dry air (no
nitrogen). If the foreign material enumerated above is coated with oil, grease,
wax, paraffin or any other substance that prohibits its removal from the
pipeline through normal pigging operations or in any way prevents the cleaning
and drying of the pipeline, it will be necessary to negotiate a new price and
approach to cleaning and drying the pipelines.

 

10. The Estimated Contract Price is based upon providing Fusion Bond Epoxy for
coating of production welds and a two-part brush on epoxy (Protol 7000 or equal)
for coating of land lay and tie in welds.

 

11. Owner shall furnish Contractor with contact information for representatives
of third-party foreign pipelines crossing the Site.

 

12. The Estimated Contract Price excludes the cost of providing post-weld
treatment.

 

13. Disking, lime, seed, mulch, fertilizer, sprigging, and wetland re-vegetation
are not included in the Scope of Work.

 

14. The Estimated Contract Price includes locating only those obstructions
indicated on the Drawings and Specifications. Encountering any obstructions
during the pipeline installation/jetting due to bottom conditions such as
man-made or natural obstructions, rock, slate, coral, sand, reef shell, tree
stumps, sunken vessels, debris, pipelines, utilities, soils with shear strengths
exceeding 1,500 psf, etc. will be addressed in accordance with Section 2.5 of
the Agreement.

 

M-1



--------------------------------------------------------------------------------

15. Owner will provide load out services at The Bayou Companies coating facility
onto Contractor provided trucks or barges.

 

16. Owner will provide pipe (test nipples) for testing procedures, welders and
fabrication of calibration blocks by April 15, 2007.

 

17. Contractor will be allowed to move the pipe after welding of the bead based
on the expected thickness being 0.165 to 0.190 inches.

 

18. The Estimated Contract Price does not including a cost for providing joint
infill on field welds.

 

19. The Estimated Contract Price does not include any costs for hauling surplus
pipe remaining at the coating yard after construction.

 

20. The Estimated Contract Price is based upon the assumption that line pipe
will be provided with the long seam pre-ground approximately 5” (plus 1” / minus
0”) to allow for AUT inspection.

 

21. The Estimated Contract Price is based upon the assumption that line pipe
will be provided with approximately 5” (plus 1” / minus 0”) of coating cutback
and 24” of concrete cutback to allow for automatic welding and AUT inspection.

 

22. The Estimated Contract Price is based on providing 3 feet of cover for
pipeline installation.

 

23. The Estimated Contract Price is based upon providing a single timber piling
beneath each launcher and receiver pipe support (2 on entire project).

 

24. The Estimated Contract Price is based upon the assumption that bands and
clips required to fasten pipeline floats will be allowed to remain in the pipe
trench after cutting floats.

 

25. The Estimated Contract Price is based upon utilizing the following welding
procedures:

A. Compound bevel to compound bevel

B. Compound bevel to standard bevel

C. Standard bevel to standard bevel

D. Repair procedures

E. Repair on repair procedures

F. Delayed welding procedures

Contractor is responsible for complying with API Standard 1104 19th edition and
the approved Project welding procedures.

 

M-2



--------------------------------------------------------------------------------

ATTACHMENT N

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”), dated as of
[                                    ], 2007, amending and restating that
certain guaranty agreement dated January 5, 2007 (“Original Guaranty”), is
issued and delivered by Cheniere Energy, Inc., a Delaware corporation (the
“Guarantor”) for the benefit of Sunland Construction, Inc., a Louisiana
corporation (the “Beneficiary”).

WHEREAS, Beneficiary has entered into certain construction agreements with an
affiliate of Guarantor, Cheniere Creole Trail Pipeline, L.P., a Delaware limited
partnership (“Company”) for (i) the construction of the Creole Trail
Pipeline—Segment 2 Project, Alternate Route Single Line Option, dated January 5,
2007, and (ii) the construction of the Creole Trail Pipeline—Segment 1 Project,
Preferred Route Single Line Option, dated March 12, 2007 (collectively, the
“Agreements”).

WHEREAS, Beneficiary has required that, as an inducement for Beneficiary to
enter into the Agreements, Guarantor deliver to Beneficiary this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, Guarantor hereby agrees as follows:

1. Guaranty; Limitation of Liability. Subject to the terms and conditions of
this Guaranty including, without limitation, Section 5 below, Guarantor
guarantees to Beneficiary the timely payment of Company’s payment obligations
under the Agreements (without regard to whether Company disputes the amount of
any such payments) (the “Obligations”) provided that (i) Guarantor’s liability
under this Guaranty shall not at any time exceed Twelve Million U.S. Dollars (US
$12,000,000), (ii) except as specifically provided in this Guaranty or in the
Agreements, Guarantor shall not be liable for or be required to pay any
consequential (including loss of profits), indirect, exemplary, or punitive
damages and (iii) if Company disputes any portion of a payment due under the
Agreements, Guarantor shall not be obligated to pay to Beneficiary the disputed
portion of such payment (but shall pay the undisputed portion) until such
dispute is resolved (by agreement, by arbitration, or otherwise). Guarantor
shall pay all amounts from time to time due under this Guaranty within two
(2) Business Days after written demand from Beneficiary.

2. Effect of Amendments. Guarantor agrees that Beneficiary and Company may
modify, amend, and supplement the Agreements and that Beneficiary may delay or
extend the date on which any payment must be made pursuant to the Agreements or
delay or extend the date on which any act must be performed by Company
thereunder, all without notice to or further assent by Guarantor, who shall
remain bound by this Guaranty, notwithstanding any such act by Beneficiary.

3. Waiver or Reservation of Rights. Guarantor expressly waives (i) protest,
notice of protest, and presentment, (ii) notice of acceptance of this Guaranty
by Beneficiary, and (iii) demand for payment of any of the Obligations except as
provided in Section 1. Without limiting Guarantor’s own defenses and rights
hereunder, Guarantor reserves to itself all rights, setoffs, counterclaims, and
other defenses that Company may have to payment of all or any portion of the
Obligations except defenses arising from the bankruptcy, insolvency,
dissolution, or liquidation of Company and other defenses expressly waived in
this Guaranty or by the Company.

4. Primary Liability of the Guarantor. Guarantor agrees that Beneficiary may
enforce this Guaranty without the necessity at any time of (i) resorting to or
exhausting any other security or collateral, or (ii) first proceeding in a
collection action against Company. This is a continuing Guaranty of payment and
not merely of collection.

5. Term of Guaranty. This Guaranty is intended to be and shall be construed to
be a continuing, absolute, and unconditional guaranty and shall remain in full
force and effect until the earlier to occur of (i) the work under the Agreements
is complete and all Obligations have been paid in full by or on behalf of the
Company and (ii) substitute credit support acceptable to Beneficiary has been
provided under Section 7 hereof.

6. Subrogation. Guarantor will not exercise any rights that it may acquire by
way of subrogation until all Obligations shall have been paid in full. Subject
to the foregoing, upon payment of all such Obligations, Guarantor shall be
subrogated to the rights of Beneficiary against Company, and Beneficiary agrees
to take at Guarantor’s expense such steps as Guarantor may reasonably request to
implement such subrogation.

 

N-1



--------------------------------------------------------------------------------

7. Substitute Credit Support. If at any time during the term of this Guaranty,
(i) the unrestricted cash or Net Working Capital reported on Guarantor’s annual
or quarterly financial statements filed with the U.S. Securities and Exchange
Commission falls below One Hundred Twenty-Five Million U.S. Dollars
(US$125,000,000); (ii) any invoice under the Agreements for an undisputed amount
is not paid by Company when due (including any applicable grace periods under
the Agreements) and such failure is not cured within five (5) business days; or
(iii) twice during any six-month period an invoice under the Agreements for an
undisputed amount is not paid by Company when due (including any applicable
grace periods) and such failure is cured within five (5) business days; then
within five (5) business days of written notice from Beneficiary of the
occurrence of either (i), (ii) or (iii) above, Guarantor (itself or through
Company) shall, in Guarantor’s sole and absolute discretion, either (a) cause a
standby letter of credit in the amount of Twelve Million U.S. Dollars
(US$12,000,000) to be issued by a bank, and on terms, reasonably acceptable to
Beneficiary, naming Beneficiary as beneficiary, to be available to Beneficiary
in the event of Company’s failure to pay undisputed amounts when due under the
Agreements; or (b) deposit Twelve Million U.S. Dollars (US$12,000,000) in an
escrow account at a financial institution, and on terms, reasonably acceptable
to Beneficiary, which funds would be available to Beneficiary in the event of
Company’s failure to pay undisputed amounts when due under the Agreements;
provided that if Guarantor provides or causes Company to provide the letter of
credit under (a) or the escrowed funds under (b) then this Guaranty shall
immediately and automatically be terminated and Guarantor shall have no further
liability to Beneficiary under this Guaranty whatsoever. For purposes of this
Section 7, “Net Working Capital” means total current assets less total current
liabilities.

8. Governing Law. This Guaranty shall be governed by and construed in accordance
with the laws of the State of Texas except any principles of law which would
refer the governance and construction to the laws of another state or
jurisdiction.

9. Arbitration. The parties agree that any claim, dispute or controversy arising
out of or relating to this Guaranty (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
shall be resolved by final and binding arbitration in accordance with this
Section 9. Any arbitration held under this Guaranty shall be held in Houston,
Texas, unless otherwise agreed by the parties, shall be administered by the
Dallas, Texas office of the American Arbitration Association (“AAA”) and shall,
except as otherwise modified by this Section 9, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A.
§ 2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing party and the right to take depositions reasonably
limited in number, time and place, provided that in no event shall any party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the parties, Beneficiary’s surety (if any) and the successors and
permitted assigns of any of them. At Guarantor’s or Beneficiary’s option, any
other person or entity may be joined as an additional party to any arbitration
conducted under this Section 9, provided that the party to be joined is or may
be liable to either party in connection with all or any part of any Dispute
between the parties. The arbitration award shall be final and binding, in
writing, signed by all arbitrators, and shall state the reasons upon which the
award thereof is based. The parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof

10. Entire Agreement; Amendments. This Guaranty integrates all of the terms and
conditions mentioned herein or incidental hereto and supersedes all oral
negotiations and prior writings in respect to the subject matter hereof. This
Guaranty may only be amended or modified by an instrument in writing signed by
each of Guarantor and Beneficiary. The Original Guaranty is hereby rescinded and
superseded by this Guaranty.

11. No Third-Party Beneficiary. This Guaranty is given by Guarantor solely for
the benefit of Beneficiary and is not to be relied upon by, or for the benefit
of, any other person or entity.

 

N-2



--------------------------------------------------------------------------------

12. Assignment. Neither Guarantor nor Beneficiary may assign its rights or
obligations under this Guaranty without the prior written consent of the other.
This Guaranty shall be binding upon Guarantor and its successors and permitted
assigns and shall inure to the benefit of Beneficiary and its successors and
permitted assigns.

13. Representations and Warranties. Guarantor represents and warrants to
Beneficiary as of the date hereof that:

 

  a) Guarantor is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation and has full power and legal
right to execute and deliver this Guaranty and to perform the provisions of this
Guaranty on its part to be performed;

 

  b) The execution, delivery, and performance of this Guaranty by Guarantor have
been and remain duly authorized by all necessary corporate action and do not
contravene any provision of its certificate of incorporation or by-laws or any
law, regulation, or contractual restriction binding on it or its assets;

 

  c) This Guaranty constitutes the legal, valid, and binding obligation of
Guarantor enforceable against it in accordance with its terms, except as
enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights or by general equity principles.

14. Notices. Any communication, demand, or notice to be given hereunder will be
duly given when delivered in writing or sent by facsimile to Guarantor or to
Beneficiary, as applicable, at its address as indicated below:

 

If to Guarantor, at:

   If to Beneficiary, at:

Cheniere Energy, Inc.

   Sunland Construction, Inc.

717 Texas Avenue, Suite 3100

   2532 Aymond Street

Houston, Texas 77002

   Eunice, Louisiana 70535

Attn: Risk Management

   Attn: Mark O’Roke

Fax: 713-659-5459

   Facsimile: 337-546-0245

 

With a copy to:

  

Cheniere Creole Trail Pipeline, L.P.

  

717 Texas Avenue, Suite 3100

  

Houston, Texas 77002

  

Attn.: Keith Teague

  

Fax: 713-659-5459

  

or such other address as Guarantor or Beneficiary shall from time to time
specify. Notice shall be deemed given (a) when received, as evidenced by signed
receipt, if sent by hand delivery, overnight courier, or registered mail or
(b) when received, as evidenced by transmission confirmation report, if sent by
facsimile and received on or before 4:00 o’clock p.m. local time of recipient,
or (c) the next business day, as evidenced by transmission confirmation report,
if sent by facsimile and received after 4:00 o’clock p.m. local time of
recipient.

15. Survival. The following provisions of this Guaranty shall survive
termination of this Guaranty: Sections 1, 6, 8, 9, 10, 11, and this Section 15.

16. Headings. The headings of the various Sections of this Guaranty are for
convenience of reference only and shall not modify, define, or limit any of the
terms or provisions hereof.

 

N-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

CHENIERE ENERGY, INC. By:  

/s/ R. Keith Teague

Name:   R. Keith Teague Title:   Vice President – Pipeline Operations

Acknowledged and Agreed:

 

SUNLAND CONSTRUCTION COMPANY, INC. By:  

/s/ Craig V. Meier

Name:   Craig V. Meier Title:   Vice President

 

N-4